EXECUTION



AMENDED AND RESTATED CREDIT AGREEMENT




Dated as of
November 1, 2004




among




INTERPOOL CONTAINER FUNDING, SRL,
as the Borrower




INTERPOOL, INC.,
as the Parent Guarantor




FORTIS BANK (NEDERLAND) N.V.,
as the Agent




and




THE LENDERS NAMED HEREIN

TABLE OF CONTENTS



SECTION 1.

DEFINITIONS; RULES OF INTERPRETATION. Page

1


Section 1.1 Definitions 1


Section 1.2 Rules of Interpretation 33


SECTION 2. THE CREDIT LOAN. 34


Section 2.1 Commitments to Make Credit Loans 34


Section 2.2 The Notes 35


Section 2.3 Principal Payments on the Notes 35


Section 2.4 Interest on the Credit Loan 36


Section 2.5 Revolving Credit Facility 37


Section 2.6 Fees 37


Section 2.7 Prepayments 37


Section 2.8 Illegality or Impossibility 38


Section 2.9 Additional Costs and Expenses; Reserve Charge; Capital Requirements
39


Section 2.10 The Aunt's or Lender's Certificates 40


Section 2.11 Pro Rata Treatment 41


Section 2.12 Funding of Credit Loans 41


Section 2.13 Obligations Several 41


Section 2.14 Replacement of an Affected Lender 41


Section 2.15 Form and Terms of Payment 41


Section 2.16 Funding Losses 42


Section 2.17 Payments Free and Clear of Taxes 42


Section 2.18 Trust Account 43


Section 2.19 Restricted Cash Account 47


Section 2.20 Investments 48


SECTION 3. REPRESENTATIONS AND WARRANTIES. 48


Section 3.1 Corporate Existence and Good Standing, Etc 48


Section 3.2 Corporate Power; Consents; Absence of Conflict with Other
Agreements, Etc 49


Section 3.3 Title to Properties 49


Section 3.4 Financial Statements 49


Section 3.5 No Material Changes, Etc 50


Section 3.6 Litigation 50


Section 3.7 No Materially Adverse Contracts, Etc 50


Section 3.8 Compliance with Other Instruments Laws, Etc. 50


Section 3.9 Tax Status 50


Section 3.10 Compliance with ERISA 51


Section 3.11 Environmental Matters 51


Section 3.12 No Default 52


Section 3.13 Patents, Copyrights, Permits, Trademarks, Licenses and Leases 52


Section 3.14 Use of Proceeds 52


Section 3.15 Capitalization 53


Section 3.16 Subsidiaries 53


Section 3.17 Holding Company and Investment Company Acts 53


Section 3.18 Pension Plans 53


Section 3.19 Disclosure 53


Section 3.20 Title to Lease and Container 53


Section 3.21 First Lien 54


Section 3.22 Survival of Representations and Warranties, Etc. 54


Section 3.23 Waiver of Immunity 54


Section 3.24 Eligible Leases; Eligible Container 54


Section 3.25 Borrowing for Own Benefit 54


Section 3.26 Forbearance Agreements 54


Section 3.27 Foreign Assets Control Regulations 55


SECTION 4. CONDITIONS TO CLOSING. 55


Section 4.1 Request for Funds 55


Section 4.2 Representations and Warranties 55


Section 4.3 Performance; No Default 55


Section 4.4 Delivery of Officer's Certificate 56


Section 4.5 Legality Consents 56


Section 4.6 Delivery of Loan Documents 56


Section 4.7 Delivery of Charter and Other Documents 56


Section 4.8 Opinions of the Borrower's, Parent Guarantor's and Seller's Counsel
56


Section 4.9 Security Documents 57


Section 4.10 Proceedings and Documents 57


Section 4.11 Compliance Certificate 57


Section 4.12 No Material Adverse Changes, Etc. 57


Section 4.13 Evidence of Insurance 57


Section 4.14 Litigation 57


Section 4.15 Fees 57


Section 4.16 [Reserved] 58


Section 4.17 No Defaults; Absence of Material Adverse Change 58


Section 4.18 Cash Flow Projections 58


Section 4.19 Availability of Funding 58


Section 4.20 Due Diligence Review 58


Section 4.21 Officer Certificate 58


Section 4.22 Eligible Leases 58


Section 4.23 Solvency Certificate 58


Section 4.24 CAI Notice of Assignment 58


Section 4.25 Release of Lien on PNC Lockbox Account 58


Section 4.26 Sources and Uses 59


SECTION 5. CONDITIONS TO SUBSEQUENT FUNDINGS. 59


Section 5.1 Representations and Warranties 59


Section 5.2 Performance; No Default 59


Section 5.3 Compliance Certificate 59


Section 5.4 Security Documents 59


Section 5.5 [Reserved] 59


Section 5.6 Copies of Purchase Documentation, Invoices, Bills of Sale and Other
Title
     Documents
59


SECTION 6. AFFIRMATIVE COVENANTS. 60


Section 6.1 Punctual Payment 60


Section 6.2 Location of Office 60


Section 6.3 Records and Accounts; Collateral Tracking System 60


.

Section 6.4 Financial Statements, Certificates and Information 60


Section 6.5 Business and Corporate Existence 62


Section 6.6 Payment of Taxes 62


Section 6.7 Maintenance of Property 62


Section 6.8 Insurance 63


Section 6.9 Inspection of Properties and Books 64


Section 6.10 Licenses and Permits 64


Section 6.11 Notice of Material Claims and Litigation 64


Section 6.12 Further Assurances 65


Section 6.13 Pension Plans 65


Section 6.14 Environmental and Safety Matters 65


Section 6.15 Payment of Wages 66


Section 6.16 Notice of Default 67


Section 6.17 OFAC 67


Section 6.18 Possession of Eligible Container 67


Section 6.19 Interest Rate Hedge Agreements 67


Section 6.20 UNIDROIT Convention 70


Section 6.21 Separate Identity 70


Section 6.22 Investment Company 70


Section 6.23 United States Tax Election 70


Section 6.24 Independent Quotaholder 70


Section 6.25 Monthly Cash Flow Projection 70


Section 6.26 Lender Meetings 70


Section 6.27 Intercreditor Agreement 70


SECTION 7. NEGATIVE COVENANTS. 71


Section 7.1 Liens 71


Section 7.2 Maximum Funded Debt to Tangible Net Worth 71


Section 7.3 Minimum Tangible Net Worth 71


Section 7.4 Fixed Charge Coverage Ratio 71


Section 7.5 Additional Financial Covenants 71


Section 7.6 Distributions 71


Section 7.7 Merger, Consolidation or Sale of Assets, Etc. 71


Section 7.8 Reserved 72


Section 7.9 ERISA 72


Section 7.10 Public Utility Holding Company 73


Section 7.11 Transactions with Affiliates 73


Section 7.12 Dispositions of Collateral 73


Section 7.13 Other Indebtedness 74


Section 7.14 Charter Documents 74


Section 7.15 Capital Expenditures 74


Section 7.16 Permitted Activities 74


Section 7.17 United States Tax Election 74


Section 7.18 Amendment to or Waiver of Loan Documents 74


Section 7.19 CAI Agreement 74


SECTION 8. EVENTS OF DEFAULT. 74


SECTION 9.

SECTION 10. REMEDIES.

NOTICE AND WAIVERS OF DEFAULT. 78

80


Section 10.1 Notice of Default 80


Section 10.2 Waivers of Default 81


SECTION 11.

SECTION 12.

SECTION 13. SET OFF.

SECURITY AND DISCHARGE.

THE AGENT. 81

82

82


Section 13.1 Appointment 82


Section 13.2 Delegation of Duties 83


Section 13.3 Exculpatory Provisions 83


Section 13.4 Reliance by Agent 83


Section 13.5 Notice of Default 84


Section 13.6 Non-Reliance on Agent and Other Lenders 84


Section 13.7 Indemnification 84


Section 13.8 Failure to Act 85


Section 13.9 The Agent in Its Individual Capacity 86


Section 13.10 Successor Agent 86


Section 13.11 Exercise of Remedies Under Security Documents 86


Section 13.12 Standard of Care 86


Section 13.13 Dealing with the Lenders 86


Section 13.14 Duties Not to be Increased 87


SECTION 14.

SECTION 15.

SECTION 16.

SECTION 17.

SECTION 18.

SECTION 19.

SECTION 20.

SECTION 21.

SECTION 22.

SECTION 23.

SECTION 24. EXPENSES AND INDEMNITIES.

SURVIVAL OF COVENANTS, ETC.

PARTIES IN INTEREST; SUCCESSORS AND ASSIGNS.

NOTICES, ETC.

MISCELLANEOUS.

ENTIRE AGREEMENT, ETC.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

WAIVER OF JURY TRIAL.

SUBMISSION TO JURISDICTION; WAIVERS.

ACKNOWLEDGEMENTS.

CONFIDENTIALITY. 87

87

88

90

91

91

91

92

92

93

94


EXHIBITS AND SCHEDULES

Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E-1
Exhibit E-2
Exhibit F
Exhibit G
Exhibit H
Exhibit I
Exhibit J
Exhibit K
Exhibit L

Schedule 3.10
Schedule 3.26
Schedule 4
Schedule 5 Form of Note
[Reserved]
Form of Borrowing Notice
Form of CAI Notice of Assignment
Form of Opinion of Borrower Counsel
Form of Opinion of Seller/ Servicer Counsel
Form of Opinion of Parent Guarantor Counsel
Form of Servicing Agreement
Form of Compliance Certificate
Form of Assignment and Acceptance
Form of Security Agreement
Form of Parent Guaranty
Form of Contribution and Sale Agreement

Subsidiaries of Parent Company
Forbearance Agreements Terminating Prior to December 31, 2004
Funding Commitments of Lender and Payment Instructions
Post Revolving Period Advance Rate

AMENDED AND RESTATED CREDIT AGREEMENT

          This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified or
supplemented in accordance with the terms hereof, the "Agreement"), dated as of
November 1, 2004, is among INTERPOOL CONTAINER FUNDING, SRL, a society with
restricted liability organized under the Societies with Restricted Liabilities
Act, 1995-7 (together with its successors and permitted assigns, the Borrower),
INTERPOOL, INC., a corporation organized under the laws of the State of Delaware
(together with its successors and permitted assigns, the Parent Guarantor), the
banks and other financial institutions whose signatures appear at the end of
this Agreement or that join this Agreement as Lender parties from time to time
(each individually, a Lender and collectively, the Lenders) and FORTIS BANK
(NEDERLAND) N.V., a company organized under the laws of the Kingdom of The
Netherlands, as administrative agent for the Lenders and as "representative" (as
referred to in the UCC) (in such capacity, the Agent).

          WHEREAS, the parties hereto have previously entered into the Credit
Agreement (as amended, modified or supplemented prior to the date hereof, the
"Original Credit Agreement"), dated as of March 5, 2004;

          WHEREAS, the parties hereto wish to amend and restate the Original
Credit Agreement in its entirety as of the Restatement Date;

          WHEREAS, the Lenders wish to continue a facility which provides for
revolving credit loans to the Borrower for the purposes set forth in Section 2.1
with the maximum principal amount of outstanding at any one time not to exceed
the Aggregate Commitments in effect from time to time.

          NOW THEREFORE, IT IS HEREBY DECLARED AND AGREED AS FOLLOWS:

SECTION 1.      DEFINITIONS; RULES OF INTERPRETATION.

           Section 1.1 Definitions.      The following terms shall have the
meanings respectively assigned to them below in this Section 1 or in the
provisions of this Agreement referred to below:

          2003 Form 10K. The Annual Report on Form 10-K for the year ended
December 31, 2003 with respect to the Parent Guarantor and its Subsidiaries.

          Additional Container. This term shall have the meaning set forth in
the Contribution and Sale Agreement.

           Affiliate. With respect to any specified Person, any other Person (i)
which directly or indirectly controls, or whose directors or officers directly
or indirectly control, or is controlled by, or is under common control with,
such specified Person, (ii) which beneficially owns or holds, or whose directors
or officers beneficially own or hold, 5% or more of any class of the Voting
Stock (or, in the case of an entity that is not a corporation, 5% of the Equity
Interest) of such specified Person, or (iii) 5% or more of the Voting Stock (or,
in the case of an entity that is not a corporation, 5% of the equity interest)
of which is owned or held by such specified Person. The term "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of Voting Stock, by contract, or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.

           Agent. Fortis Bank (Nederland) N.V., a company organized under the
laws of the Kingdom of The Netherlands, acting in the capacity of administrative
agent and as "representative" (as referred to in the UCC) for itself and the
other Lenders under this Agreement, and any other banking institution succeeding
to and for the time being acting in such capacity.

           Agent Fee. The amount set forth in the Agent Fee Letter.

           Agent Fee Letter. The Agent Fee Letter, dated as of November 1, 2004,
among the Borrower, the Parent Guarantor and the Agent.

          Aggregate Finance Lease Value. As of any date of determination, an
amount equal to the sum of the Finance Lease Values of all Eligible Leases then
subject to the Lien created by the Security Agreement.

          Aggregate Commitments. As of any date of determination, an amount
equal to the sum of the Commitment Amounts in effect from time to time.

          Aggregate Maximum Guaranteed Payment. This term shall have the meaning
set forth in the Parent Guaranty.

          Aggregate Net Book Value. As of any date of determination, an amount
equal to the sum of the then Net Book Values of all Eligible Containers not then
subject to a Finance Lease.

          Aggregate Note Principal Balance. As of any date of determination, an
amount equal to the sum of the then unpaid principal balances of all Notes.

           Agent. Fortis Bank (Nederland) N.V., a company organized under the
laws of the Kingdom of The Netherlands, acting in the capacity of administrative
agent for itself and the other Lenders under this Agreement, and any other
banking institution succeeding to and for the time being acting in such
capacity.

           Agreement. This Amended and Restated Credit Agreement, together with
all Exhibits and Schedules hereto, as originally executed, or if amended or
supplemented from time to time, as so amended or supplemented.

          Applicable Law. With reference to any Person, all laws, statutes,
regulations, ordinances, treaties, judgments, decrees, injunctions, writs and
orders of any court, governmental agency or authority and rules, regulations,
orders, directives, licenses and permits of any Governmental Authority
applicable to such Person or its property or in respect of its operations.

          Applicable Margin. With respect to each Note for each Interest Period,
one of the following amounts:

(A) one and one half percent (1.5%) per annum for each Interest Period in which
the long-term unsecured indebtedness of the Parent Guarantor is rated at least
"BBB-" by S&P on the first day of such Interest Period (regardless of the then
level of the Parent Guarantor's ratio of Funded Debt to Tangible Net Worth);


(B) one and three quarters percent (1.75%) per annum for each Interest Period in
which either one of the following conditions existed as of the first day of such
Interest Period: (i) the long-term unsecured indebtedness of the Parent
Guarantor is rated at least "BB+" (but less than "BBB-") by S&P, or (ii) the
Parent Guarantor's ratio of (x) Funded Debt to (y) Tangible Net Worth is equal
to or less than 3.0 to 1.0; or


(C) two percent (2%) per annum at all times not covered by (A) or (B).


Notwithstanding the foregoing, the following modifications to the amount set
forth in clauses (A), (B) and (C) shall apply:

           (1)      all of the amounts set forth in clauses (A), (B) and (C)
shall increase by three quarters of one percent (.75) so long as an Early
Amortization Event is continuing except that no such increase will occur if the
only Early Amortization Event then in effect are the types set forth in clauses
(a), (h) or (i) of the definition of such term;


          (2)      for purposes of measuring the ratio of Funded Debt to
Tangible Net Worth described in clause (B) above, the effects of any single
sale, or series of related sales of assets, in excess of Fifty Million Dollars
($50,000,000) shall be excluded from such calculation; and


          (3)       if the Agent is unable, despite its commercially reasonable
efforts, to complete a "successful syndication" of Commitments and the Credit
Loans, then all of the amounts referred to in clauses (A), (B) and (C) shall
increase to the lesser of (i) two percent (2%) per annum and (ii) the rate at
which the Commitments and the Credit Loans can be placed by the Agent using its
commercially reasonable efforts. For the purposes of this paragraph, a
"successful syndication" means that the Agent shall reduce its participation in
the Commitments and the Credit Loans to a final hold of not more than One
Hundred Twenty-Five Million Dollars ($125,000,000.00).


          Asset Base. As of the date of determination, an amount equal to the
sum of (1) the product of (i) seventy-five percent (75%) and (ii) the sum of (A)
the then Aggregate Net Book Value and (B) the then Aggregate Finance Lease
Value, plus (2) 100% of all cash and Eligible Investments then on deposit in the
Restricted Cash Account.

          Asset Base Deficiency. As of any Payment Date, the excess (if any) of
(i) Aggregate Note Principal Balance (calculated after giving effect to all
Credit Loans and principal payments actually paid on such Payment Date), over
(ii) the Asset Base.

          Authorized Officer. Any person holding the title of Chairman, Chief
Executive Officer, President, Chief Financial Officer, Controller or Treasurer
(or other authorized officer performing the functions thereof).

           Availability. With respect to any Lender as of any date of
determination, an amount equal to the lesser of (i) its then Unused Commitment
and (ii) the product of (x) the Commitment Percentage of such Lender and (y) the
Asset Base (calculated after giving effect to the addition of the Eligible
Containers and/or Eligible Leases to be acquired with the proceeds of such
Credit Loan).

           Borrower. Interpool Container Funding, SRL, a society with restricted
liability organized under the laws of Barbados, and its successors and permitted
assigns.

          Borrower Expenses. An amount equal to overhead and all other costs,
expenses and liabilities of the Borrower (other than (i) Direct Operating
Expenses and (ii) any Servicing Fee) payable during such Collection Period
(including costs and expenses permitted to be paid to or by the Servicer in
connection with the conduct of the Borrower’s business), in each case determined
on a cash basis, including, but not limited to, the following:

           (A)      administration expenses;


           (B)       accounting and audit expenses of the Borrower, and tax
preparation, filing and audit expenses of the Borrower;


           (C)       premiums for liability, casualty, fidelity, directors and
officers and other insurance;


           (D)       directors' fees and expenses, including fees and expenses
of the director services provider;


           (E)       legal fees and expenses;


           (F)       other professional fees;


           (G)       taxes (including personal or other property taxes and all
sales, value added, use and similar taxes but excluding any such amounts that
are included as an operating expense); and


           (H)       taxes imposed in respect of any and all issuances of equity
interests, stock exchange listing fees, registrar and transfer expenses and
trustee's fees with respect to any outstanding securities of the Borrower.


Notwithstanding the foregoing, Borrower Expenses shall not include (i)
depreciation or amortization on the Containers and (ii) payments of principal,
interest and premium, if any, on or with respect to the Notes.

          Borrowing Notice. A request for funding of a Credit Loan substantially
in the form of Exhibit C hereto and accompanied by all of the following: (i) the
most recently delivered Servicer Report, (ii) an Asset Base Certificate, (iii) a
Compliance Certificate and (iv) a report demonstrating compliance with the
Hedging Requirements.

          Business Day. Any day other than (i) a Saturday, Sunday, legal holiday
or other day on which banks in Rotterdam, The Netherlands or New York, New York
are required or permitted by law to close, or (ii) for purposes of determining
the Eurodollar Rate applicable to an Interest Period or any notice in respect of
the foregoing, a day in which dealings in Dollars are not transacted in London,
England.

           CAI. Container Applications International, Inc., a Nevada
corporation.

          CAI Agreement. To the extent that it relates to the Containers, the
Operating and Administration Agreement, dated as of April 29, 1998, between CAI,
and Interpool Limited, as such agreement may be amended, modified or
supplemented from time to time in accordance with its terms and the terms of the
Loan Documents.

          CAI Agreement Restructuring. CAI implements a lockbox arrangement or
other arrangement acceptable to the Agent that limits CAI’s access to lease
proceeds relating to the Borrower containers (other than for the payment of
Direct Operating Expense) pending distribution of such funds to the Borrower.

          CAI Servicer Default. A Servicer Default of the type described in
Section 7.01(xvi) of the Servicing Agreement.

          Capitalized Leases. Any lease agreement pursuant to which the Parent
Guarantor or any of its Subsidiaries is the lessee and the lessee’s obligations
under which are required to be reflected as liabilities on a balance sheet
prepared in accordance with GAAP.

          Capitalized Lease Obligations. All obligations of the Parent Guarantor
and its Subsidiaries under Capitalized Leases, as reflected on a balance sheet
prepared in accordance with GAAP.

           Cash Collateral Account. As defined in Section 9(h).

          Cash Equivalents. Any of the following: (a) marketable direct
obligations issued by, or unconditionally guaranteed by, the United States
government or issued by any agency thereof and backed by the full faith and
credit of the United States, in each case maturing within twelve months from the
date of acquisition; (b) certificates of deposit and eurodollar time deposits
with maturities of twelve months or less from the date of acquisition and
overnight bank deposits of any Lender or of any commercial bank having capital
and surplus in excess of $300,000,000 or, so long as such investments do not
exceed Two Million Dollars ($2,000,000), Yardville National Bank; (c) commercial
paper of a domestic issuer rated at least A-1 by S&P or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within twelve months from the date of
acquisition; (d) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
seven (7) days, with respect to securities issued or fully guaranteed or insured
by the United States government; (e) securities with maturities of twelve months
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of
twelve months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the requirements of clause (b)
of this definition; or (g) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition).

           Casualty Item. Any Eligible Container that has become the subject of
an Event of Loss.

           Change of Control. Either of the following:

          (A)       With respect to the Parent Guarantor and without the prior
written consent of the Majority Lenders, if, (i) with the exception of the
following owners, members of their immediate family and related entities, (A)
Martin Tuchman, presently acting as the Chief Executive Officer of the
Guarantor, (B) Raoul J. Witteveen, and (C) Warren Serenbetz, any Person, or two
or more Persons acting in concert, shall have acquired beneficial ownership,
directly or indirectly, of more than 50% of the combined economic or voting
interests in the Parent Guarantor (other than those persons referred to in
clauses (A), (B) and (C) above), or (ii) any Person referred to in the foregoing
clause (i), or two or more such Persons acting in concert, shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the composition
of the board of directors or other similar management body of the Parent
Guarantor, or otherwise over the management or policies of the Parent Guarantor;


          (B)       With respect to Interpool Limited and without the prior
written consent of the Majority Lenders, if, (i) with the exception of
Interpool, Inc, any Person, or two or more Persons acting in concert, shall have
acquired beneficial ownership, directly or indirectly, of more than 50% of the
combined economic or voting interests in Interpool Limited, or (ii) any Person
referred to in the foregoing clause (i), or two or more such Persons acting in
concert, shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the composition of the board of directors or other
similar management body of Interpool Limited, or otherwise over the management
or policies of Interpool Limited; or


          (C)       with respect to the Borrower, if Interpool Limited shall for
any reason cease to own all of the issued and outstanding Voting Stock of the
Borrower or otherwise cease to have a controlling influence over the composition
of the board of directors of the Borrower or otherwise over the management or
policies of the Borrower.


           Closing Date. March 5, 2004.

           Code. The United States Internal Revenue Code of 1986 and the rules
and regulations promulgated hereunder, in each case, as amended from time to
time.

           Collateral. This term shall have the meaning set forth in the
Security Agreement.

          Collection Period. With respect to any Payment Date or Transfer Date,
as applicable, the period from the first day of the calendar month immediately
preceding the month in which such Payment Date or Transfer Date, as applicable,
occurs through the last day of such immediately preceding calendar month.

           Commitment(s). Subject to the terms and conditions of this Agreement,
the agreement of a Lender to make Credit Loans to the Borrower pursuant to
Section 2.1.

          Commitment Amount(s). The maximum amount of each Lender’s Commitment
set forth opposite such Lender’s name from time to time in Schedule 4, as the
same may be amended and/or modified from time to time pursuant to Section 2.2.

           Commitment Fee. This term shall have the meaning set forth in Section
2.6(b).

           Commitment Percentage(s). The percentage set forth opposite each
Lender's name from time to time in Schedule 4.

           Competitor. Any Person engaged, or having an Affiliate engaged, as an
active trade or business, in the container leasing industry; provided, however,
that in no event shall any insurance company, bank, bank holding company,
savings institution or trust company, fraternal benefit society, pension,
retirement or profit sharing trust or fund, or any collateralized bond
obligation fund or similar fund (or any trustee of any such fund) or any holder
of any obligations of any such fund (solely as a result of being such a holder)
be deemed to be a Competitor.

           Compliance Certificate. As defined in Section 6.4(d).

           Concentration Limits. As of any date of determination, all of the
following:

(1) The sum of the Net Book Values of all Specialized. Containers shall not
exceed twenty percent (20%) of the Aggregate Net Book Value;


(2) The sum of the Net Book Values of all 20', 40' and 40 foot high cube reefer
containers shall not exceed twenty percent (20%) of the Aggregate Net Book
Value;


(3) The sum of the Net Book Values of all Containers then subject to a Lease
under which rentals are payable less frequently than monthly shall not exceed
ten percent (10%) of the Aggregate Net Book Value;


(4) The sum of the Net Book Values of all Containers then subject to a Lease for
which rentals are payable in a currency other than U.S. Dollars and for which a
currency hedging agreement is not in effect shall not exceed five percent (5%)
of the Aggregate Net Book Value;


(5) The sum of the Net Book Values of all Containers then subject to a Lease
under which the Lessee is not an intermodal transportation company shall not
exceed five percent (5%) of the Aggregate Net Book Value;


(6) The sum of the Net Book Values of all Containers then subject to a Lease
with any single Lessee (including Affiliates of such Lessee of which the
Borrower or the Servicer has actual knowledge) shall not represent more than
sixteen percent (16%) of the Aggregate Net Book Value; provided, however, if a
merger of Lessees results in a breach of this clause, then this Concentration
Limit shall be complied with so long as no additional Containers are leased to
such Lessees after the date of the merger until such time as such Lessees are
then again in compliance with this clause;


(7) The sum of the Net Book Values of all Containers then on lease to any
fifteen (15) Lessees shall not exceed sixty-five percent (65%) of the Aggregate
Net Book Value; provided, however, if a merger of Lessees results in a breach of
this clause, then this Concentration Limit shall be complied with so long as no
additional Containers are leased to such Lessees after the date of the merger
until such time as such Lessees are then again in compliance with this clause;


(8) The sum of the Net Book Values of all Containers for which CAI is the
sub-servicer, or another acceptable third-party servicer, shall not exceed
thirty-five percent (35%) of the Aggregate Net Book Value;


(9) The Aggregate Finance Lease Value shall not exceed fifty percent (50%) of
the Asset Base;


(10) The sum of Contract Payments discounted pursuant to the definition of
Finance Lease Value of all Containers with respect to which (a) the lessee has
provided the Servicer with notice of an Event of Loss with respect to such
Container, (b) the related Lease allows the Lessee to make Contract Payments on
its regularly scheduled basis despite the occurrence of an Event of Loss, and
(c) the Lessee exercises such right to continue to make Contract Payments
despite such Event of Loss shall not exceed two percent (2%) of the Asset Base.


The Concentration Limits set forth in any sublimit set forth in clauses (1)
through (10) above shall be determined without duplication of excess amounts in
another sub-limit. Any Containers which fall outside any of clauses (1) - (8) of
the above Concentration Limits shall not be classified as Eligible Containers,
and any Finance Leases which fall outside any of clause (9) through (10) of the
above Concentration Limits shall not be classified as Eligible Leases.

           Consolidated. As applied to any term used in this Agreement, the
relevant figures for the Parent Guarantor and its Subsidiaries on a consolidated
basis determined in accordance with generally accepted accounting principles.

          Contract Payment. With respect to any Finance Lease and any Collection
Period, the minimum monthly or other periodic contractual payment to be made by
the related Lessee for the use of the related Containers in accordance with the
terms of such Finance Lease.

           Container. All of the containers (including Additional Containers and
Substitute Containers) owned or acquired by the Borrower from time to time in
accordance with the terms of the Loan Documents.

          Container Transfer Certificate. This term shall have the meaning set
forth in the Contribution and Sale Agreement.

          Contribution and Sale Agreement. The Amended and Restated Contribution
and Sale Agreement, dated as of November 1, 2004 and substantially in the form
of Exhibit L hereto, pursuant to which the Seller conveyed to the Borrower the
Container, the Leases and the other assets identified therein.

          Controlled Group. All trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.

          Conversion Date. The earliest to occur of (i) October 31, 2006 (as
such date may be extended from time to time in accordance with the terms
hereof), (ii) the date on which either an Early Amortization Event or an Event
of Default initially occurs and (iii) the date on which a Refinancing Event
occurs.

           Corporation. Any or all of the following, as the context may require,
corporations, limited partnerships, limited liability companies, limited
liability partnerships, joint stock associations and business trusts.

          Counterparty Collateral Account. This term shall have the meaning set
forth in Section 6.19(f) as and when such account has been established.

          Credit Loan(s). Each advance of funds made by a Lender to the Borrower
in accordance with the terms of this Agreement.

          Current Maturities. As of any date of determination, the sum of all
current maturities of long-term Indebtedness and, without duplication of the
foregoing, Capitalized Lease Obligations, appearing on the consolidated balance
sheet of the Parent Guarantor and its Subsidiaries in accordance with GAAP.

          Cut-Off Date. With respect to any Transfer Date, the last day of the
immediately preceding Collection Period (for example, if the Transfer Date is to
be the last Business Day of October, then the Cut-Off Date shall be the last day
of September).

           Default(s). As defined in Section 8.

          Default Level Advance Rate. One of the following amounts: (i) during
the Revolving Credit Period, eighty-five percent (85%), and (ii) for each
Payment Date occurring on or after the Conversion Date, an amount equal to the
Post Revolving Period Targeted Advance Rate for such Payment Date.

          Default Level Asset Base Deficiency. As of any date of determination
the excess (if any) of (i) the Aggregate Note Principal Balance, over (ii) an
amount equal to the sum of (1) the product of (i) Default Level Advance Rate and
(ii) the sum of (A) the then Aggregate Net Book Value and (B) the then Aggregate
Finance Lease Value, plus (2) 100% of all cash and Eligible Investments then on
deposit in the Restricted Cash Account.

          Default Rate. An interest rate per annum equal to the sum of (i) two
percent (2%) per annum, plus (ii) the rate of interest then in effect on such
Note (inclusive of the Applicable Margin).

          Defaulted Lease. Any lease in which the Agent, for the benefit of the
Lenders, has a security interest and for which (A) a rental or other payment (or
a portion thereof) owing thereunder is more than 120 days delinquent (measured
from its contractual due date), or (B) the related Lessee is in default under
any other provision of such lease not dealt with in clause (A) and any
applicable grace and/or cure period set forth in such lease has expired and the
Servicer has in accordance with its normal procedures declared such lease to be
in default, or (C) the Servicer has otherwise determined that the remaining
amounts owing by the Lessee under such lease are expected to be uncollectible.

          Derivatives Obligations. All obligations of any Person in respect of
any rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity swap or equity index swap, equity option or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

          Designated Early Amortization Amount. For any Payment Date on which a
Designated Early Amortization Event is continuing, an amount equal to the
product of (i) a fraction the numerator of which is the sum of the then Net Book
Values of all Eligible Containers for which CAI is the sub-manager and the
denominator of which is the then Aggregate Net Book Value and (ii) the
Distributable Cash Flow remaining after the payments made in clauses (i) through
(vii) of Part (II) of Section 2.18(b) have been paid.

          Designated Early Amortization Events. Those events or conditions set
forth in clauses (h) or (i) of the definition of the term "Early Amortization
Event".

           Determination Date. The third (3rd) Business Day prior to each
Payment Date.

          Direct Operating Expenses. All direct expenses and costs, calculated
on an accrual basis in accordance with GAAP, incurred in connection with the
ownership, use and/or operation of the Containers, including but not limited to:
(i) agency costs and expenses; (ii) depot fees, handling, and storage costs and
expenses; (iii) survey, maintenance and repair expenses (including the actual or
estimated cost of repairs to be made pursuant to a damage protection plan); (iv)
repositioning expense; (v) the cost of inspecting, marking and remarking such
Containers; (vi) third-party fees for bankruptcy recovery; (vii) legal fees
incurred in connection with enforcing rights under the leases of such Containers
or repossessing. such Containers; (viii) insurance expense; (ix) taxes, levies,
duties, charges, assessments, fees, penalties, deductions or withholdings
assessed, charged or imposed upon or against such Containers, including but
limited to ad valorem, gross receipts and/or other property taxes imposed
against such Containers or against the revenues generated by such Containers;
(x) expenses, liabilities, claims and costs (including without limitation
reasonable attorneys’ fees) incurred by the Servicer or made against the
Servicer by any third party arising directly or indirectly (whether wholly or in
part) out of the state, condition, operation, use, storage, possession, repair,
maintenance or transportation of such Containers; (xi) expenses and costs
(including legal fees) of pursuing claims against manufacturers or sellers of
such Containers; and (xii) non-recoverable sales and value-added taxes on such
expenses and costs; provided, however, that in no event shall any Borrower
Expense be considered a Direct Operating Expense.

          Disposition Fee. For any Payment Date, a fee payable to the Servicer,
solely with respect to Containers sold by the Servicer to a third party for a
net cash Sales Proceeds that exceeds an amount equal to seventy-five percent
(75%) of the then Net Book Values of the related Containers, in an amount equal
to five percent (5%) of Sales Proceeds (exclusive of repair allowances) actually
received by, or on behalf of, the Borrower during the related Collection Period.
The Servicer will not receive a Disposition Fee with respect to a container for
which an Event of Loss has occurred.

           Distributable Cash Flow. This term shall have the meaning set forth
in Section 2.18(b) hereof.

           Distributions. For any period of measurement with respect to any
Corporation, any of the following: (a) the declaration or payment of any
dividend or distribution on or in respect of shares of any class of capital
stock or other ownership interests of such Corporation, except dividends payable
solely in shares of such Corporation's common stock or other ownership interests
having rights similar to common stock; and (b) any other loan, dividend or
distribution for any purpose from such Corporation (however characterized) to or
for the benefit of any or all of its shareholders, whether paid on or in respect
of shares of any class of the capital stock or other ownership interests of such
Corporation or otherwise.

          Dollars and $. Dollars or such coin or currency of the United States
of America as at the time of payment shall be legal funds for the payment of
public and private debts in the United States of America.

           Early Amortization Event. The occurrence or existence of any of the
following events or conditions:

(a) The Weighted Average Age of all Eligible Containers and Containers subject
to Finance Leases is eight (8) years or more;


(b) The EBIT Ratio of the Borrower, determined as of the end of the most recent
fiscal quarter, is less than 1.1 to 1;


(c) A Servicer Default (other than a CAI Servicer Default) occurs;


(d) An Asset Base Deficiency exists and continues unremedied for ten (10)
Business Days;


(e) The Borrower fails to pay on any Payment Date the full amount of the
Scheduled Principal Payment due on such Payment Date and, if such failure
results solely from an administrative failure (by a Person other than the
Borrower or any of its Affiliates) in wiring such payment, such failure
continues unremedied for two (2) Business Days;


(f) The occurrence of an Event of Default;


(g) Failure of the Servicer to achieve (such determination to be made in the
reasonable judgment of the Servicer) the milestones described below by the dates
described below in upgrading or replacing the Servicer's existing information
systems:


(i) By March 31, 2005:


the finance lease accounting system, Flexxperts, will be installed and fully
operational. The data will be converted from the old system to the new system.
The system will recognize finance lease revenue from lease contracts on a unit
by unit basis. The system will supply the general ledger with the finance lease
income data.


Interpool Limited will have developed a formal project plan for the
implementation of the new asset management and lease tracking system. It will
set forth the timeline and identify significant milestones necessary to complete
the construction and implementation of the system.


(ii) By October 31, 2005:


(1) The contract administration system will be installed and fully operational.
The system will contain contract profile data including account number, customer
address, contract rates, fees, equipment type, lease start and end dates.


(2) The account receivable system will be installed and fully operational. The
accounts receivable system will take data from the billing system and produce
various aging reports. It will allow for the posting of cash and produce various
cash receipts reports.


(h) For so long as CAI is the subservicer of any of the Containers, the failure
to complete either of the following by October 31, 2005: (i) a CAI Agreement
Restructuring, or (ii) if clause (i) is not achieved, terminating CAI as a
subservicer of the Containers;


(i) For so long as CAI is the subservicer of any of the Containers, the
occurrence of a CAI Servicer Default unless the Agent shall have elected not to
terminate CAI as a subservicer as the result of such occurrence; and


(j) Two or more of Martin Tuchman, James Walsh, Art Burns and Richard W. Gross
(together with any replacement or substitute key servicer approved in writing by
the Agent, the "Key Officers") resign, are removed or no longer serve in their
respective offices as Key Officers of the Guarantor, and a replacement
reasonably satisfactory to the Agent has not assumed their responsibilities
within one hundred twenty days (120).


An Early Amortization Event of the type described in clauses (h) and (i) above
shall be cured upon (x) termination of CAI as a subservicer with respect to all
of the Containers, and (y) the effective transfer of the servicing of such
Containers to a replacement servicer reasonably acceptable to the Agent and the
Majority Lenders. All other Early Amortization Events shall continue in effect
until waived in accordance with Section 20.

          Earnings Available for Fixed Charges. For any rolling four quarter
period, the sum of Fixed Charges for such period plus Net Income for such period
before income taxes plus interest expenses for such period relating to (A) the
Parent Guarantor’s 9-7/8% Junior Subordinated Deferrable Interest Debentures due
2027 and the related 9-7/8% Capital Securities of Interpool Capital on the
consolidated balance sheet of the Parent Guarantor and its Consolidated
Subsidiaries, and (B) the 9.25% Convertible Redeemable Junior Subordinated
Debentures due 2022 on the consolidated balance sheet of the Parent Guarantor
and its Consolidated Subsidiaries and (C) any future subordinated debt of Parent
Guarantor and its Consolidated Subsidiaries.

           EBIT. For any fiscal period, Net Income before Interest Expense and
taxes, including gains and losses from the sale of assets and foreign exchange
transactions, determined in accordance with GAAP.

          EBIT Ratio. With respect to the Borrower as of the last day of each
fiscal quarter, the ratio of (a) EBIT of the Borrower for the four fiscal
quarters then ended to (b) Interest Expense of the Borrower for the four fiscal
quarters then ended. For the first three fiscal quarters of the Borrower
following the Closing Date, the EBIT ratio will be calculated by including the
EBIT of Borrower and Interest Expense of Borrower for the fiscal quarters which
have been completed since the Closing Date.

          Eligible Container. As of any date of determination any Container
which, when considered with all other Eligible Containers owned by the Borrower,
shall comply with all of the following requirements; provided, however, that the
provisions of clause (10) shall be applied to a Container only on the date on
which the Borrower acquired such Container:

(1) The Container substantially conforms to the standard specifications used by
the Servicer for containers purchased for its own account, for that category of
container and applicable industry standards including, without limitation, The
Customs Convention on Containers, The International Convention for Safe
Containers and the International Organization for Standardization;


(2) The Container shall comply with all of the Concentration Limits other than
clause (9) of the definition thereof;


(3) To Servicer's or Borrower's knowledge, such Container is not then the
subject of an Event of Loss (or an event which, with notice and/or lapse of
time, would constitute an Event of Loss);


(4) The Seller shall have had good and marketable title to such Container as of
the related Transfer Date and, at all times thereafter, the Borrower holds
legal, beneficial and marketable title thereto;


(5) Such Container is not subject to any Liens except Permitted Liens;


(6) The conveyance of such Container and the Related Assets from the Seller to
the Borrower does not violate any agreement to which the Seller is a party or by
which it and/or its properties are bound;


(7) No consent or approval from the Lessee or other Person is required to
transfer such Container or the Related Assets from the Seller to the Borrower
except for any such consents or approvals that have been obtained;


(8) The Seller shall have taken all necessary actions to transfer title to such
Container and the Related Assets from each Seller to the Borrower;


(9) Such Container was not subject to any adverse selection procedures by the
Seller or the Servicer in selecting such containers to be transferred to the
Borrower;


(10) Solely on the Transfer Date occurring after the Restatement Date of such
Container, at least 95% (measured on a Net Book Value basis) of all Containers
included in the tranche of Containers conveyed on such Transfer Date will be
subject to either a Term Lease or a Finance Lease;


(11) Such Container is not then on lease to a Prohibited Person or used in a
Prohibited Jurisdiction.


(12) Such Container is not then subject to a Defaulted Lease or a Finance Lease.


(13) The Agent, for the benefit of the Lenders, has a first priority, perfected
security interest in such Container; and


(14) The purchase price paid by the Seller to the manufacturer thereof did not
exceed the then fair market value of such Container.


          Eligible Interest Rate Hedge Provider. Fortis Bank (Nederland) N.V. or
such other bank or other financial institution (or any party providing credit
support on such Person’s behalf) that at the time of execution and delivery of
the related Interest Rate Hedge Agreement, has (x) a long-term senior unsecured
debt rating of at least (1) "AA-" from S&P and "Aa3" from Moody’s or (2) "AA-"
from S&P and "Al" from Moody’s or (3) "A+" from S&P and "Aa3" from Moody’s and
(y) a short-term unsecured debt rating of "Al" from S&P and "P1" from Moody’s or
is otherwise approved by the Agent.

           Eligible Investments. One or more of the following:

          (i)       direct obligations of, and obligations fully guaranteed as
to the timely payment of principal and interest by, the United States or
obligations of any agency or instrumentality thereof when such obligations are
backed by the full faith and credit of the United States;


          (ii)       certificates of deposit and bankers' acceptances (which
shall each have an original maturity of not more than three hundred sixty-five
(365) days) of any United States depository institution or trust company
incorporated under the laws of the United States or any State and subject to
supervision and examination by federal and/or State authorities, provided that
the long-term unsecured senior debt obligations of such depository institution
or trust company at the date of acquisition thereof have been rated at least
"A-1" by S&P and "P-1" by Moody's or which is otherwise acceptable to the Agent;


          (iii)       commercial paper (having original maturities of not more
than two hundred seventy (270) days) of any corporation incorporated under the
laws of the United States or any State thereof which on the date of acquisition
has been rated at least "A-1" by S&P and "P-1" by Moody's or which is otherwise
acceptable to the Agent;


          (iv)       any money market fund that invests solely in Eligible
Investments;


          (v)       eurodollar deposits (which shall each have an original
maturity of not more than three hundred sixty-five (365) days) of any depository
institution or trust company, provided that the long-term unsecured senior debt
obligations of such depository institution or trust company at the date of
acquisition thereof have been rated at least "A-1" by S&P and "P-1" by Moody's
or which is otherwise acceptable to the Agent; and


          (vi)      other obligations or securities that are acceptable to the
Agent.


          Eligible Leases. Any Finance Lease that as of any date of
determination meets all of the following characteristics:

(i) Defaulted Lease. Such Finance Lease is not a Defaulted Lease;


(ii) Delinquencies. No rental payment owing pursuant to the terms of such
Finance Lease is more than sixty (60) days delinquent (measured from its
contractual due date) as of such date of determination;


(iii) Valid Contracts. Such Finance Lease is a legal, valid and binding full
recourse payment obligation of the related Lessee enforceable in accordance with
its terms (except as may be limited by applicable insolvency, bankruptcy,
moratorium, reorganization, or other similar laws affecting enforceability of
creditors' rights generally and the availability of equitable remedies) and is
in full force and effect and such Finance Lease has not been satisfied,
subordinated or rescinded;


(iv) Absolute Obligations. The related Lessee's obligations under such Finance
Lease are "hell or high water" obligations that are, among other
characteristics, non-cancelable, unconditional and not subject to any right of
set-off, rescission, counterclaim, off-set, reduction or recoupment during the
non-cancelable term of such Finance Lease;


(v) Taxes; Maintenance; Insurance. Such Finance Lease contains provisions
requiring the related Lessee to pay all sales, use, excise, rental, property or
similar taxes imposed on or with respect to the Container and to assume all risk
of loss or malfunction of the related Container and such Lease requires the
related Lessee, at its own expense, to maintain the Container in good and
workable order and to obtain and maintain liability insurance and physical
damage insurance on the Container subject thereto;


(vi) No Violation. Neither (i) the transfer, assignment and contribution by the
Seller to the Borrower of its right, title and interest in and to such Finance
Lease and the related Container nor (ii) the pledge of Borrower's right, title
and interest in and to such Finance Lease and the related Container, will
violate the terms or provisions of such Finance Lease or any other agreement to
which the Seller is a party or by which it is bound;


(vii) No Amendment. Such Finance Lease has not been amended prior to the Closing
Date or Substitution Date, as appropriate, such that the amount of any Contract
Payment owing pursuant to the terms of such Finance Lease has been decreased, or
any other obligations of the Lessee under such Finance Lease have been
diminished, due to the related Lessee's financial inability to make such
payments;


(viii) Insolvency. The related Lessee is not subject to bankruptcy or other
insolvency proceedings;


(ix) U.S. Dollars. All payments owing under such Finance Lease are required to
be made in Dollars, or, if not in Dollars, then in compliance with Concentration
Limit clause (4);


(x) Acceleration. Such Finance Lease provides for the acceleration of all rental
payments thereunder upon default by the Lessee;


(xi) Event of Loss. Such Finance Lease requires that in the event of an Event of
Loss, the related Lessee must take one of the following actions: (a) restore or
repair the affected Container to good repair, condition and working order; (b)
replace the Container with like equipment of the same or later model in good
repair, condition and working order; (c) make a lump sum payment in an amount
that is not less than the then Finance Lease Value of the Casualty Item; or (d)
continue to make Contract Payments on its regularly scheduled basis despite the
occurrence of an Event of Loss, subject in the case of clause (d) to
Concentration Limit clause (10);


(xii) Partial Pledges. Except as previously disclosed in writing by the Borrower
to the Agent, no portion of such Finance Lease or the Container subject to such
Finance Lease has been pledged to a third party;


(xiii) Approved by Agent. Such Finance Lease shall have been approved in writing
by the Agent;


(xiv) Good Title and First Lien. The Borrower shall have good and marketable
title to such Finance Lease and the Agent shall have a perfected security
interest in the Borrower's rights in such Finance Lease; and


(xv) Concentration Limits. Such Finance Lease shall comply with clauses (9) and
(10) of the definition of Concentration Limits.


           Environmental Laws. Any and all United States federal, state, local
and foreign laws, statutes, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to fines, orders, injunctions, penalties,
damages, contribution, cost recovery compensation, losses or injuries resulting
from the Release or threatened Release of Hazardous Materials or to the
generation, storage, transportation, or disposal of Hazardous Materials, in any
manner applicable to the Parent Guarantor or any of its Subsidiaries or any of
their respective properties, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C.§9601 et seq.), the Hazardous Material
Transportation Act (49 U.S.C.§1801 et seq.), the Solid Waste Disposal Act (42
U.S.C.§6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C.§1251 et
seq.), the Clean Air Act (42 U.S.C.§7401 et seq., the Toxic Substances Control
Act (15 U.S.C.§2601 et seq., the Occupational Safety and Health Act (29
U.S.C.§651 et seq. and the Emergency Planning and Community Right-to-Know Act
(42 U.S.C.§11001 et seq.), each as amended or supplemented, and any analogous
future or present local, state and federal or foreign statutes and rules and
regulations promulgated pursuant thereto, each as in effect on the date of
determination.

          Equity Interests. With respect to any Person, any and all shares,
partnership, membership, trust and other interests, participations or other
equivalents (however designated) of equity ownership interests of such Person.

           ERISA. The United States Employee Retirement Income Security Act of
1974, and the rules and regulations thereunder, collectively, as the same may be
amended from time to time.

          Eurodollar Rate. With respect to any Interest Period, an interest rate
per annum determined pursuant to the following formula:

Eurodollar Rate = Interbank Offered Rate
1-Eurodollar Reserve Percentage


The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

          Eurodollar Rate Basis. Any Credit Loan for which the rate of interest
applicable thereto is being determined by reference to the Eurodollar Rate.

          Eurodollar Reserve Percentage. For any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System, as such regulation may be
amended from time to time or any successor regulation, as the maximum reserve
requirement (including any basic, supplemental, emergency, special, or marginal
reserves) applicable with respect to Eurocurrency liabilities as that term is
defined in Regulation D (or against any other category of liabilities that
includes deposits by reference to which the interest rate of Credit Loans on
Eurodollar Rate Basis is determined), whether or not any Lender has any
Eurocurrency liabilities subject to such reserve requirement at that time.
Credit Loans on a Eurodollar Rate Basis shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for proration, exceptions or offsets
that may be available from time to time to any Lender.

           Event of Default. As defined in Section 8.

           Event of Loss. With respect to any Container as of any date of
determination, any of the following events or conditions

:

(1) total loss or destruction thereof;


(ii) theft or disappearance thereof without recovery within sixty (60) days
after such theft or disappearance becomes known to the Borrower;


(iii) damage rendering such Container unfit for normal use and, in the judgment
of the Borrower, beyond repair at reasonable cost;


(iv) any condemnation, seizure, forced sale or other taking of title to or use
of any such Container;


(v) if such Container is then subject to the terms of a Lease, such item of
Container shall have been deemed under the terms of such Lease to have suffered
an Event of Loss (or an equivalent term); or


(vi) it is then located in a Prohibited Jurisdiction.


          Excluded Amounts. All of the following: (i) any payments received from
a Lessee in connection with any late charges, taxes, fees or other charges
imposed by any Governmental Authority, (ii) any indemnity payments made by a
Lessee or payments made for the benefit of any Person pursuant to a liability
insurance policy or (iii) any payments collected from a Lessee for the benefit
of the originator or vendor which relate to maintenance payments pursuant to the
related Lease or maintenance agreement, as applicable.

          Facility Fee Letter. The Facility Fee Letter, dated as of November 1,
2004, among the Agent, the Borrower and the Parent Guarantor as such agreement
may be amended, modified or supplemented.

          Fair Market Value. With respect to a Container, an amount equal to the
value that would be obtained in an arm’s length transaction between an informed
and willing purchaser under no compulsion to buy and an informed and willing
seller under no compulsion to sell.

          Final Maturity Date. The Payment Date occurring in the sixty-sixth
(66th) month after the Conversion Date.

          Finance Lease. Any Lease of a Container which provides the Lessee with
the right or option to purchase such Container at the expiration of the term of
the Lease for a nominal price or which otherwise satisfies the criteria for
classification as a "direct financing lease" as determined in accordance with
GAAP, on the books and records of the Borrower.

          Finance Lease Value. With respect to each Finance Lease as of any date
of determination, an amount in Dollars equal to the present value of the
remaining Contract Payments becoming due under such Finance Lease after such
date of determination, discounted monthly at one-twelfth of (x) for the Finance
Leases owned by the Borrower on the Restatement Date, nine percent (9%) per
annum and (y) for the Finance Leases acquired by the Borrower after the
Restatement Date, the greater of (a) nine percent (9%) and (b) the sum of (I)
the fixed rate payable under the Interest Rate Hedge Agreement related to such
Finance Lease and (II) four percent (4%); provided, however, that (i) the
Finance Lease Value of any Defaulted Lease or a Finance Lease that is
repurchased or required to be repurchased by the Seller or the Servicer shall be
equal to zero, and (ii) with respect to any Contract Payment that remains unpaid
for more than 60 days after its contractual due date, such Contract Payment
shall be deemed to be zero for purposes of calculating the Finance Lease Value
of such Finance Lease.

          Financial Statement Restatement. The restatement by the Parent
Guarantor of its Consolidated financial statements for 2001 and 2000 and for the
first three quarters of 2002.

          Fixed Charges. For any rolling four quarter period, the sum of
interest expense; excluding interest expense for such period with respect to (A)
the Parent Guarantor’s 9-7/8% Junior Subordinated Deferrable Interest Debentures
due 2027 and the related 9-7/8% Capital Securities of Interpool Capital on the
consolidated balance sheet of the Parent Guarantor and its Consolidated
Subsidiaries, and (B) the amount representing the 9.25% Convertible Redeemable
Junior Subordinated Debentures due 2022 on the consolidated balance sheet of the
Parent Guarantor and its Consolidated Subsidiaries and (C) any future
subordinated debt of Parent Guarantor and its Consolidated Subsidiaries), plus
obligations of Parent Guarantor and its Consolidated Subsidiaries as a lessee
for lease rentals on long term leases for such period.

          Funding Date. Each date which a Credit Loan is made to Borrower in
accordance with the terms of this Agreement.

          Funded Debt. All indebtedness for borrowed money with recourse to
Parent Guarantor and its Consolidated Subsidiaries, or any of them, including
purchase money mortgages, capitalized leases, conditional sales contracts and
similar title retention debt instruments, (excluding any current maturities
portion of such indebtedness that becomes due within 12 months from the date of
calculation thereof). The calculation of Funded Debt shall include all Funded
Debt of Parent Guarantor and its Consolidated Subsidiaries which appears in
financial statements, plus any liabilities which would otherwise be classified
as Funded Debt of any other Person (if such Person was a Consolidated
Subsidiary), which has been guaranteed by Parent Guarantor and its Consolidated
Subsidiaries or any of them, either jointly or severally. Funded Debt shall
exclude (A) the amount representing the Parent Guarantor’s 9-7/8% Junior
Subordinated Deferrable Interest Debentures due 2027 and the related 9-7/8%
Capital Securities of Interpool Capital on the consolidated balance sheet of the
Parent Guarantor and its Consolidated Subsidiaries as of the most recently ended
fiscal quarter for which financial statements are available, (B) the amount
representing the 9.25% Convertible Redeemable Junior Subordinated Debentures due
2022 on the consolidated balance sheet of the Parent Guarantor and its
Consolidated Subsidiaries as of the most recently ended fiscal quarter for which
financial statements are available and (C) any future subordinated debt of
Parent Guarantor and its Consolidated Subsidiaries.

           Funding Losses. As defined in Section 2.16.

          Generally Accepted Accounting Principles or GAAP. Accounting
principles which are (i) consistent with the principles promulgated or adopted
from time to time by the Financial Accounting Standards Board and its
predecessors, (ii) generally accepted in the United States of America, and (iii)
such that a certified public accountant would, insofar as the use of accounting
principles is pertinent, be in a position to deliver an unqualified opinion as
to financial statements in which such principles have been properly applied.

          Governmental Authority. Any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

           Gross Lease Revenues. As defined in the Servicing Agreement.

           Guarantees. By any Person means all obligations (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing, or in effect guaranteeing,
any Indebtedness, dividend or other obligation of any other Person (the primary
obligor) in any manner, whether directly or indirectly, including all
obligations incurred through an agreement, contingent or otherwise, by such
Person: (a) to purchase such Indebtedness or obligation or any property or
assets constituting security therefor, (b) to advance or supply funds (i) for
the purchase or payment of such Indebtedness or obligation, or (ii) to maintain
working capital or any other balance sheet condition or otherwise to advance or
to make available funds for the purchase or payment of such Indebtedness or
obligation, (c) to lease property or to purchase securities or other property or
services primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of the primary obligor to make payment of the
Indebtedness or obligation, or (d) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
Guaranty in respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

          Hazardous Material. Any (a) oil, petroleum or petroleum derived
substance, any drilling fluids, produced waters and other wastes associated with
the exploration, development or production of crude oil, any flammable
substances or explosives, any radioactive materials, any hazardous wastes or
substances, any toxic wastes or substances or any other materials or pollutants
which (i) pose a hazard to any property of the Parent Guarantor or any of its
Subsidiaries or to Persons on or about such property or (ii) cause such property
to be in violation of any Environmental Laws, (b) asbestos in any form which is
or could become friable, urea formaldehyde foam insulation, electrical equipment
which contains any oil or electric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; (c) any chemical, material or
substance defined as or included in the definition of "hazardous substances,"
"hazardous wastes," "hazardous materials," "extremely hazardous waste,"
restricted hazardous waste," or "toxic substances" or words of similar import
under any applicable local, state or federal law or under the rules and
regulations adopted or publications promulgated pursuant thereto, including
Environmental Laws, and (d) any other chemical, material or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority
having jurisdiction over the Parent Guarantor or any of its Subsidiaries or any
of their respective properties.

           Hedging Requirements. As defined in Section 6.14(d) hereof.

           Indebtedness. For any Person, all obligations, contingent or
otherwise, that in accordance with Generally Accepted Accounting Principles
should be classified on such Person's balance sheet as liabilities, or to which
reference should be made by footnotes thereto, including in any event and
whether so classified, all: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an agreement,
contingent or otherwise, to repurchase such property from such Person); (b)
obligations of such Person to pay the deferred purchase or acquisition price of
property or services, other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable within 90 days of
the date the respective goods are delivered or the respective services are
rendered; (c) indebtedness of others secured by a Lien on the property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations of such Person in respect of letters of credit
or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capitalized Lease Obligations
of such Person; (f) the net amount of any mark to market exposure under
Derivatives Obligations of such Person; (g) without duplication, obligations of
such Person under Guarantees of Indebtedness of others; and (h) all preferred
stock issued by such Person and required by the terms thereof to be redeemed, or
for which mandatory sinking fund payments are due, by a fixed date (but only to
the extent such fixed date occurs prior to June 30, 2010).

           Indemnified Party. As defined in Section 6.14(d).

          Independent Accountant. Any nationally or regionally recognized
accounting firm, that is reasonably acceptable to the Agent and that is
independent with respect to the Parent Guarantor and its Subsidiaries within the
meaning of the Securities Act of 1933, as amended, and the applicable published
rules and regulations thereunder.

          Independent Person. A Person who at the date of appointment possesses
the following qualifications: (a) has prior experience as a shareholder for a
company, the corporate instruments of which require the unanimous consent of all
shareholders thereof before such company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable law; and (b) is an entity that provides, in the
ordinary course of its business, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities; provided always that such Person at the date of appointment as
shareholder, or at any time in the preceding five years, or during such person’s
tenure shall not be: (i) an employee, director, shareholder, manager, partner or
officer of Parent Guarantor or an Affiliate thereof; (ii) a customer or supplier
of Parent Guarantor or an Affiliate thereof; (iii) a beneficial owner at the
time of such appointment as an independent shareholder, or at any time
thereafter while serving as an independent shareholder, of more than 2% of the
voting securities of Parent Guarantor or an Affiliate thereof; (iv) affiliated
with a significant customer, supplier or creditor of Parent Guarantor or an
Affiliate thereof; (v) a party to any significant personal service contracts
with Parent Guarantor or an affiliate thereof; or (vi) a member of the immediate
family of a person described in (i) or (ii) above.

          Initial Lease. Each of (i) the lease agreements that are set forth on
Schedule 4 to the Security Agreement, (ii) the CAI Agreement and (iii) the
Management Agreement.

          Insolvency Law. The Bankruptcy Code, any state insolvency scheme or
any similar Applicable Law in Barbados or in any other applicable jurisdiction.

          Interbank Offered Rate. For any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period. If for any reason such rate is not available, the term
"Interbank Offered Rate" means, for any Credit Loan for any Interest Period
therefor, the rate (rounded upward, if necessary, to the nearest one
hundred-thousandth of a percentage point), determined on the basis of the
offered rates for deposits in Dollars for a period of one month which are
offered by four major banks as selected by the Agent, in the London interbank
market at approximately 11:00 a.m. London time, on the day that is two (2)
Business Days preceding the first day of such Interest Period. The principal
London office of each of such four major London banks will be requested to
provide a quotation of its Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided as requested, the rate
for that date will be determined on the basis of the rates quoted for loans in
Dollars to leading European banks (as selected by the Agent) for a period of one
month offered by major banks in New York City at approximately 11:00 a.m. New
York City time, on the day that is two Business Days preceding the first day of
such Interest Period. In the event that the Agent is unable to obtain any such
quotation as provided above, it will be deemed that the Eurodollar Rate for such
Credit Loan cannot be determined.

          Intercreditor Agreement. An intercreditor agreement to be entered into
among Borrower, Interpool Limited, the Parent Guarantor, the collateral agent
named therein, the Agent and such other managed equipment owners and managed
equipment lenders named therein in form and substance satisfactory to the Agent
as such agreement may be amended, modified or supplemented.

          Interest Expense. For any period, the aggregate amount of net interest
expense as shown for such period on the income statement of the Borrower.

          Interest Period. With respect of any Payment Date, (x) the period
commencing on (and including) the immediately preceding Payment Date (or, in the
case of the first Interest Period, the Restatement Date) to (but excluding) such
Payment Date or (y) such other period as the Borrower and the Agent shall agree.

          Interest Rate Hedge Agreement. An ISDA interest rate cap agreement,
ISDA interest rate swap agreement, ISDA interest rate ceiling agreement, ISDA
interest rate floor agreement or any combination of the foregoing or other
similar agreement, in each case in form and substance including any schedules
and confirmations prepared and delivered in connection therewith, pursuant to
which recourse by the Interest Rate Hedge Provider to the Borrower is limited to
the Collateral and the Distributable Cash Flow which pursuant to the terms of
this Agreement is available for such purpose.

          Interest Rate Hedge Provider. Any counterparty to an Interest Rate
Hedge Agreement or other cap, collar or other hedging instrument permitted to be
entered into pursuant to this Agreement.

          Interest Rate Hedge Provider Minimum Rating Downgrade Event. Unless
waived in writing by the Agent (acting at the direction of the Majority Lenders
and the Borrower), the Interest Rate Hedge Provider’s (or any party providing
credit support on its behalf) rating with respect its unsecured and
unsubordinated debt, deposit or letter of credit obligations are rated as set
forth in the table below:


   -----------------------------------------------------------------------------------------
                         Rating of Interest Rate Hedge Provider
   -----------------------------------------------------------------------------------------
    Interest Rate Hedge Provider only has a     Interest Rate Hedge Provider has both a
   -----------------------------------------------------------------------------------------
                long-term rating                long-term rating and a short-term rating
   -----------------------------------------------------------------------------------------
        S&P                 Moody's                 S&P                  Moody's
   -----------------------------------------------------------------------------------------
    Long-term of "A"      Long-term of "A1"      Long-term of "A-"     Long-term of "A2"
    or lower              and on watch or        or lower or Short-    and on watch or
                          lower                  term of "A2"  or      lower or short-term
                                                 lower                 of "P1" and on watch
                                                                       or lower
   -----------------------------------------------------------------------------------------


          Interest Rate Hedge Provider Required Rating Downgrade Event. Unless
waived in writing by the Agent (acting at the direction of the Majority Lenders
and the Borrower), the Interest Rate Hedge Provider’s (or any party providing
credit support on its behalf) rating with respect its unsecured and
unsubordinated debt, deposit or letter of credit obligations are rated as set
forth in the table below:


   ----------------------------------------------------------------------------------------
                          Rating of Interest Rate Hedge Provider
   ----------------------------------------------------------------------------------------
   Interest Rate Hedge Provider only has a     Interest Rate Hedge Provider has both a
   ----------------------------------------------------------------------------------------
               long-term rating                long-term rating and a short-term rating
   ----------------------------------------------------------------------------------------
       S&P                 Moody's                 S&P                  Moody's
   ----------------------------------------------------------------------------------------
     Long-term of         Long-term of "A3"      Long-term of          Long-term of
     "BBB+" or lower      and on watch or        "BBB+" or lower       "Baa1" and on
                          lower                                        watch or lower or
                                                                       short-term of "P2"
                                                                       and on watch or
                                                                       lower
   ----------------------------------------------------------------------------------------


           Interpool Limited. Interpool Limited, a company organized under the
laws of Barbados and its successors and permitted assigns.

           Investment. The purchase or acquisition of any share of capital
stock, partnership or limited liability company interest, evidence of
indebtedness or other equity security of any other Person; any loan, advance or
extension of credit to, or contribution to the capital of, any other Person,
other than extensions of credit resulting from the sale of goods (where the
Borrower retains title to, or a security interest in, any Container sold) or
rendering of services in the ordinary course of the Borrower's business; any
real estate held for sale or investment; any commodities futures contracts held
other than in connection with bona fide hedging transactions; any other
investment in any other Person; and the making of any commitment or acquisition
of any option to make any such Investment.

           Key Officer. As defined in the definition of Early Amortization
Event.

           Law. Any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.

          Lease or Lease Agreement. All leases or contracts for use or hire of a
Container (other than the CAI Agreement) by a Lessee and the Borrower (or one of
its Affiliates acting as agent for the Borrower) as lessor, but only to the
extent such lease or contract relates to a Container.

          Lease Proceeds. All rents, fees, lease payments and other amounts due
or collected under the Leases in respect of the Containers.

           Lender(s). Individually, each of the banks or financial institutions
signatory hereto or which may provide additional commitments and become a party
to this Agreement as a Lender hereunder, as set forth in Schedule 4, as it may
be amended from time to time, and each of their respective successors and
permitted assigns and collectively, all such banks or other financial
institutions and their respective successors and permitted assigns.

           Lessee. A person that is contractually obligated to make rental and
other payments under a Lease, including any guarantor of such obligations.

           Lien. Any mortgage, pledge, security interest, lien or other charge
or encumbrance, including the lien or retained security title of a conditional
vendor, upon or with respect to any property or assets.

          Loan Documents. This Agreement, the Notes, the Security Agreement, the
Parent Guaranty, the Contribution and Sale Agreement, the Servicing Agreement,
the Structuring Fee Letter, the Agent Fee Letter, the Facility Fee Letter, the
Interest Rate Hedge Agreements (upon execution thereof), the Intercreditor
Agreement (upon execution thereof) and the CAI notice of assignment.

           Lockbox Account. As defined in the Servicing Agreement.

           Majority Lenders. Lenders which, individually or in the aggregate,
represent more than seventy-five percent (75%) of the then Aggregate Note
Principal Balance.

          Management Agreement. Means, to the extent it relates to the
Containers, that certain letter agreement, dated February 12, 2004, by and
between Interpool Limited and CAI, as amended, modified or otherwise
supplemented from time to time.

          Materially Adverse Effect. Any act, omission, event or undertaking
which would, singly or in the aggregate, have a materially adverse effect upon
(a) the business, assets, properties, liabilities, condition (financial or
otherwise), or results of operations of the Parent Guarantor and its
Subsidiaries, taken as a whole, or of the Borrower considered individually, (b)
upon the respective ability of the Parent Guarantor or any of its Subsidiaries
to perform any obligations under this Agreement or under any other Loan Document
to which it is a party, or (c) the legality, validity, binding effect or
enforceability or the ability of the Agent to enforce any rights or remedies
under or in connection with any Loan Document; in any case, whether resulting
from any single act, omission, situation, status, event, or undertaking,
together with other such acts, omissions situations, statuses, events, or
undertakings.

           Moody's. Moody's Investors Service, Inc. and any successors thereto.

          Net Book Value. With respect to any Eligible Container that is not
subject to a Finance Lease, the Original Equipment Cost of such Container less
accumulated depreciation calculated based on (i) straight-line depreciation over
15 years with a remaining residual value of 15% of the Original Equipment Cost
at the end of such period, or (ii) any other depreciation method used by the
Servicer which is more conservative than the depreciation policy outlined in
clause (i) (i.e. more conservative policy in terms of greater annual
depreciation or a lower remaining residual value).

          Net Operating Income or "NOI." For the containers owned by the
Borrower for any period of time, the Gross Lease Revenues received with respect
to such containers minus the Direct Operating Expenses incurred with respect to
such containers.

          Net Income. For any fiscal period of the any Person, the consolidated
net income of such Person and its Subsidiaries for such period determined in
accordance with Generally Accepted Accounting Principles.

           Note. A note, substantially in the form of Exhibit A hereto, executed
by the Borrower to evidence a Credit Loan made hereunder.

          Note Interest Payment. For each Payment Date and each Note, an amount
equal to the product of (i) the unpaid principal balance of such Note on the
first day of the Interest Period ending on the day prior to such Payment Date,
(ii) an interest rate per annum equal to the sum of (x) the Eurodollar Rate for
such Interest Period and (y) the Applicable Margin for such Interest Period, and
(iii) a fraction, the numerator of which is equal to the actual number of days
in such Interest Period and the denominator of which is equal to 360.

           Obligations. All indebtedness, obligations and liabilities of the
Borrower to the Agent, and/or the Lenders existing on the date of this Agreement
or arising thereafter, whether direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise under or in
connection with this Agreement or any other Loan Documents.

          Officers’ Certificate. A certificate signed on behalf of a Corporation
by its Chairman of the Board, President or Executive Vice President and by its
Chief Financial Officer, Treasurer, Controller, Secretary or Assistant
Secretary.

          Opinion of Counsel. A written opinion of counsel, who, unless
otherwise specified, may be counsel employed internally by the Parent Guarantor
or the Servicer, in each case reasonably acceptable to the Person or Persons to
whom such Opinion of Counsel is to be delivered. The counsel rendering such
opinion may rely (i) as to factual matters, on a certificate of a Person whose
duties relate to the matters being certified, and (ii) insofar as the opinion
relates to local law matters, upon opinions of local counsel.

          Original Equipment Cost. With respect to any container, an amount
equal to the sum of (i) the vendor’s or manufacturer’s invoice price, plus (ii)
reasonable and customary out-of-pocket direct costs related to inspection,
transport and initial positioning necessary to put such Container in its initial
service; provided, however, that, in no event shall the amounts described in
clause (ii) include any allocated overhead expenses of the Servicer.

           Parent Guarantor. Interpool, Inc., a corporation organized under the
laws of the State of Delaware, and its successors and permitted assigns.

          Parent Guaranty. The Amended and Restated Parent Guaranty of the
Parent Guarantor, dated as of November 1, 2004 and substantially in the form of
Exhibit K, pursuant to which the Parent Guarantor has unconditionally
guaranteed, the payment, subject to the aggregate limitation set forth therein,
and performance of the Obligations, as the same may be amended, supplemented,
restated, replaced or otherwise modified from time to time.

           Participant(s). As defined in Section 16(f).

          Payment Date. The twentieth (20th) day of each month, provided that if
such day is not a Business Day, then the next succeeding Business Day or if such
day would fall in the succeeding calendar month, the preceding Business Day. The
initial Payment Date shall be November 20, 2004 for the payment of the Note
Interest Payment only. Otherwise, the initial Payment Date shall be December 20,
2004.

           PBGC. The Pension Benefit Guaranty Corporation created by ERISA or
any governmental authority succeeding to any or all of the functions of the
Pension Benefit Guaranty Corporation.

          Permitted Liens. With respect to any item of Collateral, any or all of
the following: (i) with respect to a Container, Liens for taxes not yet
delinquent or which are being contested in good faith by appropriate proceedings
and for the payment of which adequate reserves are maintained; (ii) with respect
to a Container, carriers’, warehousemen’s, mechanics, or other like Liens
arising in the ordinary course of business and relating to amounts not yet due
or which shall not have been overdue for a period of more than sixty (60) days
or which are being contested in good faith by appropriate proceedings and for
the payment of which adequate reserves are maintained; provided, however, in no
event shall any such contest result in the loss of the affected Container; (iii)
with respect to a Container, Leases entered into in the ordinary course of
business providing for the leasing of such Container; (iv) with respect to any
Container then on lease to a Lessee, any purchase option in favor of such Lessee
that is set forth in such Lease; and (v) Liens created by the Security Agreement
or any other Loan Document; provided that any proceedings of the type described
in clauses (i) and (ii) above could not (A) reasonably be expected to subject
the Agent or any Lender to any civil or criminal penalty or liability or (B)
involve any significant risk of material loss, sale or forfeiture of all, or any
material portion of, the Collateral.

           Person. An individual, any partnership, a corporation, a joint
venture, a trust, an unincorporated organization, or a government or any agency
or political subdivision thereof.

           Plan. At any time, an employee pension or other benefit plan that is
subject to Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (a) maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group, or (b) if such Plan is established, maintained pursuant to
a collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which the Borrower or any member of the
Controlled Group is then making or accruing an obligation to make contributions
or has within the preceding five Plan years made contributions.

          Post Revolving Period Targeted Advance Rate. For each Payment Date
occurring on or after the Conversion Date, the percentage set forth opposite
such Payment Date in Schedule 5 hereto under the column titled "Post Revolving
Period Targeted Advance Rate".

           Proceeds. The meaning assigned to such term under the UCC.

          Prohibited Jurisdiction. Any country or jurisdiction, from time to
time, that is subject of a prohibition order (or any similar order or
directive), sanctions or restrictions promulgated or administered by the Office
of Foreign Assets Control of the United States Treasury Department.

          Prohibited Person. Any Person appearing on the Specially Designated
Nationals List compiled and disseminated by the Office of Foreign Assets Control
of the United States Treasury Department, as the same may be amended from time
to time.

          Refinancing Event. Placement of the Notes into the asset backed
securities term market or the bank market, or Notes receive an "AAA" rating by
S&P as the result of the Borrower having obtained external credit enhancement.

           Register. As defined in Section 16(d).

          Related Assets. With respect to any Container, all of the following:
(i) all of Seller’s right, title and interest in and to, but none of its
obligations under, any agreement between a Seller and the manufacturer of each
such Container pursuant to which such Seller acquired a transferred container
from such manufacturer, and all amendments, additions and supplements hereafter
made with respect thereto, (ii) all of Seller’s right, title and interest in and
to any Lease which such Container is subject to on such Transfer Date, including
all lease revenues accrued on or after the Cut-Off Date, (iii) all right, title
and interest of such Seller in and to all payments, proceeds and other amounts
which have accrued but have not been paid, and (iv) all payments, proceeds and
income of the foregoing or related thereto.

           Release. Any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration in, by, from or
related to any real property (including all buildings, fixtures or other
improvements located thereon) or personal property owned, leased or operated by
the Parent Guarantor or any of its Subsidiaries into the indoor or outdoor
environment, including the movement of any Hazardous Material through air, soil,
surface water, groundwater or property.

          Restatement Late. November 1, 2004, the Business Day on which all of
the conditions precedent set forth in Section 4 have been satisfied or waived
and the initial Credit Loans have been made by the Lenders.

          Restricted Cash Account. The account designated as such established in
accordance with Section 2.19 hereof.

          Restricted Cash Amount. As of any Payment Date, the amount required to
be deposited or maintained in the Restricted Cash Account, which shall be equal
to one of the following amounts:

(A) if the EBIT Ratio for two most recently completed calendar quarters exceeds
1.40 to 1, zero; or


(B) if the EBIT Ratio is less than or equal to 1.40 to 1 for two most recently
completed calendar quarters; the product of (i) four (4), (ii) one-twelfth,
(iii) the annual rate of interest payable on all Notes then outstanding, and
(iv) the Aggregate Note Principal Balances as of such Payment Date, which
principal balances shall be calculated after giving effect to all advances of
principal and principal payments made on such Payment Date.


          Revolving Credit Facility. The Third Amended and Restated Senior Loan
and Security Agreement, dated December 19, 1997, by and among Interpool, Inc.,
Interpool Limited, Interpool Finance Corp., Trac Lease, Inc., PNC Bank National
Association, as agent, syndication agent and lender, Fleet National Bank, as
documentation agent and lender, and each lender party thereto, as the same may
be amended, restated, supplemented and otherwise modified from time to time.

          Revolving Credit Period. The period commencing on the Closing Date and
ending on the Conversion Date.

           S&P. Standard and Poor's Ratings Service, a division of The
McGraw-Hill Companies, and any successor thereto.

          Sales Proceeds. The proceeds of all Containers that are being sold by
the Borrower in their ordinary course of business.

          Scheduled Principal Payment. For any Payment Date occurring on or
after the Conversion Date, an amount equal to the product of (i) the Aggregate
Note Principal Balance on the Conversion Date and (ii) .0151515, as such product
shall be adjusted pursuant to the provisions of Section 2.7(a) hereof.

          Security Agreement. The Amended and Restated Security Agreement, dated
as of November 1, 2004 and substantially in the form of Exhibit J hereto,
pursuant to which the Borrower has granted to the Agent, for the benefit of the
Lenders, as security for the Obligations, a continuing first priority security
interest in all of the assets of the Borrower.

          Security Documents. The Security Agreement, the UCC Financing
Statements, the Statement of Charge filed with the Corporate Affairs Registry in
Barbados and the Parent Guaranty.

           Seller. Interpool Limited, a company organized under the laws of
Barbados, and its successors and permitted assigns.

           Servicer. The Person performing the duties of the Servicer under the
Servicing Agreement; initially, Interpool Limited, a company organized under the
laws of Barbados, and its successors and permitted assigns.

          Servicer Advance. Any advance of funds made by the Servicer with
respect to delinquent Contract Payments in accordance with the terms of Section
4.05 of the Servicing Agreement.

          Servicer Default. Any of the events or conditions set forth in Section
7.01 of the Servicing Agreement.

          Servicing Agreement. The Amended and Restated Servicing Agreement,
dated as of November 1, 2004 and substantially in the form of Exhibit G hereto,
pursuant to which the Servicer agrees to manage and service, on behalf of the
Borrower, the Eligible Containers, the Eligible Leases and the Related Assets.

           Servicing Fee. This term shall have the meaning set forth in the
Servicing Agreement.

          Servicing Fee Arrearage. For any Payment Date, an amount equal to the
excess, if any, of (i) the sum of the Servicing Fee due and payable to the
Servicer on all prior Payment Dates, over (ii) the aggregate amount of Servicing
Fees actually paid to the Servicer on all prior Payment Dates.

          Specialized Containers. All types of containers, other than Standard
Dry Cargo Containers and refrigerated containers, including, but not limited to
open top, flat rack, tank and cellular palletwide containers.

           Stamping Lease. This term shall have the meaning set forth in the
Security Agreement.

           Standard Dry Cargo Container. Any of the following types of
containers: (i) a twenty foot (20') dry cargo container, (ii) a forty foot (40')
dry cargo container or (iii) a forty foot (40') high cube container.

          Structuring Fee Letter. The Structuring Fee Letter, dated as of
November l, 2004, among the Agent, the Borrower and the Parent Guarantor as such
agreement may be amended, modified or supplemented.

           Subsidiary. The Borrower and any other present or future Corporation
a majority of whose Voting Stock shall at the time be owned directly or
indirectly or can otherwise be controlled by the Parent Guarantor and/or by one
or more of the Subsidiaries of the Parent Guarantor.

          Substitute Container. This term shall have the meaning set forth in
the Contribution and Sale Agreement.

          Substitute Lease. This term shall have the meaning set forth in the
Contribution and Sale Agreement.

          Substitution Date. With respect to Substitute Container and/or a
Substitute Lease, the Business Day on which such Substitute Container and/or
Substitute Lease are acquired by the Borrower in accordance with the provisions
of the Loan Documents.

          Tangible Net Worth. As of any date of determination the amount equal
to (A) the amount of stockholders equity of the Parent Guarantor and its
Consolidated Subsidiaries appearing in the consolidated financial statements of
the Parent Guarantor and its Consolidated Subsidiaries as of the most recently
ended fiscal quarter for which financial statements are available and prepared
in accordance with GAAP, less (B) trademarks, goodwill, covenants not to compete
and all other assets classified as intangible assets determined in accordance
with GAAP, plus (C) the amount representing the Parent Guarantor’s 9-7/8% Junior
Subordinated Deferrable Interest Debentures due 2007 and the related 9-7/8%
Capital Securities of Interpool Capital on the consolidated balance sheet of the
Parent Guarantor and its Consolidated Subsidiaries as of the most recently ended
fiscal quarter for which financial statements are available, plus (D) the amount
representing the 9.25% Convertible Redeemable Junior Subordinated Debentures due
2022 on the consolidated balance sheet of the Parent Guarantor and its
Consolidated Subsidiaries as of the most recently ended fiscal quarter for which
financial statements are available plus, (E) any future subordinated debt of
Parent Guarantor and its Consolidated Subsidiaries, plus (or minus) (F) any
adjustments to the accounts of the Parent Guarantor, both positive and negative,
that results from SFAS 133/138. In this regard, "SFAS 133/138" means, Statement
of Financial Accounting Standards No. 133 – "Accounting for Derivative
Instruments and Hedging Activities" and Statement of Financial Accounting
Standards No. 138 – "Accounting for Certain Derivative Instruments and Certain
Hedging Activities, an amendment to FASB Statement No. 133" issued by the
Financial Accounting Standard Board, as such pronouncement may be amended from
time to time in accordance with its terms.

           Taxes. Any and all present or future taxes, levies, imposts, duties,
fees, assessments, deductions, withholdings or other charges of whatever nature,
including gross receipts, excise, property, sales, transfer, license, payroll,
social security and franchise taxes now or hereafter imposed or levied by the
United States of America, or any state, local or foreign government or by any
department, agency or other political subdivision or taxing authority thereof
and all interest, penalties, additions to tax or similar liabilities with
respect thereto.

          Term Lease. A Lease, other than a Finance Lease, having an initial
term (measured from the commencement date of such lease) of thirty-six (36)
months or greater.

           Transfer Date: As defined in the Contribution and Sale Agreement.

           Trust Account. The account designated as such that is established in
accordance with the provisions of Section 2.18 hereof.

          Unused Commitment. With respect to any Lender as of any date of
determination, the excess of (i) the Commitment then in effect for such Lender,
over (ii) the then unpaid principal balance of the Note owned by such Lender as
of such date of determination, after giving effect to all principal payments to
be received by such Lender on such date of determination.

          UCC or Uniform Commercial Code. The Uniform Commercial Code as the
same may be in effect in the State of New York on the date hereof; provided,
however, that in the event that by reason of mandatory provisions of law, any or
all of the attachment, perfection or priority of Agent’s security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term UCC shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection of priority and
for purposes of definitions related to such provisions.

          UCC Financing Statements. UCC Financing Statements naming (i) the
Borrower as debtor, the Agent, as secured party, and the Collateral as the
collateral, and (ii) the Seller, as seller/debtor, the Borrower, as
purchaser/secured party, the Agent, as assignee of secured party, and the assets
that are the subject of the Contribution and Sale Agreement, as collateral, in
each case, filed or to be filed in the office of the Secretary of State of the
States of New Jersey, the Recorder of Deeds for the District of Columbia and
other locations from time to time with respect to the Collateral.

          Voting Stock. With respect to any Corporation, its capital stock of
any class having ordinary voting power for the election of the members of the
board of directors or other governing body of such Corporation (other than stock
having such power only by reason of the happening of a contingency).

          Weighted Average Age. As of any date of determination shall be equal
to the quotient of (A) the sum for each Eligible Container and each Container
subject to an Eligible Lease of the product of (i) the age of such Eligible
Container and each Container subject to a Finance Lease and (ii) the then Net
Book Value of such Eligible Container and the Net Book Value of such Container
subject to an Eligible Lease, divided by (B) the then Aggregate Net Book Value
determined by including the Net Book Values of Containers subject to Eligible
Leases.

           Section 1.2      Rules of Interpretation.

                (a)      All terms in this Agreement, the Exhibits and Schedules
hereto shall have the same defined meanings when used in any other Loan
Documents, unless the context shall require otherwise.

                (b)      Except as otherwise expressly provided herein, all
financial and accounting terms not specifically defined or specified herein
shall have the meanings generally attributed to such terms under Generally
Accepted Accounting Principles, including applicable statements and
interpretations issued by the Financial Accounting Standards Board and
bulletins, opinions, interpretations and statements issued by the American
Institute of Certified Public Accountants or its committees, and all financial
and accounting calculations referred to herein shall, to the extent applicable,
be made in accordance with Generally Accepted Accounting Principles, and by
reference to the most recently delivered financial statements of the Parent
Guarantor furnished in accordance with Section 6.4 hereof.

                (c)      All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders; the singular shall include the plural, and the plural shall include the
singular.

                (d)      The words "hereof," "herein" and "hereunder" and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provisions of this Agreement.

                (e)      The preamble hereto is part of this Agreement. Titles
of Sections in this Agreement are for convenience only, do not constitute part
of this Agreement and neither limit nor amplify the provisions of this
Agreement, and all references in this Agreement to Sections, Subsections,
paragraphs, clauses, subclauses, Schedules or Exhibits shall refer to the
corresponding Section, Subsection, paragraph, clause, subclause, Schedule or
Exhibit attached to this Agreement, unless specific reference is made to the
articles, sections or other subdivisions or divisions of such Schedule or
Exhibit to or in another document or instrument.

                (f)      Each definition of a Loan Document or other document in
this Agreement shall include such document as amended, modified, supplemented,
restated, renewed or extended from time to time.

                (g)      Except where specifically restricted, reference to a
party in a Loan Document includes that party and its successors and assigns
permitted hereunder or under such Loan Document.

                (h)      Unless otherwise specifically stated, whenever a time
is referred to in this Agreement or in any other Loan Document, such time shall
be the local time in the city in which the head office of the Agent is located.

                (i)      Any list in this Agreement of one or more items
preceded by the words "include" or "including" shall not be deemed limited to
the stated items but shall be deemed without limitation.

                (j)      Whenever this Agreement makes reference to a party's
knowledge, such knowledge shall refer to the actual knowledge of an Authorized
Officer of such party, without having made a special inquiry.

                (k)      Unless otherwise stated in this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the word "to" and "until" means
"to but excluding".

SECTION 2.      THE CREDIT LOAN.

Section 2.1      Commitments to Make Credit Loans.

                (a)      Commitments. Subject to the terms and conditions of
this Agreement and in reliance upon the representations, warranties and
covenants set forth herein, each Lender shall make available to the Borrower on
the Restatement Date its Commitment in the Commitment Amount set forth opposite
the name of such Lender on Schedule 4 hereto.

                (b)      Evidence of Credit Loans. During the Revolving Credit
Period, each of the Notes shall be a revolving note with a maximum principal
amount equal to the then current Commitment of the related Lender.

                (c)      Funding of Credit Loans. On any Business Day requested
by the Borrower and presuming that the Borrower shall have satisfied all
applicable conditions precedent set forth in Sections 4 and 5 hereof, each
Lender shall, subject to the terms and conditions of this Agreement, deposit
with the account designated by the Borrower by wire transfer of same day funds
not later than 4:00 p.m. (Amsterdam time) an amount equal to its pro rata share
of the requested Credit Loan; provided, however, that each Credit Loan by each
Lender shall be for an amount (A) not less than the lesser of (x) its then
Unused Commitment and (y) such Lender's pro rata share of Five Hundred Thousand
Dollars ($500,000), and (B) not greater than the then Availability of such
Lender.

                (d)      Request for Credit Loan. Each Borrowing Notice shall be
submitted in writing to the Agent by no later than 4:00 p.m. (Amsterdam time) on
the third (3rd) Business Day prior to the date of the requested Credit Loan, and
the Agent shall promptly provide each Lender with a copy of each such Borrowing
Notice accompanied by all of the attachments set forth in the definition
thereof. Such notice shall include a calculation of the Asset Base (calculated
to include any Eligible Containers and/or Eligible Leases to be acquired with
the proceeds of such Credit Loan). Each Borrowing Notice shall constitute a
reaffirmation by Borrower that (1) no Default, Event of Default, Early
Amortization Event or Servicer Default has occurred and is continuing and no
event or condition has occurred or is existing that with the giving of notice or
the passage of time or both would constitute an Early Amortization Event or a
Servicer Default and (2) the representations and warranties of the Borrower, the
Servicer and the Guarantor contained in the Loan Documents are true, correct and
complete in all material respects to the same extent as though made on and as of
the date of the request, except to the extent such representations and
warranties specifically relate to an earlier date, in which event such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date.

                (e)      A Borrowing Notice, once delivered to the Agent, shall
be irrevocable and binding on the Borrower. If any Credit Loan requested by the
Borrower is not made or effectuated on the specified Funding Date, for any
reason whatsoever related to a default or nonperformance by the Borrower, the
Borrower shall pay Funding Losses. In connection with any Credit Loan or any
Funding Date, all of the Lenders may, in their collective and absolute
discretion, grant the Borrower extensions and/or waivers in fulfilling its
obligations under this Section 2.1 and in fulfilling the conditions set forth in
Section 5 hereof.

                (f)      Obligations of Lenders Several. The failure of any
Lender to make a Credit Loan hereunder shall not relieve any other Lender of its
obligation to make a Credit Loan on such funding date, but no Lender shall be
responsible for the failure of any other Lender to make the Credit Loan to be
made by such other Lender on such funding date.

                (g)      Extension of the Revolving Credit Period. The Borrower
may, within 60 days, but no later than 45 days, prior to the date set forth in
item (i) of the definition of Conversion Date (or such shorter period, as has
been approved by the Lenders), by written notice to each Lender request the
extension of the Revolving Credit Period for an additional period of up to 364
days from the date on which the renewal is approved. Each of the Lenders shall
make a determination, in its sole discretion and after a full credit review,
within 30 days of its receipt of the Borrower's request, as to whether or not it
will agree to extend the Revolving Credit Period; provided, however, that the
failure of any Lender to make a timely response to the Borrower's request for
extension of the Revolving Credit Period shall be deemed to constitute a refusal
by such Lender to extend the Revolving Credit Period. The Revolving Credit
Period shall only be extended upon the consent of 100% of the Lenders. Any such
renewal shall become effective only upon written confirmation to the Borrower by
each Lender of its agreement to so renew and upon receipt by each Lender of a
renewal fee in an amount as shall be determined at such time.

           Section 2.2      The Notes.     The obligation of the Borrower to
repay the Credit Loans and to pay interest thereon and other sums which may
become payable with respect thereto shall be evidenced by separate promissory
notes (collectively the Notes, and singly, a Note) of the Borrower,
substantially in the form of Exhibit A, appropriately completed in accordance
with the provisions of this Section 2.2. Each Note shall evidence the Borrower’s
obligations in respect of the Credit Loans and shall be denominated in an amount
up to the Lender’s Commitment Amount, however, such Note shall be payable in the
aggregate principal amount of all Credit Loans at any time advanced by the payee
Lender that remain unpaid. Each Lender shall endorse on its Note, or enter in a
record pertaining thereto, all Credit Loans and repayments thereof, provided
that the failure by any Lender to make any such notation shall not affect the
unconditional obligation of the Borrower to pay all amounts due under the Note
held by such Lender as and when payments with respect to the Credit Loan are
due.

           Section 2.3      Principal Payments on the Notes.

                (a)      On each Payment Date occurring during the Revolving
Credit Period, the Borrower shall pay to the Agent on behalf of each Lender in
accordance with the priority of payments set forth in subpart (I) of Section
2.18(b) a principal payment on its Note in an amount equal to its pro rata share
of the Asset Base Deficiency (if any).

                (b)      On each Payment Date occurring after the Revolving
Credit Period has expired or been terminated and on which no Early Amortization
Event is continuing, the Borrower shall pay to the Agent on behalf of each
Lender a principal payment on its Note in an amount equal to its pro rata share
of the Scheduled Principal Payment for such Payment Date.

                (c)      On each Payment Date on which an Early Amortization
Event is then continuing, all of the remaining available Distributable Cash
Flow, in accordance with the priority of payments set forth in subpart (I) of
Section 2.18(b), will be used to repay the principal balance of the Notes;
provided, however, that if only a Designated Early Amortization Event is then
continuing, then, so long as no other Early Amortization Event is then
continuing, only the Designated Early Amortization Amount will be used to repay
the Note, which amount shall be in addition to the Scheduled Principal Payment
payable on such date.

                (d)      The unpaid principal balance of, and all accrued
interest and other amounts owing on, or with respect to, the Notes shall be
payable in full on the earlier to occur of (x) the Final Maturity Date and (y)
the date on which the Note(s) have been declared due and payable in accordance
with the provisions of Section 9 hereof.

           Section 2.4      Interest on the Credit Loan.

                (a)      Interest will be paid on each Note on each Payment Date
in an amount equal to the Note Interest Payment for the Interest Period ended on
the day prior to such Payment Date.

                (b)      In no event shall the interest charged with respect to
a Note exceed the maximum amount permitted by Applicable Law. If at any time the
interest rate charged with respect to a Note exceeds the maximum rate permitted
by Applicable Law, the rate of interest to accrue pursuant to such Note shall be
limited to the maximum rate permitted by Applicable Law, but any subsequent
reductions in Eurodollar Rate shall not reduce the interest to accrue on such
Note below the maximum amount permitted by Applicable Law until the total amount
of interest accrued on such Note equals the amount of interest that would have
accrued if a varying rate per annum equal to the interest rate had at all times
been in effect. If the total amount of interest paid or accrued on the Note
under the foregoing provisions is less than the total amount of interest that
would have accrued if the interest rate had at all times been in effect, the
Borrower agrees to pay to the affected Lender(s) an amount equal to the
difference between (a) the lesser of (i) the amount of interest that would have
accrued if the maximum rate permitted by Applicable Law had at all times been in
effect, or (ii) the amount of interest that would have accrued if the interest
rate had at all times been in effect, and (b) the amount of interest accrued in
accordance with the other provisions of this Agreement.

                (c)      All computations of interest hereunder shall be made on
the basis of a year composed of 360 days and calculated for the actual number
days that elapse. Each overdue amount payable to the Agent or the Lenders under
this Agreement or any Note, whether of principal, interest, Funding Losses, or
otherwise, shall, to the extent permitted by applicable law, bear interest from
the due date thereof to the date such amount is paid in full (whether before or
after judgment) at the Default Rate from time to time in effect, compounded
daily and payable by the Borrower upon demand by the Agent or any Lender at any
time and from time to time.

           Section 2.5      Revolving Credit Facility.

          The facility evidenced by this Agreement is a revolving credit
facility. Accordingly, the Borrower will, subject to compliance with the terms
of this Agreement and prior to the occurrence of the Conversion Date have the
right to reborrow any amounts repaid to the Lenders in accordance with the terms
of this Agreement.

           Section 2.6      Fees.At the times and in the amounts set forth in
the Structuring Fee Letter, the Borrower shall pay to the Agent the "Structuring
Fee" described therein.

                (b)      At the times and in the amounts set forth in the
Facility Fee Letter, the Borrower shall pay to the Agent the "Facility Fee"
described therein.

                (c)      On each Payment Date occurring on or prior to the
Conversion Date, the Borrower shall pay to each Lender a commitment fee (the
"Commitment Fee") in an amount equal to the product of (i) forty-five hundredths
of one percent (0.45%), (ii) the average Unused Commitment of such Lender for
the Interest Period ended on the immediately preceding day, and (iii) a fraction
the numerator of which is the actual number of days in the Interest Period
referred to in clause (ii) above, and the denominator of which is 360.

                (d)      At the times and in the amounts set forth in the Agent
Fee Letter, the Borrower shall pay the Agent Fee to the Agent in accordance with
the priority of payments set forth in Section 2.18 hereof.

          Section 2.7      Prepayments.

                (a)      Voluntary Prepayment. Upon not less than thirty (30)
days' prior written notice to the Agent, the Borrower may, on any Payment Date
prepay, in whole or in part, the then unpaid principal amount of all of the
Notes. In connection with any prepayment made in accordance with the provisions
of this Section 2.7(a), the Borrower shall be required to pay, contemporaneously
with such prepayment, an amount equal to the sum of (i) accrued interest on the
principal balance being prepaid calculated through the date of such prepayment,
and (ii) any Funding Losses incurred as the result of such prepayment. Any such
voluntary prepayment made subsequent to the Conversion Date shall be used to
reduce all future Scheduled Principal Payments in equal amounts.

                (b)      Mandatory Payments for Asset Base Deficiency. On each
Payment Date, the Borrower shall make a mandatory payment of the Notes in an
amount equal to the Asset Base Deficiency; provided, however, that the failure
to make such payment shall not in itself constitute an Event of Default.

                (c)      Mandatory Prepayment for Servicer Default. Upon the
occurrence of a Servicer Default (unless otherwise waived in accordance with the
Servicing Agreement and except for a CAI Servicer Default), the Borrower shall
be required to make a mandatory prepayment of the Notes in an amount equal to
the then remaining Aggregate Maximum Guaranteed Payment (and payment to the
Agent by the Guarantor shall be deemed to be a prepayment by the Borrower). In
connection with any prepayment made in accordance with the provisions of this
Section 2.7(c), the Borrower shall be required to pay, contemporaneously with
such prepayment, an amount equal to the sum of (i) accrued interest on the
principal balance being prepaid, calculated through the date of such prepayment,
and (ii) any Funding Losses incurred as the result of such prepayment.

                (d)      Voluntary Prepayment Related to Certain Events of
Default. Upon the occurrence of an Event of Default of the type set forth in
Section 8(m), the Borrower may prepay in whole (but not in part) the then unpaid
principal amount of all of the Notes. In connection with any prepayment made in
accordance with the provisions of this Section 2.7(d), the Borrower shall be
required to pay, contemporaneously with such prepayment, an amount equal to the
sum of (i) accrued interest on the principal balance being prepaid calculated
through the date of such prepayment, and (ii) any Funding Losses incurred as the
result of such prepayment

           Section 2.8      Illegality or Impossibility.(a) Notwithstanding any
other provision of this Agreement, if on any date: (a) the introduction of,
change in, or change in the interpretation by any central bank or other
Governmental Authority of, any Law or regulation applicable to any Lender shall
make it unlawful, or any central bank or other governmental authority having
jurisdiction thereof shall assert that it is unlawful for any Lender to permit a
Credit Loan to be loaned on a Eurodollar Rate Basis in accordance with the
provisions hereof, or (b) if any Lender shall reasonably determine that: (i) by
reason of circumstances affecting the Eurodollar interbank market, adequate and
reasonable methods do not exist for ascertaining the Eurodollar Rate which would
otherwise be applicable during any Interest Period, (ii) deposits of Dollars in
the relevant amount and for the relevant Interest Period are not available to
such Lender in the Eurodollar interbank market, or (iii) the Eurodollar Rate
does not or will not accurately reflect the cost to such Lender of maintaining
any Credit .Loan on a Eurodollar Rate Basis during any Interest Period, then
such affected Lender shall promptly give facsimile or other written notice of
such determination to the Agent, and the Agent shall promptly give facsimile or
other written notice of such determination to the Borrower (which notice shall
be conclusive and binding upon the Borrower) and to the other Lenders. Upon such
notification by the Agent, the obligation of the affected Lender(s) to lend or
maintain any Credit Loan on the applicable Eurodollar Rate Basis shall be
suspended until the affected Lender determines that such circumstances no longer
exist. Upon such notification and suspension by the Agent, the Borrower shall
have the option to prepay immediately the affected Credit Loans in full without
penalty or premium; provided, however, that the Borrower shall pay all of the
following: (i) any Funding Losses, (ii) accrued interest on the principal
balance being prepaid, calculated through the date of such prepayment and (iii)
any additional amounts or fees payable to each of the Lenders pursuant to the
terms of this Agreement. If the Borrower shall not exercise its option to prepay
immediately then, unless any such Law, regulation or other authority requires
otherwise, any existing Credit Loan shall continue to bear interest at the
applicable Eurodollar Rate Basis until the succeeding Payment Date, and
thereafter, shall bear interest at the sum of (A) the Applicable Margin plus (B)
the lower of (x) the Lender’s cost of funds and (y) the prime or base rate of
interest announced by from time to time by Citibank, N.A. If such Law,
regulation, interpretation or other authority requires any existing Credit Loan
bearing interest on a Eurodollar Rate Basis to be converted prior to the
succeeding Payment Date, the Borrower shall pay to the Agent on demand any
required Funding Losses.

                (b)      Each Lender will make reasonable efforts and will take
reasonable actions (including, without limitation, the designation of a
different lending office for the Credit Loan if such efforts and/or actions will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole opinion of such Lender, be, disadvantageous to such Lender.

          Section 2.9       Additional Costs and Expenses; Reserve Charge;
Capital Requirements.

                (a)      Notwithstanding any other provision of this Agreement,
if after the date hereof the enactment of, change in or change in the
interpretation of any Law (which expression, as used herein, includes statutes,
rules and regulations thereunder and interpretations thereof by any competent
court or by any governmental or other regulatory body or official charged with
the administration or interpretation thereof, and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender by any central bank or other fiscal, monetary or
other authority, whether or not having the force of law) shall: (i) subject any
Lender to any tax, levy, impost, duty, charge, fee, deduction or withholding of
any nature with respect to this Agreement or with respect to maintaining any
Credit Loan on a Eurodollar Rate Basis (except for Taxes on the overall net
income of such Lender or any franchise Taxes in lieu thereof); or (ii)
materially change the basis of taxation of payments to any Lender of the
principal of, interest or any other amounts payable by the Borrower while a
Credit Loan is on a Eurodollar Rate Basis; or (iii) impose or increase or render
applicable any special deposit or reserve or similar requirements against assets
held by, or deposits in or for the respective accounts of, or loans (including
the Credit Loan) made by any Lender; or (iv) impose on any Lender any other
conditions or requirements with respect to this Agreement, and the result of any
of the foregoing is: (A) to increase the cost to such Lender of maintaining a
Credit Loan on a Eurodollar Rate Basis; or (B) to reduce the amount of
principal, interest or other amount payable to such Lender hereunder; or (C) to
require such Lender to make any payment or to forego any interest or other sum
payable hereunder, the amount of which payment or foregone interest or other sum
is calculated by reference to the gross amount of any sum receivable or deemed
received by the Agent from the Borrower hereunder, then, and in each such case,
the Borrower shall, on the Payment Date following demand made by the Agent
(following notice thereof from the affected Lender to the Agent) at any time and
from time to time as often as the occasion therefor may arise, pay to the Agent
in accordance with the priority of payments set forth in Section 2.18 hereof
such additional amounts as will be sufficient, in the reasonable judgment of the
affected Lender, to compensate such Lender for such additional costs, reduction,
payment or foregone interest or other amount; provided, however, that if an
affected Lender fails to notify the Borrower of such additional costs,
reductions, foregone interest or other amounts within ninety (90) days after
such Lender obtains actual notice that such amounts have been or will be
incurred, then such Lender should only be entitled to payment of such costs,
reductions or other amounts incurred from and after the date 90 days prior to
the date on which the affected Lender gives such notice, and provided further
that, in lieu of paying such additional fee, the Borrower shall have the option
to prepay immediately the Credit Loan of the affected Lender in full (together
with accrued interest thereon) without penalty or premium except for (i) any
Funding Losses that may become due and payable as a consequence of such
prepayment, (ii) accrued interest on the principal balance being prepaid,
calculated through the date of such prepayment, and (iii) any additional amounts
or fees payable to each of the Lenders pursuant to the provisions of this
Section 2.9(a) that were not eliminated by virtue of such prepayment.

                (b)      If any Lender shall have determined that: (i) the
adoption of or change after the date hereof in any Law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change, after the date hereof in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of such entity issued after the date hereof regarding capital adequacy
(whether or not having the force of law) has or would have the effect of
reducing the return on such Lender's or such holding company's capital as a
consequence of any Credit Loan made by such Lender pursuant to the terms of this
Agreement to a level below that which such Lender could have achieved (taking
into consideration such Lender's policies with respect to capital adequacy
immediately before such adoption, change or compliance and assuming that such
Lender's capital was fully utilized prior to such adoption, change or
compliance) but for such adoption, change or compliance, then (A) such Lender
shall promptly after its determination of such occurrence give notice thereof to
the Agent, and thereafter the Agent shall promptly give notice thereof to the
Borrower; and (B) the Borrower shall, on the Payment Date following demand
therefore from the Agent, pay to the Agent in accordance with the priority of
payments set forth in Section 2.18 hereof for the respective account(s) of the
affected Lender(s), as an additional fee such amount as each affected Lender(s)
shall have certified to the Agent to be the amount that will compensate it for
such reduction, provided that in lieu of paying such additional fee, the
Borrower shall have the option to prepay immediately the Credit Loan in full
(together with accrued interest thereon) without penalty or premium except for
(i) any Funding Losses that may become due and payable as a consequence of such
prepayment, (ii) accrued interest on the principal balance being prepaid,
calculated through the date of such prepayment and (iii) any additional amounts
or fees payable to each of the Lenders pursuant to the provisions of this
Section 2.9(b) that were not eliminated by virtue of such prepayment.

           Section 2.10      The Agent’s or Lender’s Certificates. A certificate
signed by the Agent or any Lender setting forth any additional amount required
to be paid by the Borrower to the Agent pursuant to the provisions of any of
Sections 2.8, 2.9 or 2.17 shall be delivered by the Agent to the Borrower in
connection with each demand made at any time upon the Borrower under any of such
sections. Each such certificate shall set forth the nature of the occurrence
giving rise to such compensation, the additional amount or amounts to be paid to
it hereunder and the method by which such amounts were determined, which may
include any reasonable averaging and attribution methods. Each such certificate
shall absent manifest error, be deemed true and correct evidence of the
additional amount required to be paid by the Borrower to the Agent. A claim by
the Agent for all or any part of any additional amount required to be paid by
the Borrower pursuant to the provisions of any of Sections 2.8, 2.9 or 2.17 may
be made before and/or after the end of the Interest Period to which such claim
relates or during which such claim has arisen and before and/or after any
repayment or prepayment of any amount owed hereunder to which such claim
relates.

           Section 2.11      Pro Rata Treatment. Except as expressly set forth
herein, principal and interest payments and amounts received in payment of the
Notes for any reason and from any source shall be applied pro rata among the
Lenders in accordance with the proportion of then unpaid Credit Loans made by
each Lender to the Aggregate Note Principal Balance. All other payments received
by the Agent from, or on behalf of, the Borrower hereunder shall, unless
specifically attributable to the Agent or a Lender or otherwise provided herein,
be applied on a pro rata basis among the Lenders based upon the proportion of
outstanding Credit Loans of each Lender to the Aggregate Note Principal Balance.

           Section 2.12      Funding of Credit Loans. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of the Credit Loan in any
manner it sees fit, it being understood, however, that for purposes of this
Agreement, all determinations hereunder shall be made as if such Lender had
actually funded and maintained each Credit Loan made on or converted to a
Eurodollar Rate Basis during the Interest Period for such Credit Loan through
the purchase of deposits having a term corresponding to such Interest Period and
bearing an interest rate equal to the applicable Eurodollar Rate in the case of
a Credit Loan made on a Eurodollar Rate Basis.

           Section 2.13      Obligations Several. The rights and obligations of
each Lender hereunder shall be several and not joint, and no Lender’s obligation
to lend shall be affected by any other Lender’s failure to make any Credit Loan.

           Section 2.14      Replacement of an Affected Lender. If no Default or
Event of Default then exists or is continuing and if (i) as the result of the
application of Section 2.8, the obligation of one or more (but not all) of the
Lenders to permit a Credit Loan to be loaned in a Eurodollar Rate Basis is
suspended for more than thirty (30) days, (ii) as the result of the application
of Section 2.9, one or more (but not all) of Lenders which has caused the Agent
to notify the Borrower of increased capital requirements and the affected
Lender(s) are unable to agree on an adjustment to the compensation payable to
such Lender within the specified 30 day period, or (ii) the Borrower must make a
payment pursuant to Section 2.17 with respect to such Lender, then, in each such
case, during a period of thirty (30) days thereafter, the Borrower, by notice to
the Agent, may elect to cause such affected Lender to assign its interest
hereunder and in its Credit Loans to one or more of the other Lenders (if any
such Lender so desires to accept such an assignment), or to another. financial
institution selected by the Borrower and acceptable to the Agent, any such
assignment to be effected in accordance with Section 16.

           Section 2.15      Form and Terms of Payment. All payments made by the
Borrower hereunder in respect of the Credit Loan, including principal, interest,
Funding Losses, and any other obligations of the Borrower, shall be made to the
Agent in accordance with the instructions set forth on Schedule 4 hereto or such
other account as the Agent shall specify. Promptly upon receipt of each such
payment, the Agent shall distribute all such amounts to the appropriate Lenders.
All payments shall, be made in immediately available and freely transferable
funds. Any payment due hereunder or under any other Loan Document that falls due
on a day that is not a Business Day shall be rescheduled to the next succeeding
Business Day and interest and fees shall continue to accrue to such next
succeeding Business Day, unless with respect to a loan on a Eurodollar Rate
Basis such Business Day falls in another calendar month, in which case the date
for such payment shall be the immediately preceding Business Day.

           Section 2.16      Funding Losses. The Borrower shall compensate the
Lenders, upon request (which request shall set forth in reasonable detail the
basis for requesting such amounts), for all losses, expenses and liabilities
(including any swap breakage costs, loss or cost (including interest paid) in
liquidating or employing deposits required to fund or maintain a Credit Loan on
a Eurodollar Rate Basis and any interest paid by the Lenders to lenders of funds
borrowed by them to make or carry a Credit Loan on a Eurodollar Rate Basis)
which the Lenders may sustain: (a) if for any reason a Credit Loan does not
occur on a date specified therefor in a Borrowing Notice due to an act of
omission of the Borrower; (b) if any repayment (including repayments following
acceleration of the Obligations due to an Event of Default) or continuation of
any Credit Loan occurs for any reason on a date which is not the last day of an
Interest Period applicable thereto; (c) if any prepayment of any Credit Loan is
not made on any date specified in a notice of prepayment given by the Borrower;
or (d) as a consequence of any failure by the Borrower to repay a Credit Loan
when required by the terms of this Agreement or the Notes (collectively, Funding
Losses). The Borrower shall pay such amount upon presentation by the affected
Lenders of a certificate pursuant to Section 2.10 setting forth the amount and
such calculation thereof pursuant hereto.

           Section 2.17      Payments Free and Clear of Taxes.

                (a)      All payments of principal, interest, fees and other
amounts under this Agreement, the Notes or any other Loan Document or otherwise
paid or payable to Agent (as used in this Section 2.17, Payments) shall be made
free and clear of, and without deduction by reason of, Taxes, all of which shall
be paid by the Borrower for its own account not later than the date when due. If
the Borrower is required by law or regulation to deduct or withhold any Taxes
from any Payment, it shall: (a) make such deduction or withholding; (b) pay the
amount so deducted or withheld to the appropriate taxing authority not later
than the date when due; (c) deliver to Agent, promptly and in any event within
fifteen (15) days after the date on which such Taxes become due, original tax
receipts and other evidence satisfactory to Agent of the payment when due of the
full amount of such Taxes; and (d) pay to Agent or the affected Lender forthwith
upon any request by Agent therefor from time to time, such additional amounts as
may be necessary so that each Lender receives, free and clear of all Taxes, the
full amount of such Payment stated to be due under this Agreement, the Notes or
any other Loan Document as if no such deduction or withholding had been made.
The Borrower agrees to indemnify each Lender and the Agent for the full amount
of Taxes paid by such Lender or the Agent, as the case may be, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto (except for Taxes on the overall net income of such Lender or the Agent
or any franchise Taxes in lieu thereof) without duplication of any amounts paid
by the Borrower pursuant to Section 2.9(a).

                (b)      From time to time, if requested in writing by the
Borrower or the Agent, each Lender listed on the signature pages hereof, and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, organized under the laws of a jurisdiction outside the United States
(but only so long as such Lender remains lawfully able to do so), shall provide
the Borrower and the Agent with (i) United States Internal Revenue Service (IRS)
Form W-8BEN or W-8ECI or any successor form prescribed by the IRS, certifying
that such Lender is entitled to benefits under an income tax treaty to which the
United States is a party which reduces the rate of withholding tax on payments
of interest or certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States, and (ii) any other form or certificate required by any taxing authority
(including any certificate required by Sections 871(h) and 881(c) of the Code),
certifying that such Lender is entitled to an exemption from or a reduced rate
of tax on payments pursuant to this Agreement or any of the other Loan
Documents.

                (c)      For any period with respect to which a Lender has
failed to provide the Borrower and the Agent with the appropriate form pursuant
to Section 2.17(b) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to any "gross-up" of
Taxes or indemnification under Section 2.17(a) with respect to Taxes imposed by
the United States; provided, however, that should a Lender, which is otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

           Section 2.18      Trust Account.

                (a)      On or prior to the Closing Date, the Borrower
established the Trust Account with Fortis Bank (Nederland) N.V., which account
shall be titled in the name of, the Agent, for the benefit of the Lenders. The
Trust Account shall be under the "control" (as defined in the UCC) of the Agent
for the benefit of the Lenders. The Borrower has caused and shall cause the
Servicer to deposit in the Trust Account all Gross Lease Revenue at the times
required pursuant to the terms of the Servicing Agreement. The Borrower has not
established and shall not establish any additional accounts or change the
location of the Trust Account without the prior written consent of the Agent in
each instance.

                (b)      On each Payment Date, the Agent, based on the Servicer
Report, shall distribute an amount equal to the sum of (1) all Gross Lease
Revenue deposited into the Trust Account during the related Collection Period,
(2) all payments received by the Borrower since the immediately preceding
Payment Date pursuant to all Interest Rate Hedge Agreements then in effect, (3)
any Servicer Advances funded with respect to such Payment Date, (4) all amounts
transferred from the Restricted Cash Account in accordance with the terms of
this Agreement, (5) any capital contributions received by the Borrower during
the related Collection Period, and (6) any earnings on investments in the Trust
Account credited during the related Collection Period (the sum of (1), (2), (3),
(4), (5) and (6), the "Distributable Cash Flow"), to the following Persons in
the following order of priority, with no payment being made toward any item
unless and until all prior items have been fully satisfied:

(I)      On each Payment Date, if neither an Early Amortization Event nor an
Event of Default shall have occurred and then be continuing:

          (i)      to the Agent, the Agent Fee then due and payable;


          (ii)       at any time that Interpool Limited (or an Affiliate) is not
the Servicer, to such replacement Servicer or to such other Person(s) as the
Servicer shall direct, any unpaid Direct Operating Expenses incurred with
respect to the Containers and not reimbursed by the applicable Lessee; provided,
however, that, the aggregate amount payable pursuant to this clause (i) on any
Payment Date shall not exceed an amount equal to five percent (5%) of the
aggregate amount of all Gross Lease Revenues deposited into the Trust Account
during the immediately preceding Collection Period;


          (iii)       to the Servicer by wire transfer of immediately available
funds, an amount equal to the sum of (x) Servicing Fee Arrearage, (y) Servicing
Fee and (z) Disposition Fee;


          (iv)       to the Servicer, by wire transfer of immediately available
funds, in reimbursement of any unpaid Servicer Advances pursuant to the terms of
the Servicing Agreement;


          (v)       to the Persons entitled thereto, any Borrower Expenses then
due and payable, provided, that the aggregate amount paid pursuant to this
clause (v) in any calendar year shall not exceed $100,000;


          (vi)       ) to each Interest Rate Hedge Provider, any scheduled
payments (other than termination or breakage payments) owing by the Borrower
pursuant to all Interest Rate Hedge Agreements then in effect;


          (vii)       to each Lender, on a pro rata basis, by wire transfer of
immediately available funds (to the account that the Lender has designated to
the Agent in writing on or prior to the Business Day immediately preceding such
Payment Date), an amount equal to the sum of (x) the Note Interest Payment for
such Payment Date and any unpaid Note Interest Payments from all prior Payment
Dates and (y) any Commitment Fees for such Payment Date and any unpaid
Commitment Fees from all prior Payment Dates;


          (viii)       on a pari passu basis, (A) to the Lenders, to repay the
principal balance of the Notes, one of the following amounts:


(1) so long as the Revolving Credit Period is continuing, the Asset Base
Deficiency (if any);


(2) if the Revolving Credit Period has terminated, the Scheduled Principal
Payment for such Payment Date;


           and (B) to each Interest Rate Hedge Provider, all termination and
other amounts then payable by the Borrower under all Interest Rate Hedge
Agreements then in effect (to the extent not paid pursuant to clause (vi) above;

          (ix)       to each Lender, all other amounts payable to the Lenders
pursuant to the terms of this Agreement (including any expense, reimburse and
indemnification payments owing by the Borrower amounts payable pursuant to
Sections 2.8, 2.9, 2.16, 2.17 and 14 hereof) or any other Loan Documents;


          (x)       to the Restricted Cash Account, the amount necessary to make
the balance on deposit therein equal to the Restricted Cash Amount;


          (xi)       any expense, reimbursement and indemnification payments
owed by the Borrower to its officers and directors pursuant to the terms of this
Agreement or any other Loan Document;


          (xii)       to the Servicer, any expense, reimbursement and
indemnification payments owing by the Borrower to the Servicer pursuant to the
terms of the Servicing Agreement; and


          (xiii)       to the Borrower or its designee, any remaining
Distributable Cash Flow.


(II)      On each Payment Date, if an Early Amortization Event shall have
occurred and then be continuing but no Event of Default has occurred and is
continuing:

          (i)       to the Agent, any Agent Fee then due and payable;


          (ii)       at any time that Interpool Limited (or an Affiliate) is not
the Servicer, to such replacement Servicer or to such other Person(s) as the
Servicer shall direct, any unpaid Direct Operating Expenses incurred with
respect to the Container and not reimbursed by the applicable Lessee; provided,
however, that, the aggregate amount payable pursuant to this clause (i) on any
Payment Date shall not exceed an amount equal to five percent (5%) of the
aggregate amount of all Gross Lease Receivables deposited into the Trust Account
during the immediately preceding Collection Period;


          (iii)       to the Servicer by wire transfer of immediately available
funds, an amount equal to the sum of (x) Servicing Fee Arrearage, (y) Servicing
Fee and (z) Disposition Fees;


          (iv)       to the Servicer, by wire transfer of immediately available
funds, in reimbursement of any unpaid Servicer Advances pursuant to the terms of
the Servicing Agreement;


          (v)       to the Persons entitled thereto, any Borrower Expenses then
due and payable, provided, that the aggregate amount paid pursuant to this
clause (v) in any calendar year shall not exceed $100,000;


          (vi)       to each Interest Rate Hedge Provider, any scheduled
payments (other than termination or breakage payments) owing by the Borrower
pursuant to all Interest Rate Hedge Agreements then in effect;


          (vii)       to each Lender, on a pro rata basis, by wire transfer of
immediately available funds (to the account that the Lender has designated to
the Agent in writing on or prior to the Business Day immediately preceding such
Payment Date), an amount equal to the sum of (x) the Note Interest Payment for
such Payment Date and any unpaid Note Interest Payments from all prior Payment
Dates and (y) any Commitment Fees for such Payment Date and any unpaid
Commitment Fees from all prior Payment Dates;


          (viii)       on a pari passu basis, (A) to the Lenders, the Aggregate
Note Principal Balance until the principal balance of the Notes are repaid in
full; provided, however, that if only a Designated Early Amortization Event is
then continuing, then the amount payable pursuant to this clause (A) shall be
limited to the sum of (x) the Scheduled Principal Payment for such Payment Date
and (y) the Designated Early Amortization Amount; and (B) to each Interest Rate
Hedge Provider, all termination and other amounts then payable by the Borrower
under all Interest Rate Hedge, Agreements then in effect (to the extent not paid
pursuant to clause (vi) above;


          (ix)       to each Lender, all other amounts payable to the Lenders
pursuant to the terms of this Agreement (including any expense, reimburse and
indemnification payments owing by the Borrower amounts payable pursuant to
Sections 2.8, 2.9, 2.16, 2.17 and 14 hereof) or any other Loan Documents;


          (x)       any expense, reimbursement and indemnification payments owed
by the Borrower to its officer and director pursuant to the terms of this
Agreement or any other Loan Document; and


          (xi)       to the Borrower or its designee, any remaining
Distributable Cash Flow.


(III) On each Payment Date, if an Event of Default shall have occurred and then
be continuing with respect to any Series of Notes:

          (i)       to the Agent, any Agent Fee then due and payable;


          (ii)       at any time that Interpool Limited (or an Affiliate) is not
the Servicer, to such replacement Servicer or to such other Person(s) as the
Servicer shall direct, any unpaid Direct Operating Expenses incurred with
respect to the Container and not reimbursed by the applicable Lessee; provided,
however, that, the aggregate amount payable pursuant to this clause (ii) on any
Payment Date shall not exceed an amount equal to five percent (5%) of the
aggregate amount of all Gross Lease Revenues deposited into the Trust Account
during the immediately preceding Collection Period;


          (iii)       to the Servicer by wire transfer of immediately available
funds, an amount equal to the sum of (x) Servicing Fee Arrearage, (y) Servicing
Fee and (z) Disposition Fee;


          (iv)       to the Servicer, by wire transfer of immediately available
funds, in reimbursement of any unpaid Servicer Advances pursuant to the terms of
the Servicing Agreement;


          (v)       to the Persons entitled thereto, any Borrower Expenses then
due and payable, provided, that the aggregate amount paid pursuant to this
clause (v) in any calendar year shall not exceed $100,000;


          (vi)       to each Interest Rate Hedge Provider, any payments (other
than termination or breakage payments) owing by the Borrower pursuant to all
Interest Rate Hedge Agreements then in effect;


          (vii)       to each Lender, on a pro rata basis, by wire transfer of
immediately available funds (to the account that the Lender has designated to
the Agent in writing on or prior to the Business Day immediately preceding such
Payment Date), an amount equal to the sum of (x) the Note Interest Payment for
such Payment Date and any unpaid Note Interest Payments from all prior Payment
Dates and (y) any Commitment Fees for such Payment Date and any unpaid
Commitment Fees from all prior Payment Dates;


          (viii)       on a pari passu basis, (A) to the Lenders, the Aggregate
Note Principal Balance until the principal balance of the Notes are repaid in
full; and (B) to each Interest Rate Hedge Provider, all termination and other
amounts then payable by the Borrower under all Interest Rate Hedge Agreements
then in effect (to the extent not paid pursuant to clause (vi) above;


          (ix)       to each Lender, all other amounts payable to the Lenders
pursuant to the terms of this Agreement (including any expense, reimburse and
indemnification payments owing by the Borrower amounts payable pursuant to
Sections 2.8, 2.9, 2.16, 2.17 and 14 hereof) or any other Loan Documents;


          (x)       any expense, reimbursement and indemnification payments owed
by the Borrower to its officers and directors pursuant to the terms of this
Agreement or any other Loan Document; and


          (xi)       to the Borrower or its designee, any remaining
Distributable Cash Flow.


If the amounts to be distributed on any Payment Date are not sufficient to make
payment in full to the Lenders with respect to any of the clauses described in
Section 2.18(b) above, then payments to Lenders pursuant to any such clause will
be allocated among such Lenders on a pro rata basis based on the amount payable
to each such Lender pursuant to each such clause.

          Section 2.19      Restricted Cash Account.

                     (a)      The Agent shall establish and maintain in its name
an account which shall be designated the restricted cash account (the
"Restricted Cash Account") and which shall be held by the Agent for the benefit
of itself and the Lenders pursuant to this Agreement. Any and all moneys
remitted by the Borrower, or the Servicer on its behalf, to the Restricted Cash
Account from the Trust Account, together with any Eligible Investments in which
such moneys are or will be invested or reinvested, shall be held in the
Restricted Cash Account. No amounts shall be required to be deposited in the
Restricted Cash Account on the Closing Date. Thereafter, amounts shall be
deposited into the Restricted Cash Account in accordance with Section 2.18(b)
hereof. Any and all moneys remitted by the Agent to the Restricted Cash Account
shall be invested in Eligible Investments in accordance with this Agreement and
shall be distributed in accordance with this Section 2.19.

                     (b)      On each Determination Date, the Agent shall, in
accordance with the Servicer Report, withdraw from the Restricted Cash Account
and deposit into the Trust Account an amount equal to the excess, if any, of (A)
the Note Interest Payment over (B) amounts then on deposit in the Trust Account
(determined after giving effect to all other deposits to the Trust Account on or
prior to such Determination Date).

                     (c)      On each Payment Date, the Agent shall apply and
deposit in the Trust Account for distribution in accordance with Section 2.18(b)
of this Agreement, the excess, if any, of (A) amounts then on deposit in the
Restricted Cash Account (after giving effect to any withdrawals therefrom on
such Payment Date) over (B) the Restricted Cash Amount.

                     (d)      On earliest to occur of an Early Amortization
Event, an Event of Default or the Final Maturity Date, any remaining funds in
the Restricted Cash Account shall be deposited in the Trust Account and, be
distributed in accordance with Section 2.18(b) of this Agreement.

          Section 2.20      Investments. The Agent may, at its election, invest
any cash deposited in the Trust Account and Restricted Cash Account in Eligible
Investments. Each Eligible Investment (including reinvestment of the income and
proceeds of Eligible Investments) shall, if uncertificated, be registered in the
name of the Agent for the benefit of the Lenders or if certificated be delivered
to the Agent, and be held to its maturity and shall mature not later than the
Business Day immediately preceding the next succeeding Payment Date. Any
earnings on Eligible Investments in the Trust Account and Restricted Cash
Account shall be retained in each such account and be distributed in accordance
with the terms of this Agreement.

SECTION 3.     REPRESENTATIONS AND WARRANTIES.

          Each of the Parent Guarantor and the Borrower, severally as to itself,
represents to the Agent and each of the Lenders that as of the Closing Date and
each date of subsequent funding:

           Section 3.1     Corporate Existence and Good Standing, Etc.

                     (a)     It and its respective Subsidiaries are Corporations
validly organized and existing and in good standing under the laws of the
jurisdictions in which they are organized, and each has the requisite
organizational power to own its property and conduct its business as presently
conducted by it; and

                     (b)      In all jurisdictions where it or any of its
Subsidiaries owns real property or maintains plants or warehouses, it is either
qualified to do business and in good standing or such qualification can readily
be obtained without substantial penalty; and the failure to qualify in
jurisdictions where the Parent Guarantor or any Subsidiary have not done so will
have no Materially Adverse Effect.

           Section 3.2     Corporate Power; Consents; Absence of Conflict with
Other Agreements, Etc.

                     (a)      The execution, delivery and performance of the
Loan Documents by it and the borrowings and transactions contemplated hereby and
thereby:

                     (i)      are within their respective organization powers
and have been duly authorized by all necessary organization action;


                     (ii)      do not require any approval or consent of, or
filing with, any governmental agency or authority, and do not and will not
contravene any provision of Law or the terms of their respective charter
documents or bylaws or any amendment thereof; and


                     (iii)      will not conflict with or result in any material
breach or contravention of or default under, or the creation of any Lien under,
any indenture, agreement, lease, instrument or undertaking to which the Borrower
or the Parent Guarantor is a party or by which any of them or any of their
properties are bound.


                     (b)      Each of the Loan Documents executed by it is, and
will be, a valid and legally binding obligation of the Borrower or the Parent
Guarantor, as the case may be, enforceable in accordance with their respective
terms.

                     (c)      This Agreement and the other Loan Documents have
been duly executed and delivered by the Borrower and the Parent Guarantor, as
the case may be.

          Section 3.3      Title to Properties. The Parent Guarantor and each of
its Subsidiaries own all of its respective assets reflected as such in the
consolidated balance sheet of the Parent Guarantor and its Subsidiaries as at
December 31, 2003. Neither the Parent Guarantor nor the Borrower is insolvent
(as defined in Section 101 (29) of Title 11 of the United States Code or any
other applicable Insolvency Law) and will not be rendered so insolvent as a
result of the transactions contemplated hereby or referred to herein.

          Section 3.4      Financial Statements. The Agent and the Lenders have
been furnished with the 2003 Form 10-K and the Parent Guarantor’s Consolidated
balance sheet as of December 31, 2003, and its consolidated statements of
income, retained earnings and cash flows for the fiscal year then ended, and
related footnotes, audited by KPMG LLP. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods specified and present fairly the financial positions of the Parent
Guarantor and its Subsidiaries as of such date and the results of their
respective operations for the year then ended. There are no liabilities,
contingent or otherwise, known to the Parent Guarantor, not disclosed in such
financial statements or footnotes that involve a material amount.

          Section 3.5      No Material Changes, Etc. There have occurred no
changes in the condition (financial or otherwise), operations, assets, income,
or business of the Parent Guarantor and its Subsidiaries as shown on or
reflected in the 2003 Form 10-K and the Consolidated balance sheet of the Parent
Guarantor and its Subsidiaries as at December 31, 2003, or the Consolidated
statements of income and cash flows for the fiscal year then ended, the effect
of which, individually or in the aggregate, could reasonably be expected to have
a Materially Adverse Effect on the Parent Guarantor and its Subsidiaries taken
as a whole.

          Section 3.6      Litigation. Except for those matters disclosed in the
financial statements provided to the Agent under Section 6.4 hereof, there are
no actions, suits, proceedings or investigations of any kind pending or, to its
knowledge, threatened, against it or any of its Subsidiaries before any court,
tribunal or administrative agency or board which, if determined adversely, could
reasonably be expected to, either in any case or in the aggregate, have a
Materially Adverse Effect, or materially impair its ability to carry on their
businesses substantially as now conducted, or result in any substantial
liability not adequately covered by insurance, or which question the validity of
this Agreement, the Notes or any other Loan Document or any action taken or to
be taken pursuant hereto or thereto.

          Section 3.7      No Materially Adverse Contracts, Etc. Neither it nor
any of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which, in the
judgment of its officers, has or could reasonably be expected to have in the
future a Materially Adverse Effect.

          Section 3.8      Compliance with Other Instruments Laws, Etc. Neither
it nor any of its Subsidiaries is violating any provision of its respective
charter documents or bylaws or any agreement or instrument by which it or any of
its properties may be bound or any decree, order, judgment, or, to the knowledge
of its officers, any statute, license, rule or regulation, in a manner which
could result in the imposition of substantial penalties or which could have a
Materially Adverse Effect.

          Section 3.9      Tax Status.  (a)  The Parent Guarantor and its
Subsidiaries (i) other than as set forth in the 2003 Form 10-K, made or filed
all Tax returns, reports and declarations required by any jurisdiction to which
any of them are subject, (ii) paid all Taxes and other governmental assessments
and charges that are material in amount and required to be paid, except those
being contested in good faith, by appropriate proceedings diligently pursued,
and (iii) set aside on their books provisions reasonably adequate for the
payment of all Taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due from the Parent Guarantor or any of its
Subsidiaries by the taxing authority of any jurisdiction, and the officers of
the Borrower and the Parent Guarantor know of no basis for any such claim.

                     (b)      The Borrower has made all filings necessary in
order to elect pursuant to Section 301.7701-3 of the Code to be either
classified as a partnership or disregarded as an entity separate from Interpool
Limited.

          Section 3.10      Compliance with ERISA. To the extent required, the
Parent Guarantor, its Subsidiaries and each member of the Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance in all material respects
with the applicable provision of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA; and no "prohibited
transaction" or "reportable event" (as such terms are defined in ERISA) has
occurred with respect to any Plan which could reasonably be expected to result
in material liability for excise taxes.

          Section 3.11      Environmental Matters.

                     (a)      To the extent required, the Parent Guarantor and
its Subsidiaries have obtained all material permits, licenses and other
authorizations which are required under all Environmental Laws, except to the
extent failure to have any such permit, license or authorization would not have
a Materially Adverse Effect. The Parent Guarantor and its Subsidiaries are in
compliance in all material respects with the terms and conditions of all such
permits, licenses and authorizations, and are also in compliance in all material
respects with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any applicable Environmental Law or in any regulation, code, plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent failure to comply would
not have a Material Adverse Effect on the business, financial condition or
operations of the Parent Guarantor and its Subsidiaries.

                     (b)      No notice, notification, demand, request for
information, citation, summons or order has been issued, no complaint has been
filed, no penalty has been assessed and no investigation or review is pending
or, to the knowledge of the Parent Guarantor, threatened by any governmental or
other entity with respect to any alleged failure by the Parent Guarantor and its
Subsidiaries to have any permit, license or authorization required in connection
with the conduct of its business or with respect to any Environmental Laws,
including Environmental Laws relating to the generation, treatment, storage,
recycling, transportation, disposal or release of any Hazardous Materials.

                     (c)      To the best of the Parent Guarantor's knowledge,
no material oral or written notification of a release of a Hazardous Material
has been filed by or on behalf of the Parent Guarantor or its Subsidiaries and
no property now or previously owned, leased or used by the Borrower is listed or
proposed for listing on the National Priorities List under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, or
on any similar state list of sites requiring investigation or clean-up.

                     (d)      To the best of the Parent Guarantor's knowledge,
there are no Liens or encumbrances arising under or pursuant to any
Environmental Laws on any of the real property or properties owned, leased or
used by the Parent Guarantor or its Subsidiaries other than Liens, if any, that
do not materially detract from the value of the property or materially impair
the use thereof in the operation of the business of the Parent Guarantor and its
Subsidiaries or have a Materially Adverse Effect and no governmental actions
have been taken or are in process which could subject any of such properties to
such Liens or encumbrances or, as a result of which the Parent Guarantor or its
Subsidiaries would be required to place any notice or restriction relating to
the presence of Hazardous Materials at any property owned by it in any deed to
such property.

                     (e)      Neither the Parent Guarantor and its Subsidiaries
nor, to the best knowledge of the Parent Guarantor, any previous owner, tenant,
occupant or user of any property owned, leased or used by the Parent Guarantor
and its Subsidiaries has (i) engaged in or permitted any operations or
activities upon or any use or occupancy of such property, or any portion
thereof, for the purpose of or in any way involving the handling, manufacture,
treatment, storage, use, generation, release, discharge, refining, dumping or
disposal (whether legal or illegal, accidental or intentional) of any Hazardous
Materials on, under, in or about such property, except to the extent commonly
used in day-to-day operations of such property and in such case only in
compliance with all Environmental Laws, or (ii) transported any Hazardous
Materials to, from or across such property except to the extent commonly used in
day-to-day operations of such property and, in such case, in compliance in all
material respects with, all Environmental Laws; nor to the best knowledge of the
Parent Guarantor and its Subsidiaries have any Hazardous Materials migrated from
other properties upon, about or beneath such property, nor, to the best
knowledge of the Parent Guarantor and its Subsidiaries, are any Hazardous
Materials presently constructed, deposited, stored or otherwise located on,
under, in or about such property except to the extent commonly used in
day-to-day operations of such property and, in such case, in compliance in all
material respects with, all Environmental Laws.

          Section 3.12      No Default.

                     (a)      No Default or Event of Default has occurred and is
continuing under this Agreement or any other Loan Document including, without
limitation, the Parent Guaranty. No Servicer Default has occurred and is
continuing under the Servicing Agreement.

                     (b)      Neither the Parent Company nor any of its
Subsidiaries is in default under any Indebtedness except for any default that
arises out of the Financial Statement Restatement which default is the subject
of a forbearance or waiver agreement described in Section 3.26 hereof.

          Section 3.13      Patents, Copyrights, Permits, Trademarks, Licenses
and Leases. The Parent Guarantor and its Subsidiaries each has rights with
respect to all of their respective material patents, trademarks, permits,
service marks, trade names, copyrights and licenses, and shall have obtained
assignments of all leases, necessary for the present conduct of its business,
the absence of which would result in a Materially Adverse Effect.

          Section 3.14      Use of Proceeds. The Borrower will use proceeds of
the Credit Loans made hereunder only as follows: (i) in the case of the initial
Credit Loan to be made on the Restatement Date, in accordance with the statement
of sources and uses provided pursuant to Section 4.26 hereof, and (ii) in the
case of all other Credit Loans, to purchase additional Eligible Containers
having an aggregate Original Equipment Cost not to exceed One Hundred Fifty
Million Dollars, and for other corporate purposes. The Borrower is the ultimate
beneficiary of this Agreement and the Credit Loan to be received hereunder. No
portion of any Credit Loan is to be used, for the "purpose of purchasing or
carrying" any "margin stock" as such terms are used in Regulations U and X of
the Board of Governors of the Federal Reserve System, as amended and the
Borrower is not engaged in the business of extending credit to others for such
purpose.

          Section 3.15      Capitalization. Interpool Limited owns 100% of the
issued and outstanding Voting Stock of the Borrower, free and clear of all
Liens. The Borrower has not issued or granted any options or rights with respect
to the issuance of its respective capital stock which is presently outstanding.

          Section 3.16      Subsidiaries. The Borrower has no Subsidiaries. The
Parent Guarantor has no Subsidiaries other than the Borrower and the Persons set
forth on Schedule 3.16 hereto. All shares of the Borrower have been validly
issued and are fully paid and nonassessable, and no rights to subscribe to any
additional shares have been granted, and no options, warrants or similar rights
are outstanding.

          Section 3.17      Holding Company and Investment Company Acts. None of
the Borrower nor the Parent Guarantor nor any of its Subsidiaries is a "holding
company" or a "subsidiary company" of a "holding company" or an "affiliate" of a
"holding company", as such terms are defined in the Public Utility Holding
Company Act of 1935; nor is it a "registered investment company", or an
"affiliated company" or a "principal underwriter" of a "registered investment
company", as such terms are defined in the Investment Company Act of 1940, as
amended.

          Section 3.18      Pension Plans. The funding by the Parent Guarantor
and its Subsidiaries, of any Guaranteed Pension Plan (as defined in ERISA)
complies with the minimum funding standards of Section 302 of ERISA and Section
412 of the Code, as amended. The Parent Guarantor and its Subsidiaries have made
all contributions to each Multiemployer Plan (as defined in ERISA) required
pursuant to any applicable collective bargaining agreement. No material
Reportable Event (as defined in ERISA) has occurred with respect to any
Guaranteed Pension Plan; the Parent Guarantor and its Subsidiaries have not
incurred any material liability as a result of a complete or partial withdrawal,
as defined in ERISA, from any Multiemployer Plan; and no steps have been taken
to terminate any Guaranteed Pension Plan.

          Section 3.19      Disclosure. This Agreement and all certificates
furnished to the Agent and the Lenders by or on behalf of the Borrower, the
Parent Guarantor or any of its Subsidiaries to the Agent and the Lenders in
connection herewith do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained herein and therein not misleading. There is no fact known to any of
the Borrower, the Parent Guarantor or any of its Subsidiaries which has or is
expected to have a Materially Adverse Effect, except as has been disclosed
previously to the Agent in writing.

          Section 3.20      Title to Lease and Container. With respect to each
Lease and each Container that becomes subject to the lien of the Security
Agreement, the Borrower will have good and valid legal and beneficial title to,
and shall be the lawful owner of, all such Leases and Containers, free and clear
of all Liens whatsoever, except for Permitted Liens.

          Section 3.21      First Lien. Upon the completion of the actions
specified in Schedule 1 to the Security Agreement, the Security Agreement will
create a legal, valid and perfected first Lien on and first priority security
interest in all of the Collateral described therein and any Proceeds thereof, as
security for the Obligations, free and clear of all other Liens whatsoever
except Permitted Liens not of record. No security agreement, financing
statement, equivalent security or lien instrument or continuation statement
covering all or any part of the Collateral which has been signed by the Borrower
or which the Borrower has authorized any other Person to sign or file or record,
is on file or of record with any public office, except such as may have been
filed by or on behalf of the Borrower in favor of the Agent pursuant to the Loan
Documents.

          Section 3.22      Survival of Representations and Warranties, Etc. All
statements contained in any certificate delivered by or on behalf of the
Borrower and the Parent Guarantor pursuant to or in connection with this
Agreement or any of the Loan Documents (including any such representation or
warranty made or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall survive, and not be waived by,
the execution and delivery of this Agreement or any other Loan Document, any
investigation or inquiry by the Agent or the Lenders, or by making any Credit
Loan under this Agreement.

          Section 3.23      Waiver of Immunity. To the extent that the Borrower,
Parent Guarantor or any of their respective properties is or becomes entitled at
any time to any immunity on the grounds of sovereignty or otherwise from any
legal actions, suits or proceedings, from set-off or counterclaim, from the
jurisdiction or judgment of any competent court, from service of process, from
execution of a judgment, from attachment prior to judgment, from attachment in
aid of execution, or from execution prior to judgment, or other legal process in
any jurisdiction, each of the Borrower and the Parent Guarantor, for itself and
its successors and assigns and its property, does hereby irrevocably and
unconditionally waive, and agrees not to plead or claim, any such immunity with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Agreement, and each of the other Loan Documents or
the subject matter hereof or thereof, subject, in each case, to the provisions
of each of the Loan Documents and mandatory requirements of applicable law.

          Section 3.24      Eligible Leases; Eligible Container. Each of the
Initial Leases set forth on Exhibit A-1 to the Contribution and Sale Agreement
was an Eligible Lease on the Closing Date. Each of the Leases set forth on
Exhibit B-1 to the Contribution and Sale Agreement is an Eligible Lease on the
Restatement Date. Each Container set forth on Exhibit A-4 to the Contribution
and Sale Agreement complied with the definition of the term "Eligible Container"
on the Closing Date. Each Container set forth on Exhibit B-4 to the Contribution
and Sale Agreement complied with the definition of the term "Eligible Container"
on the Restatement Date.

          Section 3.25      Borrowing for Own Benefit. The Borrower confirms
that the Credit Loans will be used for the purposes set forth in Section 3.14
hereof, and the use of such Credit Loans will comply with all applicable laws,
including money laundering laws.

          Section 3.26      Forbearance Agreements.

                     (a)      Except as set forth in Schedule 3.26 hereto, the
Parent Guarantor and its Subsidiaries have obtained written forbearance or
waiver agreements from all applicable lessors and lenders with respect to any
defaults arising out of the Financial Statement Restatement and each such waiver
or forbearance agreement provides for a waiver or forbearance period extending
through December 31, 2004.

                     (b)      The Parent Guarantor reasonably believes that the
Parent Guarantor and its Subsidiaries will be able to comply from the Closing
Date to December 31, 2004 with all of the terms and conditions contained in each
of the forbearance and waiver agreements which relate to, or otherwise arising
out of, the Financial Statement Restatement.

          Section 3.27      Foreign Assets Control Regulations.None of the
requesting or borrowing of any Credit Loan or the use of the proceeds of such
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrower or
its Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.

SECTION 4.      CONDITIONS TO CLOSING.

          The obligation of the Lenders to advance the Credit Loan on the
Restatement Date under this Agreement shall be subject to the prior or
simultaneous satisfaction of the following conditions precedent:

          Section 4.1      Request for Funds. The Borrower shall have given to
the Agent (i) a completed Borrowing Notice, substantially in the form of Exhibit
C hereto accompanied by the attachments specified in the definition thereof, and
(ii) a flow of funds memorandum setting forth the payment instructions with
respect to the proceeds of the Credit Loan.

          Section 4.2      Representations and Warranties. The representations
and warranties of the Borrower, the Parent Guarantor, the Seller and the
Servicer contained in Section 3 and the other Loan Documents in connection
herewith on or after the date hereof shall have been materially correct when
made and shall be deemed to be repeated at and as of the Restatement Date, and
such representations and warranties shall be materially correct at and as of
such Restatement Date.

          Section 4.3      Performance; No Default. Each of the Borrower, the
Seller, the Servicer and the Parent Guarantor shall have performed and complied
in all material respects with all terms and conditions herein or in the other
Loan Documents required to be performed or complied with by it prior to or at
the time of the Restatement Date, and the consummation of the transactions on
the Restatement Date shall not result in (i) a Default or an Event of Default or
(ii) a Servicer Default.

          Section 4.4      Delivery of Officer’s Certificate. The Agent and each
of the Lenders shall have received an Officer’s Certificate dated as of the
Restatement Date, in form and substance reasonably satisfactory to the Agent, in
which the Borrower shall represent and warrant to the Lenders that the
conditions precedent set forth in Sections 4.2 and 4.3 were satisfied at and as
of the Restatement Date.

          Section 4.5      Legality; Consents. The making of the Credit Loan
shall not contravene any Law, regulation, decree or order binding on the
Borrower and all necessary consents in connection with the transactions
contemplated in this Agreement and all other Loan Documents and all instruments
incidental hereto and thereto have been obtained and the Agent, on behalf of
each of the Lenders, shall have received all such certified or copies of all
such instruments and documents as the Agent shall have reasonably requested.

          Section 4.6      Delivery of Loan Documents. Each of the Loan
Documents shall have been duly and properly authorized, executed and delivered
by the respective parties thereto and shall be in full force and effect on and
as of the Restatement Date. Executed original counterparts of each of the Loan
Documents, as executed and delivered by the respective parties thereto, shall
have been delivered to the Agent.

          Section 4.7      Delivery of Charter and Other Documents. The Agent,
on behalf of the Lenders, shall have received from each of the Borrower, the
Seller, the Servicer and the Parent Guarantor copies, certified by the
respective Authorized Officer or assistant secretary of each to be true and
complete as of the Restatement Date, of each of (a) its charter or other
incorporation documents as in effect on such date, (b) its by-laws (if
applicable) as in effect on such date, (c) resolutions authorizing its execution
and delivery of each of the Loan Documents to which it is a party, its
performance of all of its agreements and obligations under each of such
documents and the borrowings and other transactions contemplated by this
Agreement, and (d) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be authorized to sign, in its
name and on its behalf, each of the Loan Documents to which it is a party, to
make application for the Credit Loan, and to give notices and to take other
action on its behalf under the Loan Documents to which it is a party.

          Section 4.8      Opinions of the Borrower’s, Parent Guarantor’s and
Seller’s Counsel. The Agent and the Lenders, shall have received from Moore &
Van Allen PLLC, U.S. counsel to the Borrower, the Seller, the Servicer and the
Parent Guarantor, a favorable opinion, substantially in the form of Exhibit E,
from Lex Caribe, Barbados counsel to the Borrower, the Seller, the Servicer and
the Parent Guarantor, a favorable opinion, substantially in the form of Exhibit
F, each opinion addressed to the Agent and the Lenders and dated the Restatement
Date. Such opinion letters shall also state that (i) the Borrower is not an
entity taxable as a corporation under U.S. federal tax law, and (ii) in the
event of the bankruptcy of any of the Seller, the Servicer or the Parent
Guarantor under either the United States Bankruptcy Code or The Companies Act of
Barbados, (A) the Borrower will not be “substantively consolidated” with any of
the Seller, the Servicer or the Parent Guarantor and (B) the transfer of the
Leases and Substitute Leases and Containers and Substitute Containers by the
Seller to the Borrower on each Transfer Date pursuant to the terms of the
Contribution and Sale Agreement will not be recharacterized as a loan secured by
such equipment and leases.

          Section 4.9      Security Documents. Subject only to the execution of
this Agreement, the application or delivery of the proceeds of the Credit Loan
hereunder, and the release of a Lien to be discharged with the proceeds of the
Credit Loan, the Security Documents and the UCC Financing Statements and other
documents in respect thereto as necessary to enable the Agent to perfect a
legal, valid and enforceable first-priority security interest in all of the
Collateral, shall have been duly executed by the Borrower and the Parent
Guarantor, as the case may be, and duly filed or recorded, as applicable, in all
appropriate fling offices or other locations necessary for the perfection of
such security interests, subject only to Permitted Liens not of record, and all
other actions necessary for the perfection of such interests shall have been
completed to the satisfaction of the Agent and its counsel.

          Section 4.10      Proceedings and Documents. All proceedings in
connection with the transactions contemplated by this Agreement and all
documents incident thereto shall be reasonably satisfactory in substance and in
form to the Lenders and the Agent and the Agent’s special counsel, and the
Agent, on behalf of the Lenders, and such counsel shall have received all
information and such counterpart originals or certified or other copies of such
documents as the Lenders, the Agent or such counsel may reasonably request.

          Section 4.11      Compliance Certificate. The Agent and each of the
Lenders shall have received a Certificate, substantially in the form of Exhibit
H (a Compliance Certificate), duly executed by an Authorized Officer of the
Borrower.

          Section 4.12      No Material Adverse Changes, Etc. No event shall
have occurred or shall result after giving effect to the funding contemplated
hereunder that may cause a Materially Adverse Effect. There shall not have
occurred any material adverse change, including in governmental regulations, and
other Laws or policies, affecting any of the Parent Guarantor, the Servicer or
the Borrower.

          Section 4.13      Evidence of Insurance. Evidence of insurance
maintained by, or on behalf of, the Borrower evidencing compliance with the
requirements of Section 6.8, and naming the Agent as loss payee (with respect to
casualty insurance) and the Agent and each Lender as an additional insured (with
respect to liability insurance), and stating that such insurance shall not be
canceled or revised without at least 30 days’ prior written notice by the
insurer to the Agent.

          Section 4.14      Litigation. As of the date of the Restatement Date
except for those matters disclosed in the financial statements provided to the
Agent pursuant to Section 6.4, there shall be no actions, suits or proceedings
pending or, to either the Parent Guarantor’s or its Subsidiaries’ knowledge,
threatened against either the Parent Guarantor or its Subsidiaries or which
could reasonably be expected to have a Materially Adverse Effect, except for
those actions, suits or proceedings that are disclosed in the 2003 Form 10K.

           Section 4.15     Fees. The Borrower shall have paid the fee referred
to in Section 2.6.

           Section 4.16     [Reserved].

          Section 4.17      No Defaults; Absence of Material Adverse Change.
(a)  No Default, Event of Default, Early Amortization Event, Guarantor Event of
Default or Servicer Default shall have occurred and then be continuing or would
result from the execution and delivery of the Loan Documents.

                     (b)      No material and adverse change in the financial
condition or business prospects of any of the Parent Guarantor, the Borrower or
any of their respective Subsidiaries shall have occurred.

          Section 4.18      Cash Flow Projections. The Agent and each Lender
have received copies of the projections prepared by, or on behalf of, the Parent
Guarantor and its Subsidiaries setting forth in reasonable detail the
consolidated expected cash receipts and expenditures (including repayment of
Indebtedness) of the Parent Guarantor and its Subsidiaries for each month in
calendar year 2005 and the projected available cash balance of the Parent
Guarantor and its Subsidiaries at the end of each month in calendar year 2005.

          Section 4.19      Availability of Funding. No event or condition shall
exist which, in the reasonable opinion of the Agent or any Lender, makes it
illegal or impractical for any Lender to enter into commitments or Credit Loans
denominated in Dollars or to purchase Dollar denominated commitments reasonably
necessary to make or maintain its commitments herein.

          Section 4.20      Due Diligence Review. The Agent shall have completed
its due diligence review of the container management system utilized by the
Servicer.

          Section 4.21      Officer Certificate. A certificate signed by an
Authorized Officer of each of the Parent Guarantor and the Borrower to the
effect that the Borrower has good title to the Collateral, free and clear of all
Liens other than Permitted Liens not of record.

          Section 4.22      Eligible Leases. The Agent, on behalf of the Lender,
shall have received (i) the original counterpart of each Lease (other than the
Stamping Leases) that constitutes “chattel paper”, and (ii) a photocopy of the
original counterpart of each Stamping Lease marked with the legend set forth in
Section 4.8 of the Security Agreement.

          Section 4.23      Solvency Certificate. The chief financial officer or
acting chief financial officer of each of the Parent Guarantor, the Seller and
the Borrower shall have delivered to the Agent a certificate certifying as to
the solvency of each such entity.

          Section 4.24      CAI Notice of Assignment. The Agent shall have
received an originally executed Notice of Assignment from CAI, substantially in
the form of Exhibit D hereto.

          Section 4.25      Release of Lien on PNC Lockbox Account. The Agent
shall have received a payoff letter or other evidence reasonably satisfactory to
it that (i) the Lien of PNC Bank in the Lockbox Account has been released or
subordinated or (ii) the Servicer has established a separate lockbox account
into which the Servicer has directed the Lessees on the Leases to remit Lease
Payments and no Person shall have a Lien on such new lockbox accounts.

          Each request by the Borrower for a Credit Loan shall constitute a
representation and warranty by the Borrower that each of the conditions set
forth in Sections 5.1, 5.2, 5.3 and 5.4 shall be satisfied at the time of such
Funding.

          Section 4.26      Sources and Uses. The Parent Guarantor shall have
provided the Agent with a statement showing the sources and uses of funds on the
Restatement Date.

SECTION 5.      CONDITIONS TO SUBSEQUENT FUNDINGS.

          The obligations of each Lender to make a Credit Loan after the
Restatement Date shall be subject to the satisfaction prior to or at and as of
each Funding Date of the following conditions precedent:

          Section 5.1      Representations and Warranties. Each of the
representations and warranties of the Parent Guarantor, the Servicer and the
Borrower contained in this Agreement or in any document or instrument delivered
pursuant to or in connection with this Agreement shall be true as of the date as
of which they were made and shall also be true at and as of the time of the
funding, with the same effect as if made at and as of that time (except to the
extent of changes resulting from transactions contemplated or permitted by this
Agreement and changes occurring in the ordinary course of business which singly
or in the aggregate shall not have a Materially Adverse Effect and except to the
extent that such representations and warranties relate expressly to an earlier
date).

          Section 5.2     Performance; No Default. At the time of the funding,
the Revolving Credit Period shall not have expired and there shall exist no
Default, Event of Default, Early Amortization Event, Guarantor Event of Default
or a Servicer Default, nor shall the making of such Funding result in a Default,
Event of Default, Early Amortization Event, Guarantor Event of Default or a
Servicer Default.

          Section 5.3      Compliance Certificate. The Agent shall have received
(i) a Borrowing Notice at the times and in the form required pursuant to Section
2.1 hereof and (ii) a Certificate, substantially in the form of Exhibit H (a
Compliance Certificate), duly executed by an Authorized Officer of the Borrower
showing in reasonable detail that the Aggregate Note Principal Balance (after
giving effect to the requesting Credit Loan) shall not exceed the Asset Base.

          Section 5.4      Security Documents. Subject only to the release of a
Lien to be discharged with the proceeds of such Credit Loan (for which the Agent
shall have received a payout letter), all actions shall have been taken to
enable the Agent to perfect a legal, valid and enforceable first-priority
security interest in all of the Eligible Leases and/or Eligible Containers to be
acquired with the proceeds of such Credit Loan.

           Section 5.5 [Reserved].

          Section 5.6      Copies of Purchase Documentation, Invoices, Bills of
Sale and Other Title Documents. With respect to any Containers for which the
manufacturer thereof is owed any payment thereon, the Agent shall have received
(A) copies of purchase documentation, invoices, conditional bills of sale and/or
releases with respect to (i) that portion of the Eligible Containers for which
the Lenders will pay the purchase price therefore directly to the applicable
manufacturer, (B) such other documentation as the Agent or any Lender may
request to establish the then Fair Market Value and Net Book Value of each such
Container, (C) wire transfer directions for each of the manufacturers of the
Containers setting forth the locations to which the Agent and the Lenders should
remit payment of the invoices referred to in clause (A), and (D) written
authorization from the Borrower to remit all or a portion of the Credit Loan
proceeds in satisfaction of the unpaid invoices referred to in clause (A) above.

SECTION 6.      AFFIRMATIVE COVENANTS.

          Each of the Parent Guarantor and the Borrower (except as expressly
noted below) covenant and agree that, so long as any amounts are owing with
respect to the Notes or otherwise pursuant to this Agreement, the Parent
Guarantor and the Borrower shall, to the extent applicable, cause each of their
Subsidiaries to:

          Section 6.1      Punctual Payment. Duly and punctually pay or cause to
be paid the principal and interest on the Notes and all fees and other amounts
from time to time owing hereunder, all in accordance with the terms of this
Agreement and the Notes.

          Section 6.2      Location of Office. Maintain its chief executive
office and principal place of business at (A) in the case of the Parent
Guarantor, 211 College Road East, Princeton, New Jersey 08540, and (B) in the
case of the Borrower, Worthing Corporate Center, Worthing Main Road, Christ
Church, Barbados, or, in either case, at such other address as the Borrower
shall designate in a notice to the Agent at least sixty (60) days prior to the
effective date of such relocation.

          Section 6.3      Records and Accounts; Collateral Tracking System.
(a)  Keep true consolidated records and books of account in which full, true and
correct entries will be made in accordance with generally accepted accounting
principles and maintain adequate accounts and reserves for all taxes (including
income taxes), all depreciation, depletion, obsolescence and amortization of its
properties, all contingencies, and all other reserves; and (b) maintain
computerized systems capable of tracking the Eligible Leases, Eligible
Containers and Gross Lease Revenues on a per unit basis, enabling the Parent
Guarantor, the Servicer and the Borrower at all times to identify the same by
owner and lender/lienholder.

           Section 6.4     Financial Statements, Certificates and Information.
Furnish to the Agent:

                     (a)      The Quarterly Reports on Form 10-Q for the Parent
Guarantor and its Consolidated Subsidiaries for the quarters ended June 30, 2004
and September 30, 2004 in each case, by not later than December 31, 2004;

                     (b)      Commencing with the fiscal year ending December
31, 2004, as soon as practicable and, in any event, within one hundred twenty
(120) days after the end of each subsequent fiscal year (or, with respect to
CAI, upon the request of the Agent, but only so long as CAI is subservicer of
any of the Containers) of each of CAI, the Parent Guarantor and the Borrower,
consolidated balance sheets of each of CAI, the Parent Guarantor, the Borrower
and their Subsidiaries, as at the end of such fiscal year, and consolidated
statements of income, cash flows and retained earnings of each of CAI, the
Parent Guarantor, the Borrower and its Subsidiaries for the fiscal year then
ended, each setting forth in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with generally
accepted accounting principles consistently applied, accompanied by, in the case
of CAI and the Parent Guarantor, a report and opinion of KPMG LLP (or such other
independent certified public accountants of nationally recognized standing as
are reasonably acceptable to the Lenders), which report and opinion shall have
been prepared in accordance with generally accepted auditing standards and shall
be unqualified as to "going concern" status, scope of audit or conformity with
GAAP;

                     (c)      Commencing with the fiscal year ending December
31, 2004, as soon as practicable and, in any event, within sixty (60) days after
the end of each of the first three fiscal quarters in each fiscal year (or, with
respect to CAI, upon the request of the Agent, but only so long as CAI is
subservicer of any of the Containers) of CAI, the Parent Guarantor and the
Borrower consolidated balance sheets of CAI, the Parent Guarantor, the Borrower
and their Subsidiaries as at the end of such fiscal quarter, and consolidated
statements of income and reconciliation of surplus of CAI, the Parent Guarantor,
the Borrower and their Subsidiaries for the portion of the fiscal year then
ended, all in reasonable detail, prepared in accordance with generally accepted
accounting principles consistently applied, except for the lack of footnotes
thereto, and certified by the principal financial or principal accounting
officer of CAI, the Parent Guarantor or the Borrower, as the case may be, but
subject to normal, recurring year-end adjustments;

                     (d)      Concurrently with the delivery of each financial
statement pursuant to paragraphs (a), (b) and (c) of this Section 6.4, a
certificate substantially in the form of Exhibit H (a Compliance Certificate),
signed on behalf of the Borrower by its principal financial or principal
accounting officer;

                     (e)      Promptly upon receipt thereof, copies of all
management letters of substance and other reports of substance which are
submitted to the Borrower or the Parent Guarantor by their accountants in
connection with any annual or interim audit of the books of the Borrower or the
Parent Guarantor made by such accountants;

                     (f)      Promptly upon their becoming available, copies of
such other financial statements and reports, if any, as the Borrower and/or the
Parent Guarantor may be required to publicly file with the Securities and
Exchange Commission or any similar or corresponding governmental commission,
department or agency substituted therefor, or any similar or corresponding
governmental commission, department, board, bureau, or agency, federal or state;

                     (g)      If and when the Borrower and/or the Parent
Guarantor gives or is required to give notice to the PBGC of any "Reportable
Event" (as defined in Section 4043 of ERISA) with respect to any Plan that might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that any member of the Controlled Group or the plan administrator of any
Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC;

                     (h)      Immediately upon becoming aware of the existence
of any condition or event that constitutes a Default or a Servicer Default,
written notice thereof specifying the nature and duration thereof and the action
being or proposed to be taken with respect thereto; and

                     (i)      With reasonable promptness, such other data as the
Agent or any of the Lenders may reasonably request.

          Section 6.5      Business and Corporate Existence. Keep in full force
and effect its corporate existence and all rights, licenses, leases and
franchises reasonably necessary to the conduct of its business and comply with
(a) all applicable laws and regulations wherever its business is conducted, (b)
the provisions of its charter documents or by-laws, and (c) all agreements and
instruments by which it or any of its properties may be bound and all applicable
decrees, orders and judgments, in each case in such manner that a Materially
Adverse Effect will not result. The Borrower will comply with its obligations
set forth in Section 5.9 of the Security Agreement.

          Section 6.6      Payment of Taxes. Promptly pay and discharge all
lawful taxes, assessments and governmental charges or levies imposed upon them
or upon their income or profit or upon any property, real, personal or mixed,
belonging to them, provided that neither the Parent Guarantor nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge or levy
if the same shall not at the time be due and payable or can be paid thereafter
without penalty or if the validity thereof shall currently be contested in good
faith by appropriate proceedings diligently pursued and if the Parent Guarantor
or such Subsidiary, as the case may be, shall have set aside on its books
reserves deemed by it adequate with respect to such tax, assessment, charge or
levy.

           Section 6.7     Maintenance of Property. The Borrower shall:

                     (a)      keep, or cause to be kept, all of its Containers
in good repair and working order (but in no event in less than the condition as
is customary in the container leasing industry), and make, or cause to be made,
all needful and proper repairs, replacements, additions and improvements thereto
as are necessary for the conduct of its business, and in order to maintain the
Containers in accordance with manufacturer's instructions and in as good an
operating condition as when originally delivered, reasonable wear and tear and
causes beyond the Borrower's control excepted;

                     (b)      at all times use, or cause to be used, the
Container in accordance with good operating practices and shall at all times
comply with all loading limitations, handling procedures and operating
instructions prescribed by the manufacturer and the Agent or any Lender, which
include but are not limited to the latest applicable regulations and
recommendations of the International Organization of Standardization as well as
any applicable local regulations, and prevent usage which may damage or shorten
the life of the Container including, without limitation, excessive impact and
unbalanced loading;

                     (c)      not knowingly use the Containers for storage of
transportation of contraband or of goods which may damage the Container
including, without limitation, unprotected corrosive substances, poorly secured
materials, or bulk commodities which may corrode, oxidize, severely dent,
puncture, contaminate, stain or damage the Containers;

                     (d)      cause the Containers to be identified by
appropriate lettering and numbering, which the Borrower agrees not to change or
obliterate, except at the written request of the Agent or any Lender; the
Borrower may, however, add other markings as may be requested by a Lessee in
accordance with the terms of the related Lease;

                     (e)      comply, or cause to be complied, with the
International Convention for Safe Containers (CSC) in all respects including,
without limitation, plating, maintenance, examination, re-examination and
marking with re-examination dates of such Container, such examination, or
re-examination, shall be performed in accordance with the rules and regulations
for the Safety Approval of Cargo Containers of the United States Department of
Transportation.

          Section 6.8      Insurance. (a)  Promptly effect and maintain, or
cause to be effected and maintained by each Lessee, with financially sound and
reputable companies satisfactory to the Agent or consistent with the Servicing
Standard, by such Lessee pursuant to a self-insurance program, insurance
policies: (i) insuring such Containers against loss by fire, explosion, theft or
such other casualties as are usually insured against companies engaged in the
same or a similar business and with coverage, and with respect to any Container
in an amount at least equal to the Net Book Value or Finance Lease Value, as
applicable, of such Container, and (ii) insuring the Borrower against liability
for personal injury and property damage liability, caused by, or relating to,
such Container or its use, with such levels of coverage and deductibles that are
customary with industry standards. The Agent and the Lenders reserve the right
(but shall not have the obligation) to obtain (i) at Borrower’s expense,
insurance with respect to any or all of the foregoing risks if the Borrower
shall fail to obtain such coverage in the specified amounts, and (ii) at the
Lender’s expense, additional insurance on its own behalf with respect to any or
all of the foregoing risks (or any other risk). All insurance maintained by the
Borrower for loss or damage of the Containers shall provide that losses, if any,
shall be payable to Agent or its designee as sole loss payee and Borrower shall
utilize its best efforts to have all checks relating to any such losses
delivered promptly to Agent or such other person designated by the Agent. The
Agent and each Lender shall be named as an additional insured with respect to
all such liability insurance maintained by, or on behalf of, the Borrower.
Borrower shall pay the premiums with respect to all such insurance and deliver
to Agent evidence satisfactory to Agent of such insurance coverage. Borrower
shall cause to be provided to Agent, not less than fifteen (15) days prior to
the scheduled expiration or lapse of such insurance coverage, evidence
satisfactory to Agent of renewal or replacement coverage. Each insurer shall
agree, by endorsement upon the policy or policies issued by it or by independent
instrument furnished to Agent, that (i) it will give each additional insured and
the loss payee thirty (30) days’ prior written notice of the effective date of
any material alteration, cancellation or non-renewal of such policy; (ii) the
interest of any named additional insurance or loss payee other than Borrower
shall not be invalidated by any actions, inactions, breach of warranty or
conditions or negligence of Borrower or any other person with respect to such
policy or policies and (iii) it will permit the Agent and/or the Lender(s) to
make payments to effect the continuation of coverage upon notice of cancellation
due to nonpayment of premium.

                     (b)      Maintain with financially sound and reputable
insurance companies insurance on all other properties and assets in at least
such amounts and against at least such risks as are usually insured against in
the same general area as that in which the Borrower is located and by companies
engaged in the same or similar businesses.

          Section 6.9      Inspection of Properties and Books. (a)  Permit the
Agent or any Lender, or any of their designated representatives or agents, at
any reasonable time during business hours and at reasonable intervals of time,
and upon reasonable prior written notice (or, if a Default, a Servicer Default,
Early Amortization Event (other than as a result of clauses (h) and (i) thereof)
or an Event of Default shall have occurred and then be continuing, at any time
and without prior notice), to (a) visit, inspect and appraise the Containers
(subject to any lessee’s right to quiet enjoyment therein) and properties of the
Borrower and the Parent Guarantor; (b) examine and make copies of and take
abstracts from the books and records of the Borrower and the Parent Guarantor,
including Container purchase orders and purchase agreements; and (c) discuss the
affairs, finances and accounts of the Borrower and the Parent Guarantor with
their appropriate officers, employees and accountants. The Borrower shall pay
for the reasonable out-of-pocket cost and expense (including, inter alia,
travel) of the Agent in conducting (i) one (1) such inspection per calendar
year, so long as no Default, Servicer Default, Early Amortization Event or Event
of Default has occurred or is then continuing and (ii) all such inspections, if
a Default, a Servicer Default, Early Amortization Event or an Event of Default
has occurred and is then continuing.

          Section 6.10      Licenses and Permits. Cause all Containers which,
under applicable Law, is required to be registered, to be properly registered in
the name of the Borrower. If at any time while any of the Notes are outstanding,
any authorization, consent, approval, permit or license from any Governmental
Authority shall become necessary or required in order that the Borrower may
fulfill any of its obligations hereunder, the Borrower shall immediately take or
cause to be taken all steps reasonably necessary to obtain such authorization,
consent, approval, permit or license and furnish the Agent with evidence
thereof.

          Section 6.11      Notice of Material Claims and Litigation. Promptly
notify the Agent and each Lender of the commencement of any claims (other than
claims under a policy of insurance in amounts which, together with any interest
accrued thereon, do not exceed the face value of such policy), actions, suits,
proceedings or investigations of any kind pending or threatened against the
Parent Guarantor or any of its Subsidiaries before any court, tribunal or
administrative-agency or board in an amount in excess of $3,000,000, or which,
if adversely determined, would be reasonably likely, either in any case or in
the aggregate, to have a Material Adverse Effect or materially impair the right
of the Parent Guarantor and its Subsidiaries considered as a whole, or the
Borrower considered individually, to carry on their respective businesses
substantially as now conducted, or which question the validity of this
Agreement, any Note or the Security Documents or any action taken or to be taken
pursuant hereto or thereto.

          Section 6.12      Further Assurances. Cooperate with the Agent and the
Lenders and take such further actions and execute such further instruments and
agreements as the Agent may reasonably request to carry out to the Lenders’
satisfaction the transactions contemplated by this Agreement.

           Section 6.13     Pension Plans. To the extent applicable, the Parent
Guarantor and its Subsidiaries shall:

                     (a)      Fund any Guaranteed Pension Plan as required by
the provisions of Section 302 of ERISA and Section 412 of the Code, and make all
contributions to a Multiemployer Plan required pursuant to any applicable
collective bargaining agreement.

                     (b)      Furnish promptly to the Agent a copy of any notice
of termination of a Guaranteed Pension Plan required to be sent to the PBGC and
a copy of any report or demand sent or received by or with respect to a
Guaranteed Pension Plan pursuant toss.ss.4041, 4041A, 4042, 4043, 4062, 4063,
4065, 4066 or 4068 of ERISA or under subtitle E of Title IV of ERISA.

                     (c)      Furnish promptly to the Agent a copy of all Forms
5500, Forms 5500-C and/or Forms 5500-R relating to a Guaranteed Pension Plan,
together with all attachments thereto, including any actuarial statement
relating to a Guaranteed Pension Plan required to be submitted underss.103 (d)
of ERISA.

                     (d)      Cause any Guaranteed Pension Plan to pay all
benefits when due.

                     (e)      Furnish the Agent with copies of any request for
waiver from the funding standards or extension of the amortization periods
required by Section 303 and 304 of ERISA or Section 412 of the Code, with
respect to any Guaranteed Pension Plan no later than the date on which the
request is submitted to the Department of Labor or the United States Internal
Revenue Service, as the case may be.

                     (f)      Promptly notify the Agent of any "complete
withdrawal", "partial withdrawal" or "reorganization" with respect to any
Multiemployer Plan as such terms are defined in ERISA.

                     (g)      With respect to any Guaranteed Pension Plan,
promptly notify the Agent upon the occurrence of any "Reportable Event" as
defined in ERISA.

          Section 6.14      Environmental and Safety Matters.

                     (a)      Immediately report to Agent and each Lender upon
becoming aware thereof (a) the introduction of any Hazardous Material onto any
facility owned or operated by the Parent Guarantor or its Subsidiaries or any if
the introduction thereof reasonably could be expected to have a Materially
Adverse Effect and (b) the initiation of any action, suit, proceeding,
investigation or regulatory action against the Parent Guarantor or any of its
Subsidiary or in connection with any such facility relating to any Release of
Hazardous Materials if such could reasonably be expected to have a Materially
Adverse Effect.

                     (b)      Immediately deliver to Agent and each Lender
copies of (a) all reports (other than routine reports regularly submitted in the
ordinary course of business) submitted to any Governmental Authority by the
Parent Guarantor or any of its Subsidiaries in connection with either the
presence of Hazardous Materials at any facility owned or operated by the Parent
Guarantor or any of its Subsidiaries or any other environmental matter relating
to such facility, and (b) all reports, notices, and correspondence transmitted
to the Parent Guarantor or its Subsidiaries by any Governmental Authority in
connection with either the presence of any Hazardous Materials at or near any
such facility or any other environmental matter relating to such facility.

                     (c)      Except for Hazardous Materials that the Parent
Guarantor or its Subsidiaries uses or stores or that a lessee of the Parent
Guarantor or its Subsidiaries uses, stores or transports in the ordinary course
of its business and in compliance with all applicable Laws, keep all of its
properties or assets free of Hazardous Materials. The Parent Guarantor and its
Subsidiaries shall comply with and use its best efforts to ensure compliance by
all tenants and subtenants with all Environmental Laws and all Laws relating to
occupational safety or health and shall obtain and comply with, and use its best
efforts to ensure that all tenants and subtenants obtain and comply with, any
and all approvals, registrations or permits required thereunder. The Parent
Guarantor and its Subsidiaries shall conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal, and other action
necessary to clean up and remove all Hazardous Materials, on, from or affecting
any of its properties or assets as required by all applicable Laws, except as
such laws, ordinances, rules, regulations, orders or directives may be contested
by the Parent Guarantor and its Subsidiaries in good faith by appropriate
proceedings and for which adequate reserves have been established in conformity
with generally accepted accounting principles.

                     (d)      Defend, indemnify, and hold harmless the Agent,
each Lender and each of their respective directors, officers, employees,
affiliates, representatives and agents (each an Indemnified Party) from and
against any and all penalties, fines, liabilities, damages, costs, or expenses
of whatever kind or nature asserted against such Indemnified Party (unless
resulting from the gross negligence or willful misconduct of an Indemnified
Party), arising out of, or in any way related to: (a) the Release or threatened
Release of any Hazardous Materials on, at or from any property at any time
owned, operated or occupied by the Parent Guarantor or its Subsidiaries; (b) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to such Hazardous Materials; (c) any lawsuit brought
or threatened, settlement reached, or government order relating to such
Hazardous Materials, and/or (d) any violation of Laws which are based upon or in
any way related to such Hazardous Materials or to any environmental matter,
including reasonable attorney and consultant fees, investigation and laboratory
fees, court costs, and litigation expenses actually incurred.

          Section 6.15      Payment of Wages. Comply at all times with the
United States Fair Labor Standards Act, as amended, including the provisions of
such Act relating to the payment of minimum and overtime wages as the same may
become due from time to time, if and to the extent that non-compliance could
reasonably be expected to have a Materially Adverse Effect.

          Section 6.16      Notice of Default. Promptly, upon becoming aware
thereof, give written notice to the Agent of: (a) the occurrence of any Default,
Servicer Default or Event of Default, (b) any litigation or proceeding affecting
the Parent Guarantor or any of its Subsidiaries or any of their properties or
assets which, if adversely determined, might have a Materially Adverse Effect,
(c) any dispute between the Parent Guarantor or any of its Subsidiaries and any
Governmental Authority that would be reasonably expected to materially interfere
with their normal business operations, and (d) any Materially Adverse Effect.

          Section 6.17      OFAC. The Borrower shall ensure that no item of
Container pledged as Collateral pursuant to the terms of the Security Agreement
shall be traded, located, operated or used, directly or indirectly, in a
Prohibited Jurisdiction or by a Prohibited Person, and no Lessee or any
sublessee shall be a Prohibited Person or organized in a Prohibited
Jurisdiction.

          Section 6.18      Possession of Eligible Container. The Borrower will
at all times maintain possession of the Eligible Containers, except (i) for such
time as such Eligible Containers is in the possession of a Lessee pursuant to
the terms of a Lease, or (ii) for temporary delivery thereof to depot owners and
other Persons for repairs and maintenance made in the ordinary course of
business.

          Section 6.19      Interest Rate Hedge Agreements. Within ninety (90)
days after the Restatement Date, the Borrower will enter into and thereafter
maintain (or will cause to be entered into and maintained) Interest Rate Hedge
Agreements with Eligible Interest Rate Hedge Providers to hedge its exposure to
Finance Leases and Term Leases. The notional balances of any Interest Rate Hedge
Agreements entered into with respect to Finance Leases shall amortize in a
manner consistent with the remaining rental payment on such Finance Leases. The
notional balance of all Interest Rate Hedge Agreements entered into with respect
to Term Leases shall amortize at an annual rate reasonably consistent with the
depreciation rate associated with the Containers then subject to such Term
Leases. The required notional balances of such Interest Rate Hedge Agreements
shall be as follows (the “Hedging Requirements”):

                     (i)      with respect to Finance Leases, at least ninety
percent (90%) and not more than one hundred percent (100%) of the portion of the
Aggregate Note Principal Balance which finances the Finance Leases. The portion
of the Aggregate Note Principal Balance which finances the Finance Leases is
determined by the product of (A) the sum of the Aggregate Finance Lease Value
and (B) 75.00%;


                     (ii)      with respect to Term Leases, at least seventy
percent (70%) and not more than one hundred percent (100%) of the portion of the
Aggregate Note Principal Balance which finances the Term Leases. The portion of
the Aggregate Note Principal Balance which finances the Term Leases is
determined by the product of (A) the sum of the Aggregate Net Book Value and (B)
75.00%.


                     (b)      After the Restatement Date, upon the acquisition
of additional Finance Leases and Term Leases, then, within thirty (30) days
after the date of such acquisition, the Borrower shall enter into additional
Interest Rate Hedge Agreements in a notional amount such that, after giving
effect thereto, the Hedging Requirements will be satisfied.

                     (c)      If the Borrower, or Servicer on behalf of
Borrower, fails to maintain the Hedging Requirements, the Agent shall have the
right, in its sole discretion to direct the Agent, to enter into Interest Rate
Hedge Agreements, caps or collars on the Borrower's behalf. In the event the
Agent enters into an Interest Rate Hedge Agreement on the Borrower's behalf, the
Agent shall promptly send a copy of any such agreement to the Borrower and may
provide the Agent and Servicer with a written direction to deposit in the Trust
Account certain amounts to purchase, or reimburse the Agent or a third party for
purchase, such Interest Rate Hedge Agreement.

                     (d)      As additional security hereunder, the Borrower
hereby assigns to the Agent all right, title and interest of the Borrower under
each Interest Rate Hedge Agreement, including, but not limited to, all present
and future amounts payable by an Interest Rate Hedge Provider to the Borrower
under or in connection with such Interest Rate Hedge Agreement. The Borrower
acknowledges that, as a result of such assignment, the Borrower may not, without
the prior written consent of the Agent, exercise any rights under any Interest
Rate Hedge Agreement that could reasonably be expected to have a materially
adverse effect on the rights of the Agent and Lender's hereunder, as assignee of
the Borrower's rights under such Interest Rate Hedge Agreement; provided that
nothing herein shall have the effect of releasing the Borrower from any of its
obligations under an Interest Rate Hedge Agreement or be construed as requiring
the consent of the Agent, any Lender or third party beneficiary hereunder for
the performance of the Borrower's obligations thereunder.

                     (e)      The Borrower shall enter into each Interest Rate
Hedge Agreement only with an Eligible Interest Rate Hedge Provider. Each
Interest Rate Hedge Agreement shall provide that if the Eligible Interest Rate
Hedge Provider or any party providing credit support on its behalf suffers an
Interest Rate Hedge Provider Minimum Rating Downgrade Event, the Interest Rate
Hedge Provider will be required to post, within ten (10) Business Days of such
Interest Rate Hedge Provider Minimum Rating Downgrade Event, collateral set
forth in the applicable Interest Rate Hedge Agreement and execute a "Credit
Support Annex" in connection therewith. Failure to post collateral within such
time shall constitute a termination event under the terms of the applicable
Interest Rate Hedge Agreement. Such Interest Rate Hedge Provider may transfer
(at its own cost), with the cooperation of the Borrower and the Servicer, all of
its rights and obligations under its Interest Rate Hedge Agreement to an
Eligible Interest Rate Hedge Provider in accordance with the terms of its
Interest Rate Hedge Agreement. Each Interest Rate Hedge Agreement shall also
provide that if the Interest Rate Hedge Provider (or any party providing credit
support identified in the Interest Rate Hedge Agreement or any credit support
annex thereto on its behalf) suffers an Interest Rate Hedge Provider Required
Rating Downgrade Event, such Interest Rate Hedge Provider will be required to
transfer (at its own cost) all of its rights and obligations under its Interest
Rate Hedge Agreement to an Eligible Interest Rate Hedge Provider not later than
thirty (30) Business Days after the occurrence of the Interest Rate Hedge
Provider Required Rating Downgrade Event. Upon the occurrence of an Interest
Rate Hedge Provider Required Rating Downgrade Event, the Agent shall have the
right to direct the Borrower to terminate the applicable Interest Rate Hedge
Agreement. The Borrower may, with the prior written consent of the Agent, or
shall, at the direction of the Administrative Agent, terminate the Interest Rate
Hedge Agreement and simultaneously enter into a replacement Interest Rate Hedge
Agreement in the event the Interest Rate Hedge Provider fails to post collateral
or transfer its rights and interests under the Interest Rate Hedge Agreement in
accordance with the terms of the Interest Rate Hedge Agreement.

                     (f)      The Agent shall, promptly after any downgrade for
which .the Interest Rate Hedge Provider is required to post collateral,
establish a single segregated trust account (with separate subaccounts for each
financial institution acting as an Interest Rate Hedge Provider) in the name of
the Agent (collectively, the "Counterparty Collateral Account"), which shall be
held in trust in the name of the Agent for the benefit of itself and the Lenders
and over which the Agent shall have exclusive control and the sole right of
withdrawal. Notwithstanding anything to the contrary in this section, investment
earnings on amounts held in the Counterparty Collateral Account shall be
remitted to the applicable Interest Rate Hedge Provider upon its written request
and its representation that the request is in accordance with the terms of the
applicable Interest Rate Hedge Agreement. The Agent shall deposit all collateral
received from an Interest Rate Hedge Provider under an Interest Rate Hedge
Agreement in the Counterparty Collateral Account. Any and all funds at any time
on deposit in, or otherwise held to the credit of, the Counterparty Collateral
Account shall be held in trust by the Agent for the benefit of the secured
parties under this Agreement. The only permitted withdrawal from or application
of funds on deposit in, or otherwise to the credit of the Counterparty
Collateral Account shall be (i) for application to obligations of the applicable
Interest Rate Hedge Provider to the Borrower under its Interest Rate Hedge
Agreement, if such Interest Rate Hedge Agreement becomes subject to early
termination, or (ii) to return collateral or investment earnings to such
Interest Rate Hedge Provider when and as required by such Interest Rate Hedge
Agreement. The Agent shall take all actions necessary to return collateral to
any Interest Rate Hedge Provider as described in the preceding sentence
including, without limitation, issuance of entitlement orders to any Securities
Intermediary (as defined in the UCC). No actions taken under this Section 6.19
shall be at the expense of the Agent.

                     (g)      All payments received from an Interest Rate Hedge
Provider shall be deposited by the Borrower directly into the Trust Account and
distributed in accordance with Section 2.18(b) hereof.

                     (h)      Any notional reductions shall be effected over all
outstanding transactions under Interest Rate Hedge Agreements then in effect on
a pro rata basis pursuant to the terms of the Interest Rate Hedge Agreements.

Notwithstanding anything to the contrary contained herein, Fortis Bank
(Nederland) N.V. on behalf of itself and its Affiliates hereby agrees that any
Interest Rate Hedge Agreement entered into by such Person with respect hereto
shall be fully assignable by the Borrower upon the termination of the Security
Agreement and the lien created thereunder; provided, however, that, after giving
effect to such assignment, all of the following conditions shall be satisfied:
(i) the Interest Rate Hedge Provider shall be secured by the Containers and
Related Assets, (ii) the amount of collateral supporting the obligations to the
Interest Rate Hedge Provider shall not be materially less than the amount of
collateral hereunder, (iii) the priority of payments (whether in a
securitization or a secured lending facility) to the Interest Rate Hedge
Provider (both in terms of scheduled payments and termination payments) shall be
on substantially the same terms as the priority of payments provided for
hereunder and (iv) the Interest Rate Hedge Provider’s rights and remedies under
any successor transaction document shall not be materially less than the rights
and remedies granted hereunder.

          Section 6.20      UNIDROIT Convention. The Borrower shall comply with
the terms and provisions of the UNIDROIT Convention on International Interests
in Mobile Goods or any other internationally recognized system for recording
interests in or liens against shipping containers at the time that such
convention is adopted by the container leasing industry.

          Section 6.21      Separate Identity. The Borrower will be operated, or
will cause itself to be operated, so that the Borrower will not be substantively
consolidated with the Parent Guarantor, the Seller, the Servicer or any of their
Affiliates.

          Section 6.22      Investment Company. The Borrower will conduct its
operations in a manner which will not subject it to registration as an
“investment company” under the Investment Company Act of 1940, as amended.

          Section 6.23      United States Tax Election. The Borrower shall make
an election pursuant to Section 301.7701-3 of the Code to be either classified
as a partnership or disregarded as an entity separate from its owner.

          Section 6.24      Independent Quotaholder. All of the common quotas of
the Borrower will be owned by an Independent Person.

          Section 6.25      Monthly Cash Flow Projection. Until such time as all
of the financial statements referred to in Section 6.4(a) have been filed, as
soon as practicable and, in any event, not later than the twentieth day of each
month, commencing December 20, 2004, an updated cash flow projection, consistent
in form and substance to the report provided pursuant to Section 4.18 hereof,
prepared on a rolling basis for the next succeeding thirteen-week period, and a
separate report, consistent in form and substance to such reports previously
provided to the Agent, comparing the actual cash flow for the immediately prior
calendar month to the projected cash flow for such month set forth in the
initial cash flow projection.

          Section 6.26      Lender Meetings. One or more senior officers of the
Parent Guarantor shall conduct on or about the sixtieth (60th) day after the end
of each calendar quarter an inperson meeting with the Agent and the Lenders to
discuss and review the results of operations and other material events;
provided, however, that the Agent and those Lenders who are available (in the
case of the Lenders either in-person or telephonically) shall be present at such
meeting and provided, further that the Agent may postpone such meeting at its
sole discretion to a reasonably acceptable future date.

          Section 6.27      Intercreditor Agreement. Within sixty days (60) days
after the Restatement Date, the Borrower, the Parent Guarantor, Interpool
Limited, the collateral agent named therein and the Agent shall enter into the
Intercreditor Agreement in form and substance satisfactory to the Agent, the
Borrower and the Parent Guarantor. Borrower and Parent Guarantor shall use their
commercially reasonable efforts to cause each lender to Parent Guarantor,
Interpool Limited and their Affiliates to join the Intercreditor Agreement
entered into by the Borrower, the Parent Guarantor and the Agent.

SECTION 7.     NEGATIVE COVENANTS.

          Each of the Borrower and the Parent Guarantor (except as expressly set
forth below) severally covenant and agree that, so long as any amounts are owing
with respect to the Notes or otherwise pursuant to this Agreement, the Borrower
and the Parent Guarantor shall not and, to the extent expressly set forth below,
shall not permit any of their Subsidiaries, except with the prior written
consent of the Agent in each instance to:

           Section 7.1     Liens. Create, incur, assume or permit to exist any
Liens on the Collateral, except Permitted Liens.

          Section 7.2      Maximum Funded Debt to Tangible Net Worth. At the end
of each fiscal quarter (measured on the basis of the most recent financial
statements delivered pursuant to Section 6.4 hereof), permit the ratio of the
Parent Guarantor’s (i) Funded Debt to (ii) Tangible Net Worth, to exceed the
ratio of 4.0 to l.

          Section 7.3      Minimum Tangible Net Worth. At the end of any fiscal
quarter (measured on the basis of the most recent financial statements delivered
pursuant to Section 6.4 hereof), permit the Parent Guarantor’s Tangible Net
Worth to be less than Three Hundred Million Dollars ($300,000,000).

          Section 7.4      Fixed Charge Coverage Ratio. At the end of any fiscal
quarter (measured on the basis of the most recent financial statements delivered
pursuant to Section 6.4 hereof), permit the Parent Guarantor’s ratio of (A) for
the rolling four quarter period ending on the last day of such quarter, the sum
of (i) Earnings Available for Fixed Charges, plus (ii) depreciation to (B) Fixed
Charges for such period, to be less than 1.5 to l.

          Section 7.5      Additional Financial Covenants. If on or after the
Closing Date, the Parent Guarantor or any of its Subsidiaries either incur
additional Indebtedness, or amend the documentation for any Indebtedness
outstanding on the Closing Date (including any amendments or modifications
affected through any of the forbearance or waiver agreements executed, or to be
executed, with respect to the Financial Statement Restatement), so as to either
(i) incorporate additional financial covenants, or (ii) amend covenants of the
type set forth in Section 7.2, 7.3 or 7.4 hereof in such a way as to make such
covenant more restrictive, then the Borrower shall promptly (but in no event
later than ten (10) Business Days thereafter) notify the Agent and each Lender
of such occurrence. If the Majority Lenders so elect, then such revised and/or
financial covenants shall automatically be incorporated by reference into this
Agreement without the need for further action by any party whatsoever.
Thereupon, the Agent and each Lender shall have a separate and independent right
to enforce such revised and/or additional financial covenants.

          Section 7.6      Distributions. The Borrower shall not make any
Distributions if a Default, Servicer Default (other than a CAI Default), an
Early Amortization Event or Event of Default has occurred and is continuing or
would occur after giving effect to such Distribution.

          Section 7.7      Merger, Consolidation or Sale of Assets, Etc. (a)
None of the Borrower, the Parent Guarantor or any Subsidiary of the Parent
Guarantor shall become a party to any merger or consolidation, or take any
action looking to the dissolution or liquidation provided that so long as no
Default or Event of Default shall have occurred and be continuing or would not
result as a result thereof: (A) the merger or consolidation of a Subsidiary
(other than the Borrower) into the Parent Guarantor, or (B) the merger of any
Subsidiary (other than the Borrower) into any other Subsidiary (other than the
Borrower) or (C) any consolidation or merger of the Parent Guarantor for which
all of the following conditions precedent are satisfied:

          (i)      if the Parent Guarantor is not the surviving entity the
person formed by such consolidation or merger (each such corporation and each
such person or entity being hereinafter called a "Successor") shall execute and
deliver to the Agent and each Lender (x) an agreement in form and substance
reasonably satisfactory to the Lessor containing an assumption by such Successor
of the due and punctual performance of each covenant and condition of the Parent
Guarantor under this Agreement and the Parent Guaranty and (y) an opinion of
counsel as to the due execution, delivery and enforceability of such agreement;


          (ii)      immediately after giving effect to such transaction, no
Default or Event of Default (including no breach of the financial covenants set
forth in Section 7.2, 7.3, 7.4 or 7.5 hereof) shall have occurred and be
continuing, and the Successor shall have delivered an officer's certificate to
such effect;


          (iii)      the relevant Successor is, in the reasonable opinion of
each of the Lenders, at least of the same creditworthiness as the Parent
Guarantor immediately prior to such merger or consolidation and, if not, such
Successor provides each of the Lenders with alternative security acceptable to
each of the Lenders; and


           (iv)      after giving effect to such merger or consolidation, the
Successor complies with the then single obligor credit limitation for each of
the Lenders.


                     (b)      The Borrower shall not sell, lease or otherwise
dispose of its assets except for (i) sales and dispositions made in accordance
with the provisions of Section 7.12 hereof and (ii) leases of Container entered
into the ordinary course of business; provided, however, that the lease of all,
or substantially all, of the Container by the Borrower to an Affiliate of the
Parent Guarantor or to a single Lessee will not comply with this clause (ii). So
long as CAI is Subservicer, the Parent Guarantor and its Subsidiaries shall not
dispose of its investment in CAI as in effect on the Restatement Date without
the prior written consent of the Agent, such consent not to be unreasonably
withheld. Notwithstanding the foregoing, nothing in this Agreement shall prevent
the Parent Guarantor or any Subsidiary from selling or disposing of investments
(other than the stock of or other ownership interests in CAI), including,
securities which are "margin securities" or "margin stock", as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System, for fair value in bona fide transactions.

           Section 7.8     Reserved.

          Section 7.9      ERISA. Permit any Plan maintained by it to (a) engage
in any “prohibited transaction” (as defined in Section 4975 of the Code) which
could reasonably be expected to result in material liability for excise taxes or
fiduciary liability under Section 406 of ERISA, (b) incur any “accumulated
funding deficiency” (as defined in Section 302 of ERISA) whether or not waived,
or (c) terminate any Plan in a manner that could result in the imposition of a
Lien or encumbrance on the assets of the Parent Guarantor or any of its
Subsidiaries pursuant to Section 4068 of ERISA.

          Section 7.10      Public Utility Holding Company. Directly or
indirectly own, control or hold with power to vote any “voting security” of an
“electric utility company” or a “gas utility company” or of a “holding company”
holding any “voting security” of either the foregoing, as such terms are defined
in the Public Utility Holding Company Act of 1935.

          Section 7.11      Transactions with Affiliates. The Borrower will not
enter into or permit to exist, directly or indirectly, any transaction with any
Affiliate of the Parent Guarantor or any Subsidiary thereof, except for
transactions made on fair and reasonable terms which are no more favorable to
such Affiliate than would be obtained in a comparable arm’s-length transaction
with a person that is not an Affiliate.

          Section 7.12      Dispositions of Collateral. The Borrower shall not
sell, transfer, exchange or otherwise dispose of any of the Collateral, except:

           (i)     in connection with a sale pursuant to Section 8 hereof;


          (ii)      in connection with a repurchase or substitution pursuant to
Sections 3.03, 3.04 or 3.05 of the Contribution Agreement;


          (iii)      sales of Containers for sales proceeds of not less than the
sum of the Net Book Values of the Containers that were sold, regardless of
whether an Early Amortization Event, a Default or an Event of Default is then
continuing or whether such sales are considered to have been made in the
ordinary course of business; provided that, (x) the proceeds of such disposition
are deposited into the Trust Account, and (y) after giving effect to such sale
or disposition, the Aggregate Note Principal Balance will not exceed the Asset
Base (calculated after giving effect to all principal payments made in
connection with such sale);


          (iv)      sales of Containers in the ordinary course of business
(including any such sales resulting from the sell/repair decision of the
Servicer) regardless of the sales proceeds realized from such sales so long as a
Default, Event of Default or Early Amortization Event is not then continuing or
would result from such sale of Containers; provided that, (x) the proceeds of
such disposition are deposited into the Trust Account, and (y) after giving
effect to such sale or disposition, the Aggregate Note Principal Balance will
not exceed the Asset Base (calculated after giving effect to all principal
payments made in connection with such sale);


          (v)      if an Early Amortization Event is then continuing or would
result from such sale of Containers, sales of Containers in the normal course of
business (including any such sales resulting from the sell/repair decision of
the Servicer) so long as the sum of the Net Book Values of all Containers that
were sold for less than Net Book Value during the four (4) immediately preceding
Collection Periods shall not exceed an amount equal to the product of (x) five
percent (5%) and (y) an amount equal to the quotient of (i) the sum of the
aggregate Net Book Values as of the last day of each of the four (4) immediately
preceding Collection Periods, divided by (ii) four (4); provided that, (x) the
proceeds of such disposition are deposited into the Trust Account, and (y) after
giving effect to such sale or disposition, the Aggregate Note Principal Balance
will not exceed the Asset Base; and


          (vi)      sales, transfers or exchanges for which the Agent shall have
given prior written consent.


          Section 7.13      Other Indebtedness. The Borrower shall not contract
for, create, incur, assume or suffer to exist any Indebtedness except (i) any
Notes issued pursuant to this Agreement, (ii) obligations incurred pursuant to
the terms of the Loan Documents, (iii) trade payables and expense accruals
incurred in the ordinary course and which are incidental to the purposes
permitted pursuant to the Borrower’s charter documents and (iv) Interest Rate
Hedge Agreements required or permitted pursuant to the terms of Section 6.19
hereof.

          Section 7.14      Charter Documents. The Borrower will not amend or
modify its memorandum of association or by-laws without the prior written
consent of the Agent, acting at the direction of the Majority Lenders, in each
instance.

          Section 7.15      Capital Expenditures. The Borrower will not make any
expenditure (by long-term or operating lease or otherwise) for capital assets
(both realty and personalty), except for capital improvements to the containers
in the ordinary course of its business and in accordance with the Servicing
Agreement.

          Section 7.16      Permitted Activities. The Borrower will not engage
in any activity or enter into any transaction except as permitted under its
articles of organization as in effect on the date on which this Agreement is
executed.

          Section 7.17      United States Tax Election. The Borrower shall not
elect to be classified as an association under Section 301.7701-3 of the Code.

          Section 7.18      Amendment to or Waiver of Loan Documents. The
Borrower will not amend, modify or waive any of its rights under the provisions
of any Loan Document without the prior written consent of the Agent in each
instance.

          Section 7.19      CAI Agreement. So long as CAI is a Subservicer of
any of the Containers, the Borrower shall not amend, modify or waive any
provision of the CAI Agreement without the prior written consent of the Agent in
each instance, such consent not to be unreasonably withheld or delayed.

SECTION 8.     EVENTS OF DEFAULT.

          The occurrence and continuation of any of the following events shall
be Events of Default (or, if the giving of notice or lapse of time or both is
required, then prior to such notice and/or lapse of time, the occurrence of such
events shall be Defaults):

                     (a)      if the Borrower shall default in the payment of
(A) on any Payment Date of the Note Interest Payment payable on such date (after
giving effect to any draws on the Restricted Cash Account), or (B) payment on
the Final Maturity Date of the then unpaid principal balance of any Notes, and,
if such failure results solely from an administrative failure (other than by the
Borrower) in wiring such payments, such condition continues unremedied for two
(2) Business Days; or

                     (b)      if the Parent Guarantor or the Borrower, as the
case may be, shall default in the performance of or compliance with any of the
covenants or agreements contained in Section 6.21, Section 6.24, Section 7.1
(for Liens in respect of Collateral representing 2% or more of the Asset Base),
Section 7.2, Section 7.3, Section 7.4, Section 7.6, Section 7.7, Section 7.12,
Section 7.13 or Section 7.14; or

                     (c)      if the Parent Guarantor or the Borrower shall
default in any material respect in the performance of or compliance with any
term contained in Section 6.8, Section 6.22, Section 6.27, Section 7.1 (except
as otherwise provided for in this Section 8), Section 7.10, Section 7.11 or
Section 7.16 and such default shall not have been remedied within ten (10)
Business Days after notice thereof shall have been given to the Borrower by the
Agent or any Lender; or

                     (d)      if the Parent Guarantor or the Borrower shall
default in the performance of, or breach of or compliance with, any term
contained herein (other than those expressly referred to in this Section 8), or
in any of the other Loan Documents which could reasonably be expected to
materially and adversely affect the Agent or the Lenders, and such default, if
capable of cure, shall not have been remedied within thirty (30) days after the
earlier to occur of (A) the date on which an officer of the Parent Guarantor or
the Borrower has actual knowledge thereof and (B) the date on which notice
thereof shall have been sent to the Borrower by the Agent or any Lender;
provided, however, that an additional thirty (30) days grace period shall be
available for defaults already subject to remedial action during the initial
grace period; or

                     (e)      if any representation or warranty made by any of
the Parent Guarantor or the Borrower herein or in any other Loan Documents or in
any other certificates, documents or agreements executed in connection with the
transactions contemplated by this Agreement shall prove to have been false or
incorrect in any material respect on the date when made or deemed to have been
made which could reasonably be expected to materially and adversely affects the
Agent or the Lenders and, if such breach is capable of cure, such inaccuracy
continues unremedied for a period of thirty (30) days after the earlier to occur
of (A) the date that any officer of the Parent Guarantor or the Borrower, as the
case may be, has knowledge of such inaccuracy or (B) the date on which written
notice thereof requiring the same to be remedied shall have been given to the
Parent Guarantor or the Borrower, as the case may be, by the Agent or any
Lender; provided, however, that an additional thirty (30) day grace period shall
be available for defaults already subject to remedial action during the initial
grace period; provided, further, that the representations and warranties set
forth in Sections 3.1, 3.2, 3.3, 3.12, 3.15, 3.20 and 3.21 of this Agreement
shall not have the benefit of the thirty (30) day cure set forth above; or

                     (f)      the occurrence of either of the following:

(A) (i) a default by the Parent Guarantor has occurred and is continuing due to
failure to make any payment when due (beyond the applicable grace period with
respect thereto, if any) with respect to Indebtedness which, individually or in
the aggregate, exceeds Five Million Dollars ($5,000,000), (ii) the Parent
Guarantor shall have notice or actual knowledge of such default and (iii) either
(A) the holder(s) of such Indebtedness have exercised remedies against the
obligor (including limiting borrowings or advances) or have caused the Parent
Guarantor to retain or employ a restructuring or crisis manager or specialist
(other than the Parent Guarantor's independent public accountants or financial
advisors) or (B) such default shall not have been (x) cured or (y) temporarily
waived by the applicable holder(s) of such Indebtedness within twenty (20)
Business Days after the later of such default or the expiration of any
applicable grace period and, in any event, with respect to any waiver, such
default shall not have been permanently waived within ninety (90) days after the
later of such default or the expiration of any applicable grace period; or


(B) (i) any default by the Parent Guarantor has occurred and is continuing with
respect to the observance or performance (beyond the applicable grace period
with respect thereto, if any) of any agreement or covenant relating to
Indebtedness, which individually or in the aggregate, exceed Twenty-Five Million
Dollars ($25,000,000) or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event or condition shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or permit, the holder or holders of such Indebtedness (or trustee or
agent on behalf of such holders) to cause such Indebtedness to become due prior
to its stated maturity, (ii) the Parent Guarantor shall have notice or actual
knowledge of such default and (iii) either (A) the holder(s) of such
Indebtedness have exercised remedies against the Parent Guarantor (including
limiting borrowings or advances for more than fifteen (15) Business Days) or
have caused the Parent Guarantor to retain or employ a restructuring or crisis
manager or specialist (other than the Parent Guarantor's independent public
accountants or financial advisors), or B) such default shall not have been (x)
cured or (y) temporarily waived by the applicable holder(s) of such Indebtedness
within sixty (60) days after the later of such default or the expiration of any
applicable grace period and, in any event, with respect to any waiver, such
default shall not have been permanently waived within ninety (90) days after the
later of such default or the expiration of any applicable grace period; or


                     (g)      if the Borrower or the Parent Guarantor shall (i)
fail to pay its debts generally as the same shall become due, or (ii) apply for
or consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar official of itself or of all or a
substantial part of its property, (iii) be generally not paying its debts as
such debts become due, (iv) make a general assignment for the benefit of its
creditors, (v) commence a voluntary case under the Federal Bankruptcy Code (as
now or hereafter in effect), (vi) take any action or commence any case or
proceeding under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, or any other law providing for
the relief of debtors, (vii) fail to contest in a timely or appropriate manner,
or acquiesce in writing to, any petition filed against it in an involuntary case
under the Federal Bankruptcy Code or other law, (viii) take any action under the
laws of its jurisdiction of incorporation or organization similar to any of the
foregoing, or (ix) take any corporate action for the purpose of effecting any of
the foregoing; or

                     (h)      if a proceeding or case shall be commenced,
without the application or consent of the Borrower or the Parent Guarantor in
any court of competent jurisdiction, seeking (i) the liquidation,
reorganization, dissolution, winding up, or composition or readjustment of its
debts, (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of it or of all or any substantial part of its assets, or (iii) similar
relief in respect of it, under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts or any other
law providing for the relief of debtors, and such proceeding or case shall
continue undismissed, or unstayed and in effect, for a period of thirty (30)
days; or if an order for relief shall be entered in an involuntary case under
the Federal Bankruptcy Code, against the Parent Guarantor or the Borrower; or if
action under the laws of the jurisdiction of incorporation or organization of
the Parent Guarantor or any of its Subsidiaries similar to any of the foregoing
shall be taken with respect to the Borrower or any such Subsidiary and shall
continue unstayed and in effect for any period of sixty (60) days; or

                     (i)      if a judgment or order for the payment of money
shall be entered against the Parent Guarantor or any of its Subsidiaries
(including the Borrower) by any court, or if a warrant of attachment or
execution or similar process shall be issued or levied against property of the
Parent Guarantor or any such Subsidiary, that in the aggregate exceeds
$5,000,000 in value and such judgment, order, warrant or process shall continue
undischarged, unsatisfied or unstayed for sixty (60) days; or

                     (j)      if the Parent Guarantor or any member of the
Controlled Group shall fail to pay when due an amount or amounts aggregating in
excess of $3,000,000 that it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or if notice of intent to terminate a Plan or
Plans in a "distress situation" under Section 4041(c) of ERISA shall be filed
under Title IV of ERISA by the Parent Guarantor, any member of the Controlled
Group, any plan administrator or any combination of the foregoing; or if any of
such Persons files a notice of intent to terminate a Plan or Plans pursuant to a
"standard" termination that qualifies as such due to an agreement by the
Borrower of any member of the Controlled Group to contribute additional amounts
to such Plan or Plans; or if the PBGC shall institute proceedings under Title IV
of ERISA to terminate or to cause a trustee to be appointed to administer any
such, Plan or Plans or a proceeding shall be instituted by a fiduciary of any
such Plan or Plans against the Parent Guarantor and such proceedings shall not
have been dismissed within thirty (30) days thereafter; or if a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Plan or Plans must be terminated; or

                     (k)      if any of the Loan Documents shall for any reason
cease to be in full force and effect in all material respects; or

                     (l)      a Change of Control of the Servicer shall occur,
without the consent of the Agent and the Majority Lenders; or

                     (m)      all of the following shall have occurred: (A) a
Servicer Default shall have occurred; (B) the Agent, acting at the direction of
the Majority Lenders, shall have elected to terminate the Servicer; and (C) a
replacement servicer shall have not assumed (or have been prohibited from
assuming the obligations of the Servicer), despite the commercially reasonable
efforts of the Agent to locate and qualify a replacement Servicer, the
obligations of the Servicer within one hundred twenty (120) days thereafter; or

                     (n)      the Borrower is required to register as an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended; or

                     (o)      a Default Level Asset Base Deficiency continues
unremedied for thirty (30) days; or

                     (p)      a default in the payment of any Agent Fees then
due and payable, and the continuation of such default for more than three (3)
Business Days after such amounts shall have become due and payable; or

                     (q)      the failure of the Agent to have a first priority
perfected security interest in the Collateral (excluding Permitted Liens) for an
amount in excess of $500,000, unless cured or waived by the Agent within fifteen
(15) days.

SECTION 9.     REMEDIES.

                     (a)      Upon the occurrence of an Event of Default of a
kind described in Sections 8(g) and (h), any unused Commitments shall
automatically terminate and the then unpaid principal balance of, and accrued
interest on, all Notes and all other amounts then payable hereunder, if not
already due, shall immediately become and be due and payable, all without demand
or notice to the Borrower or other formalities, all of which are hereby
expressly waived by the Borrower.

                     (b)      Upon the occurrence of an Event of Default which
is not of a kind described in Sections 8(g) and (h), the Agent may, with the
consent of the Majority Lenders, or shall, upon the request of the Majority
Lenders, by notice to the Borrower, terminate any unused Commitments and declare
the then unpaid principal balance of, and accrued interest on, all Notes and all
other amounts owing to the Lenders and the Agent under this Agreement and the
other Loan Documents to be due and payable forthwith.

                     (c)      In the event the maturity of the Credit Loan shall
have been accelerated pursuant to the foregoing Sections 9(a) or 9(b), the
Borrower will cause the Gross Lease Revenue paid from and after such time to be
paid directly to the Agent under the Security Agreement, for the benefit of the
Lenders and the Agent.

                     (d)      Subject to the other limitations contained in this
Section 9 concerning the exercise of remedies, any Lender or the Agent may
proceed to protect its rights by action at law, suit in equity or by any other
appropriate measures, whether for specific performance of any covenant or
agreement contained herein or in any other Loan Document and if the then unpaid
principal balance of, and accrued interest on, all Notes and shall have become
due, by declaration or otherwise, to proceed to enforce the payment thereof or
to enforce any other legal or equitable right of such Person.

                     (e)      Upon the consent of the Majority Lenders, the
Agent may, or, upon the request of the Majority Lenders, the Agent shall,
subject in each case to Section 13.7, proceed to enforce the rights of the
Lenders and/or the Agent, and the Lenders may direct the Agent to enforce the
provisions of the Loan Documents authorizing the sale or disposition of all or
any of the property included in the Collateral and, in its discretion, to
exercise all or any of the other legal or equitable rights or remedies which the
Agent may have when the Agent shall have become entitled to exercise remedies
pursuant to the Loan Documents.

                     (f)      If the Agent shall exercise any or all available
remedies pursuant to the terms of any Loan Document, all moneys received by the
Agent from the exercise of such remedies and any other moneys at the time in the
possession of the Agent and available for distribution to the Lenders and/or the
Agent shall be applied by the Agent in the following manner:

                      first, in or toward the payment of amounts owing to the
Agent (excluding any amounts payable to Fortis Bank (Nederland) N.V. in its
capacity as a Lender) for its fees and other amounts due to the Agent at the
date of distribution for which it is entitled to reimbursement or
indemnification pursuant to this Agreement;

                     second, in or toward the reimbursement of amounts expended
by each of the Lenders in accordance with the provisions of Section 13.7 of this
Agreement; and

                     third, in or toward the payment of the amounts set forth in
clause (III) of Section 2.18(b) hereof.

                     (g)      This Agreement and each other Loan Document may be
enforced against the Borrower and the Parent Guarantor by the Agent as agent of
each of the Lenders, if so instructed, without the necessity of joining any or
all of them as parties in the enforcement proceedings.

                     (h)      All of the amounts to be paid to the Agent by the
Borrower pursuant to Section 9(c) and all interest and other amounts accrued
thereon, shall be held as cash security in a cash collateral account (the "Cash
Collateral Account"), to be applied upon the Agent's becoming entitled to
exercise remedies pursuant to any of the Loan Documents, for the benefit of the
Lenders and the Agent, against the Obligations in such manner as shall be
provided in Section 9(f) of this Agreement or in such other provisions of this
Agreement as may be applicable or as the Agent shall otherwise, with the consent
of the Majority Lenders, determine. The Cash Collateral Account shall be
maintained in the name of, and under the sole dominion and control of, the
Agent, and the Borrower hereby pledges to the Agent, for the benefit of the
Lenders, and grants to the Agent, for the benefit of the Lenders a security
interest in, as security for the Obligations, any such Cash Collateral Account
and all amounts from time to time held therein, including all interest and other
amounts accrued thereon.

                     (i)      As a separate stipulation independent from
anything else herein contained, the Agent is hereby authorized, without notice
to or any consent of the Borrower and without prejudice to any other right or
remedy which the Agent might have from time to time or at any time or times
while an Event of Default exists, without restrictions, to debit all or any of
the Cash Collateral Account and appropriate, set-off or apply all or any part of
the sums standing to the credit thereto towards the payment or discharge of any
of the Obligations in accordance with the provisions of Section 9(f) hereof, and
for the purposes of such appropriation or application, to transfer the whole or
any part of the sums standing to the credit of the Cash Collateral Account to
any of the offices of the Agent in any country whatsoever.

                     (j)      The arrangements regarding all of or any part of
the Cash Collateral Account shall not constitute a debt of the Agent due or
payable to the Borrower and, accordingly, the Borrower shall at no time be
entitled to withdraw any sum standing to its credit in the Cash Collateral
Account until all of the Obligations have been paid in full.

                     (k)      The Agent shall be permitted to invest from time
to time any amounts on deposit in the Cash Collateral Account in certificates of
deposit of prime commercial banks (having a maturity of fewer than 30 days).
Upon the request of the Borrower, such amounts may be invested in other
securities issued by any commercial bank acceptable to Majority Lenders in the
ordinary course of its business; provided that all actions shall have been
taken, and all such documents in form and substance reasonably satisfactory to
the Agent, including an opinion of counsel, shall have been delivered to the
Agent as it, in its sole discretion, shall deem reasonably necessary or
advisable in order to assure the Agent that it, on behalf of the Lenders, shall
have a duly perfected, first-priority lien, charge and security interest in and
to such securities and the proceeds thereof.

SECTION 10.      NOTICE AND WAIVERS OF DEFAULT.

          Section 10.1      Notice of Default. If any Lender shall give any
notice or take any other action in respect of a claimed Default (whether or not
constituting an Event of Default) under this Agreement, the Borrower shall
forthwith give written notice thereof to the Agent, describing the notice or
action and the nature of the claimed Default.

          Section 10.2      Waivers of Default. Any Default or Event of Default
may be waived as provided in Section 20. The Agent shall notify the Borrower in
writing of any waiver granted hereunder. Any Default or Event of Default so
waived shall be deemed to have been cured and to be not continuing and to not
have occurred for purposes of the Loan Documents, and upon such waiver the
Borrower, and each of the Lenders shall be restored to their respective
positions prior to the existence of the Default or Event of Default, whether or
not acceleration of the maturity of the Notes shall have occurred pursuant to
Section 9. No such waiver shall extend to or affect any subsequent or other
Default or Event of Default or impair any rights consequent thereon.
Notwithstanding anything in this Section 10 to the contrary, the Agent and the
Lenders shall not be in any way obligated or required to grant any waiver and
the decision to grant any waiver shall be in the sole discretion of the Lenders.

SECTION 11.     SET OFF.

          In addition to, and not in limitation of, any rights granted by
applicable law, and regardless of the adequacy of any collateral, during the
continuance of an Event of Default, any deposits or other sums credited by or
due from any Lender to the Parent Guarantor or the Borrower may, without notice
to the Parent Guarantor or the Borrower (which is hereby expressly waived), be
set off against any and all liabilities, direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter rising, of the
Parent Guarantor or the Borrower to such Lender. Each Lender agrees with the
other Lenders that if an amount to be set off is to be applied to any
Indebtedness of the Parent Guarantor or the Borrower to any such Lender, whether
Indebtedness evidenced by any of the Notes or due under this Agreement or
otherwise arising, such amount shall be applied ratably to all such indebtedness
(except to the extent not permitted by the terms of any agreement or instrument
evidencing the same). Each Lender further agrees with the other Lenders that if
such Lender shall both (a) receive from either the Parent Guarantor or the
Borrower or from any other source whatsoever, whether by voluntary payment,
exercise of the right of set-off, counterclaim, cross action, or enforcement of
any claim evidenced by the Notes, this Agreement or any other Loan Document, or
by proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and (b) retain and apply to the payment of
the amounts owing with respect to the Notes or of any amounts due to any such
Lender under this Agreement or any other Loan Document any amount which is in
excess of its ratable portion of the payments received by all of the Lenders,
then such Lender shall make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution until the
amount of such excess has been exhausted, assignment of claims, subrogation or
otherwise, as shall result in each such Lender receiving in respect of its Notes
and the amounts due any such Lender under this Agreement or any other Loan
Document its ratable share of all such payments.

          Notwithstanding anything contained in this Section 11, any set-off
rights exercisable by the Agent or any Lender hereunder against the Parent
Guarantor or any of its property shall be subject to the Aggregate Maximum
Guaranteed Payment (as such term is defined in the Parent Guaranty).

SECTION 12.     SECURITY AND DISCHARGE.

                     (a)      The Obligations shall be secured by the Parent
Guaranty and the Security Agreement. The execution and delivery of the Parent
Guaranty and each of the Security Documents shall constitute a condition
precedent to the execution and delivery of this Agreement.

                     (b)      Full Discharge.

                     (i)      Upon payment in full of the principal of and
interest on all Notes issued hereunder and all other amounts owing to the Agent,
the Lender or to any person under this Credit Agreement and all Commitments
shall have been terminated, this Credit Agreement and the Security Agreement
shall be discharged and the security interest of the Agent in the Containers and
the Related Assets shall be terminated.


                     (ii)      In connection with the discharge of this Credit
Agreement and the release of the Collateral, the Agent shall, at the expense of
the Borrower, promptly after request therefor by the Borrower, remit to the
Borrower the then remaining items of the Collateral and execute and deliver to
the Borrower or authorize the filing by the Borrower of any financing statements
prepared by the Borrower evidencing such discharge and release.


                     (c)      Partial Discharge. Upon any prepayment of the
Notes in accordance with this Credit Agreement, at the request of the Borrower,
the Agent shall remit to the Borrower appropriate documentation evidencing the
partial release of Collateral, so long as (w) the requested release would not
give rise to a Default, an Early Amortization Event, a Servicer Default or an
Event of Default, (x) the requested release would not result in an Asset Base
Deficiency, (y) a Default, an Early Amortization Event, a Servicer Default or an
Event of Default is not then continuing and (z) the Borrower shall use no
adverse selection procedures in selecting the Collateral to be released, and the
Agent shall authorize the filing by the Borrower of any financing statements
prepared by the Borrower evidencing such partial discharge and release.

SECTION 13.     THE AGENT.

          Section 13.1      Appointment. Each Lender hereby irrevocably
designates and appoints Fortis Bank (Nederland) N.V. as the Agent for such
Person under this Agreement; and each of the other Loan Documents, and each
Lender hereby irrevocably authorizes Fortis Bank (Nederland) N.V., as the Agent
for such Lender, to execute the Loan Documents and to take such action on its
behalf under the provisions of the Loan Documents and to exercise such powers
and perform such duties as are expressly delegated to the Agent by the terms
thereof, together with such other powers as are reasonably incidental thereto
including, without limitation, the receipt from a Lender and remittance to the
Borrower of any Credit Loan to be advanced by such Credit Lender in accordance
with the provisions of Section 2.1 hereof. Notwithstanding any provision to the
contrary elsewhere in this Agreement or any other Loan Document, the Agent shall
not have any duties or responsibilities except those expressly set forth herein
or therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent.

          Section 13.2      Delegation of Duties. The Agent may execute any of
its duties under this Agreement or the other Loan Documents by or through agents
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it in
good faith.

          Section 13.3      Exculpatory Provisions. Neither the Agent nor any
shareholders, officers, directors, employees, agents, attorneys-in-fact or
affiliates of the Agent shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Person’s own gross
negligence or willful misconduct or, in the case of the Agent, simple negligence
in the handling of money or funds received by the Agent in accordance with the
terms of the Loan Documents), or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Parent Guarantor or the Borrower or any officer thereof contained in this
Agreement or any other Loan Document, or by any party in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent under or in connection with, this Agreement or any other Loan
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of the Borrower or the Parent Guarantor to perform its obligations hereunder or
thereunder. The Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained or conditions of, this Agreement or any Loan Document or to
inspect the properties, books or records of the Borrower. The Agent shall not be
required to initiate or conduct any litigation or collection proceedings
hereunder, and shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or in connection herewith, except for its own gross
negligence or willful misconduct. The Agent shall not be deemed to have
fiduciary obligation to any of the Lenders.

          Section 13.4      Reliance by Agent. The Agent shall be entitled to
rely, and shall be fully protected in relying, on any writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of all counsel
(including counsel to the Borrower and/or Parent Guarantor to the extent such
counsel so comments in writing), Independent Accountants and other experts
selected by the Agent. The Agent may deem and treat the named payee of any Note
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent. The Agent
shall be fully justified in failing or refusing to take action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Majority Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Agent shall in all cases, be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Majority Lenders (or such other
percentage of the Lenders as required by the provisions of this Agreement), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all Lenders and all future holders of the Notes.

          Section 13.5      Notice of Default. The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the Agent
receives such a notice, the Agent shall give notice thereof to the Lenders and
consult with the Lenders with respect the action to be taken. The Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Majority Lenders, provided that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

          Section 13.6      Non-Reliance on Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Agent nor any officers, directors,
employees, agents, attorneys-infact or affiliates of the Agent has made any
representations or warranties to it and that no action by the Agent hereinafter
taken, including any review of the affairs of the Borrower or the Parent
Guarantor shall be deemed to constitute any representation or warranty by the
Agent to any Lender. Each Lender represents to the Agent that it has,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and credit-worthiness of the Borrower and the
Parent Guarantor and made its own decision to make its Credit Loans hereunder
and enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking, or directing, any action under this Agreement or any other Loan
Document, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
credit-worthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or credit-worthiness of the Borrower
which may come into the possession, of the Agent or any officers, directors,
employees, agents, attorneys-in-fact or affiliates of the Agent.

           Section 13.7     Indemnification.

                     (a)      The Lenders agree to indemnify the Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to the
principal balances of their respective Notes, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the Notes) be
imposed on, incurred by or asserted against the Agent (including any Lender) in
any way relating to or arising out of this Agreement, or any documents
contemplated by or referred to herein, and the transactions contemplated hereby
or thereby or any action taken or omitted by the Agent under or in connection
with any of the foregoing, provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent's gross negligence or willful misconduct or, in the case of the
handling of money or funds received by the Agent in accordance with the terms of
the Loan Documents, simple negligence. The agreements in this subsection shall
survive the payment of the Notes and all other amounts payable hereunder.

                     (b)      The Agent shall not be required to expend any of
its own money to make up the full amount of any Credit Loan requested by the
Borrower hereunder, or otherwise or incur any expense as a consequence of the
failure of any Lender to make available to the Agent any Credit Loan which the
Lenders have become obliged to make hereunder. If such a failure should occur
and the Agent shall nevertheless have advanced money of its own or incur expense
in order to make up the full amount of any such Credit Loan, it shall be deemed
to have done so at the request of any Lender, which is in default, unless such
Lender shall have previously notified the Agent that it should not make such an
advance or incur such an expense to make good such failure, and in the absence
of such prior notice, such Lender shall be obliged to pay to the Agent on demand
the amount expended by the Agent out of its own funds plus any costs incurred by
the Agent to carry such funds while such Lender is in default to the Agent
hereunder, all of which shall constitute a loan by the Agent to such Lender
which shall bear interest from the date of the advance by the Agent at its cost
of funds plus the Applicable Margin from day to day on the Credit Loan with
respect to which the advance or expenditure was made. During the continuance of
any such default as between the Agent and such Lender, and notwithstanding
anything elsewhere herein to the contrary expressed or implied, the principal
amount of indebtedness in respect of Credit Loans made by such Lender in default
shall be deemed to be reduced, so long as the default continues, by the amount
not remitted by it to the Agent to make up such Lender's share of the amount of
such Credit Loan and such principal amount and interest thereon shall be deemed
assigned to and collectible by the Agent for its own account for application
against the amount of its claim under the preceding sentence.

                     (c)      In the event that the Agent does not receive from
any Lender a payment which such Lender is required by the terms hereof to make
to the Agent and the Agent has made the amount thereof available to the
Borrower, as the intended recipient thereof, if the Borrower repays the Agent
the amount made available to it, the Borrower shall be subrogated to the Agent's
right to recover such amount from any Lender which failed to make such required
payment.

          Section 13.8      Failure to Act. Except for action expressly required
of the Agent hereunder, the Agent shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall receive further assurances
to its satisfaction from the Lenders of their indemnification obligations under
Section 13.7 against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action.

          Section 13.9      The Agent in Its Individual Capacity. The Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower, and its Affiliates as though Fortis Bank
(Nederland) N.V. were not the Agent hereunder and Fortis Bank (Nederland) N.V.
(any such successor) and its Affiliates may accept fees and other consideration
from tote Borrower for services in connection with this Agreement or otherwise
without having to account for the same to the Lenders. With respect to its
Credit Loans made or renewed by it, and any Note issued to it, the Agent shall
have the same rights and powers under this Agreement as any Lender and may
exercise the same as though it were not the Agent, and the terms “Lender” and
“Lenders” shall include the Agent in its individual capacity.

          Section 13.10      Successor Agent. The Agent may voluntarily resign
as Agent upon thirty (30) days’ notice to the Lenders and the Borrower, or shall
resign upon the written request of the Majority Lenders, with such written
request also being provided to the Borrower. If the Agent shall resign as Agent
under this Agreement, then the Majority Lenders shall appoint from among the
Lenders a successor agent which successor agent, whereupon such successor agent
shall succeed to the rights, powers and duties of the resigning Agent, and the
term “Agent” shall mean such successor agent effective upon its appointment, and
the former Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement, or any holders of the Notes. If a successor
Agent is not appointed before the end of such thirty (30) day notice period, the
resigning Agent shall continue to serve as Agent hereunder for a limited period
of time beyond such thirty (30) day notice period; provided that the Borrower
and the Lenders diligently attempt to identify and appoint a successor Agent.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 13 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Agent under this Agreement.

          Section 13.11      Exercise of Remedies Under Security Documents.
Unless the Agent shall have determined that immediate action is desirable in
order to protect the interests of the Lenders, the Agent shall consult with the
Lenders before exercising any remedies under the Security Documents and shall
(subject to receiving indemnification pursuant to Section 13.7) take such
actions with respect thereto as shall be reasonably directed by the Majority
Lenders.

           Section 13.12     Standard of Care.

          In performing its duties and functions hereunder, the Agent will
exercise the same degree of care which it normally exercises in making and
handling loans in which it alone is interested, but it does not assume further
responsibility.

           Section 13.13     Dealing with the Lenders.

          The Agent may at all times deal solely with the several Lenders for
all purposes of this Agreement and the protection, enforcement and collection of
the Notes, including the acceptance and reliance upon any certificate, consent
or other document of such Lenders and the division of payments in accordance
with the terms of this Agreement, notwithstanding possession by the Agent of
actual knowledge that any Lender has sold a participation in Credit Loans made
or to be made by it hereunder to another Person.

           Section 13.14     Duties Not to be Increased.

          The duties and liabilities of the Agent shall not be increased without
the written consent of the Agent.

SECTION 14.     EXPENSES AND INDEMNITIES.

          Whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to pay: (a) the cost of producing and
reproducing this Agreement and other instruments mentioned herein; (b) the
reasonable fees, expenses and disbursements of the Agent and its counsel (as
well as any outside counsel for the Lenders) incurred in connection with the
preparation of this Agreement and other instruments mentioned herein, each
funding hereunder, and all amendments, modifications, approvals, consents or
waivers hereto or hereunder, and (c) all reasonable out-of-pocket expenses
(including attorneys’ fees and costs) incurred by the Agent and by each Lender
in connection with (i) the enforcement of this Agreement, the Loan Documents and
the Notes against the Borrower and/or the Parent Guarantor or the administration
thereof after the occurrence and during the continuance of a Default or Event of
Default, and (ii) in connection with any workout, amendment or waiver requested
by the Borrower or Parent Guarantor, litigation, proceeding or dispute (other
than one between two or more Lenders and other than one in which the Borrower
commences proceedings against the Lenders or any Lender and prevails therein),
whether arising hereunder or otherwise, in any way related to the Agent’s or any
Lender’s relationship with the Borrower hereunder. The amount of all such
expenses shall, if not paid within 30 days of receipt of invoice, until paid,
bear interest at the rate applicable to principal hereunder (including any
Default Rate) and be an obligation secured by any collateral. After the
occurrence and during the continuance of an Event of Default, the Borrower shall
pay the costs of any field audit examinations that the Agent in its discretion
may conduct. The Borrower further agrees to indemnify and hold harmless the
Indemnified Parties from and against any and all damages, losses, settlement
payments, obligations, liabilities, claims, actions or causes of action, and
reasonable costs and expenses incurred, suffered, sustained or required to be
paid by an Indemnified Party by reason of or resulting from any litigation,
proceeding or dispute commenced or threatened against the Agent, or any Lender
arising out of the transactions contemplated hereby unless such damages, losses,
settlement payments, obligations or liabilities were caused by the gross
negligence or willful misconduct of the indemnified party. In any investigation,
proceeding or litigation, or the preparation therefor, the Agent and each Lender
shall be entitled to select its own counsel and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable fees and expenses
of such counsel. The covenants of this Section 14 shall survive payment or
satisfaction of payment of amounts owing with respect to the Notes.

SECTION 15.     SURVIVAL OF COVENANTS, ETC.

          All covenants, agreements, representations and warranties made herein,
in the other Loan Documents and in any certificates or other papers delivered by
or on behalf of the Borrower and the Parent Guarantor, pursuant hereto shall
survive the making by each Lender of Credit Loans, as herein contemplated and
shall continue in full force and effect so long as amount due under this
Agreement or the Notes remains outstanding and unpaid. Notwithstanding anything
in this Agreement or implied by law to the contrary, the indemnification
agreements of the Borrower set forth in Section 2 of this Agreement shall
survive the payment of amounts due under this Agreement or the Notes. All
statements of fact relating to the Borrower contained in any certificate or
other paper delivered to the Agent or to any Lender at any time after the date
hereof by or on behalf of the Borrower pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrower and the Parent Guarantor hereunder.

SECTION 16.     PARTIES IN INTEREST; SUCCESSORS AND ASSIGNS.

                     (a)      Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party; and all covenants, promises and agreements by or on
behalf of the Borrower, the Parent Guarantor, and the Servicer, or the Lenders
and the Agent shall bind and inure to the benefit of their respective successors
and assigns.

                     (b)      Any Lender may (i) assign to one or more
Affiliates of the Lender all or a portion, or (ii) assign to one or more other
assignees that is not a Competitor (each, an "Assignee") all or a portion (not
less than $25,000,000 original principal amount, or if less than $25,000,000,
such Lender's entire Credit Loan), in each case, of its interests, rights and
obligations under this Agreement and the other Loan Documents, including all or
a portion of such Lender's Credit Loan(s), at the time made by or owing to it,
provided that (i) the parties to each such assignment shall execute and deliver
to the Agent an instrument of assignment and acceptance substantially in the
form of Exhibit I (an Assignment and Acceptance); (ii) there shall be no
increased costs, expenses or taxes incurred by the Borrower as a result of such
assignment; and (iii) after giving effect to such assignment the assigning
Lender shall retain (if it retains any portion) a minimum of $25,000,000
original principal amount of its interests, rights, and obligations under this
Agreement and the other Loan Documents. Upon acceptance and recording in the
Register pursuant to paragraph (d) of this Section 16, from and after the
effective date specified in each Assignment and Acceptance: (i) the Assignee (if
not already a Lender hereunder) shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the same rights and obligations
as a Lender under this Agreement, and the terms "Lender" and "Lenders"
thereafter shall include such Assignee, and (ii) the assigning Lender shall be
released from any future obligations under this Agreement with respect to the
interest assigned, provided that in the case of an Assignment and Acceptance
covering all or the remaining portion of a Lender's rights and obligations under
this Agreement, such Lender shall continue to be entitled to the benefits of the
indemnification provisions of Sections 2 and 14 hereof, as well as to any fees
or amounts accrued for its account hereunder and not yet paid and shall continue
to be responsible for obligations and liabilities incurred prior to such
assignment. The Borrower shall upon request of the Assignee and delivery of the
assigning Lender's Note execute new Notes in appropriate denominations and class
to evidence the Credit Loans after an assignment and shall deliver such new
Notes to the Assignee and the assigning Lender (to the extent it retains any
portion of the Credit Loans) in exchange for the return of the Notes that
previously evidenced such Credit Loans.

                     (c)      [Section intentionally omitted]

                     (d)      The Agent shall maintain a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Assignees, and the principal amount of the Credit Loans
owing to each Assignee from time to time (the Register). The entries in the
Register shall be conclusive in the absence of manifest error and the Borrower,
each Lender, and any Assignees may treat each person whose name is recorded in
the Register as an Assignee for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, the Parent Guarantor, -the
Lenders, and any Assignee, at any reasonable time upon reasonable prior notice.

                     (e)      If, pursuant to this Section 16, any interest in
this Agreement is assigned to any Assignee that is not incorporated or organized
under the laws of the United States or a state thereof, such Assignee shall
agree that, if requested in writing by the Borrower or the Agent, it shall
deliver to the Borrower and the Agent: (i) two valid, duly completed copies of
United States Internal Revenue Service (IRS) Form W-8BEN or W-8ECI or 4224 or
successor applicable form, as the case may be, certifying in each case that such
Assignee is entitled to receive payments made under this Agreement and the Notes
without deduction or withholding of any United States federal income taxes, and
(ii) a valid, duly completed IRS Form W-8BEN or W-8ECI or successor applicable
form, as the case may be, to establish an exemption from United States backup
withholding tax. Each Assignee which delivers to the Agent a Form W-8BEN or
W-8ECI pursuant to the preceding sentence further undertakes to deliver to the
Borrower and the Agent two copies of the Form W-8BEN or W-8ECI, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or otherwise is
required to be resubmitted as a condition to obtaining an exemption from
withholding tax or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the Agent, and
such extensions or renewals thereof as may reasonably be requested by the
Borrower or the Agent, certifying in the case of a Form W-8BEN or W-8ECI that
such Assignee is entitled to receive payments made under this Agreement and the
Notes without deduction or withholding of any United States federal income
taxes, unless any change in treaty, law or regulation or official interpretation
thereof has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Assignee from duly completing and delivering any such letter or
form with respect to it and such Assignee advises the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax, and in the case of a Form W-8BEN or W-8EC1;
establishing an exemption from United States backup withholding tax.

                     (f)      Each Lender may sell to one or more Persons, so
long as such Person is not a Competitor (each, a Participant) a participation of
such Lender's interests, rights and obligations under this Agreement and the
other Loan Documents (including all or a portion of the Credit Loan(s)),
provided that: (i) such Lender shall remain solely responsible for the
performance of its obligations under this Agreement, (ii) such Participant shall
be entitled to the benefit of the indemnification and cost protection provisions
in Section 2 and the right to set off contained in Section 11; and (iii) the
Borrower, the Agent and the Lenders shall continue to deal solely and directly
with such selling Lender in connection with its rights and obligations under
this Agreement. All amounts payable by the Borrower hereunder shall be
determined as if that Lender had not sold such participation. At any time or
from time to time, upon written request to a Lender by the Borrower, such Lender
shall provide the Borrower a written statement of whether it has sold any
participation in its interests, rights and obligations hereunder and, if so, the
amount of such participation sold and the identity of the purchaser or
purchasers.

                     (g)      Notwithstanding anything else to the contrary
contained herein, no participation or assignment shall, without the consent of
the Borrower, require the Borrower to (i) register or qualify the Credit Loans,
the Notes or any assignments thereof or participation therein under the
Securities Act of 1933, as amended, or the Blue Sky law of any state or (ii)
indemnify any Assignee or Participant against (or protect, defend or keep any
such Person harmless from) any indemnification or cost protection claim pursuant
to the provisions of Sections 2.8, 2.9, 2.16, 2.17 or 14 in excess of the amount
that would have been payable by the Borrower had the assignment or
participation, as the case may be, not occurred.

                     (h)      The Borrower shall not assign or delegate any of
its rights and duties hereunder.

                     (i)      Any Lender, Assignee or Participant may at any
time pledge or assign all or any portion of its rights under this Agreement to a
Federal Reserve Bank.

                     (j)      No Lender may assign, or sell a participation
interest in, any of its rights under this Agreement, the Notes, or any other
Loan Document to the Borrower or any of the Borrower's Affiliates.

SECTION 17.     NOTICES, ETC.

          Except as otherwise expressly provided herein, all notices and other
communications made or required to be given pursuant to this Agreement, the
Notes, the Security Agreement, Parent Guaranty or the Pledge Agreement must be
in writing shall be deemed to have been given: when delivered by hand, two
Business Days after being properly deposited in the mails postage prepaid, when
sent by telex, answer-back received, or fax transmission, or the next Business
Day after being delivered to the telegraph company or overnight courier,
addressed to such party at its address indicated below (or at such other address
as any party may from time to time specify by notice to the other parties):

(a) If to the Borrower, at: c/o Interpool Limited
211 College Road East
Princeton, New Jersey 08540
Attention: Chief Financial Officer
Telephone: (609) 452-8900
Facsimile: (609) 452-8211


(b) If to the Agent, at: Fortis Bank (Nederland) N.V.
Coolsingel 93
P.O. Box 749
3000 AS Rotterdam
The Netherlands
Attention: Aviation and Intermodal
Finance Group
Telephone: 31 10 401 6014
Facsimile: 31 10 401 6343


                        (c)      If to the Lenders, at the addresses set forth
below their signature lines on this Agreement; and

(d) If to the Parent Guarantor, at: Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Attention: Chief Financial Officer
Telephone: (609) 452-8900
Facsimile: (609) 452-8211


SECTION 18.     MISCELLANEOUS.

          This Agreement and the Notes shall be deemed to be contracts under the
laws of the State of New York and shall for all purposes be construed in
accordance with and governed by the laws of said State (including Section 5-1401
and 5-1402 of the General Obligations Law, but otherwise without giving effect
to any conflicts of laws provisions contained therein). The rights and remedies
herein expressed are cumulative and not exclusive of any other rights which the
Agent or any Lender would otherwise have. Any instrument required by any of the
provisions hereof to be in the form annexed hereto as an exhibit shall be
substantially in such form, with such changes therefrom, if any, as may be
approved by the Agent and the Borrower. The invalidity or unenforceability of
any one or more phrases, clauses or sections of this Agreement shall not affect
the validity or enforceability of the remaining portions of it. The captions in
this Agreement are for convenience of reference only and shall not define or
limit the provisions hereof. This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one instrument. In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

SECTION 19.     ENTIRE AGREEMENT, ETC.

          This Agreement, together with the other Loan Documents, expresses the
entire understanding of the parties with respect to the transactions
contemplated hereby. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally or in writing, except as provided in
Section 20.

SECTION 20.     CONSENTS, AMENDMENTS, WAIVERS, ETC.

          No amendment or waiver of any provision of this Agreement, the Notes
or any other Loan Document, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Agent, the Majority Lenders and Borrower, and such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Notwithstanding the foregoing, no amendment, waiver or
consent shall, without the prior written consent of each Lender affected
thereby, do any of the following: (i) waive any of the conditions specified in
Sections 4, or any Events of Default set forth in Sections 8(g) or (h); (ii)
subject any of the Lenders to any additional obligations; (iii) reduce the
principal of or interest owing on any Note, or any fees or other amounts payable
hereunder; (iv) postpone any date fixed for any payment in respect of, or waive
any default in the payment of any, principal of or interest on any Credit Loans
or any fees or other amounts payable hereunder, (v) change the number of Lenders
which shall be required for the Lenders, or any of them, to take any action
hereunder; (vi) amend Section 16(h) or this Section 20, (vii) amend the
definition of any of the terms “Majority Lenders”, “Fair Market Value”, “Net
Book Value”, “Finance Lease Value”, “Eligible Container”, “Eligible Lease” or
any defined term used in any of the foregoing definitions; (viii) release all or
any substantial part of the Collateral from the Lien of the Security Agreement
except in accordance with the provisions of Section 7.12 hereof; (ix) release
either the Borrower or the Parent Guarantor from its obligations hereunder or
under any of the other Loan Documents or (xi) permit the creation of any Lien on
the Collateral ranking prior to, or on parity with, the Lien created by the
Security Agreement. Notwithstanding the foregoing only the prior written consent
of the Agent shall be necessary for the approval of Key Officers. In addition,
no amendment, waiver or consent shall, unless in writing and signed by the Agent
in addition to the Lenders required to take such action, affect the rights or
duties of the Agent under this Agreement or any other Loan Document.

SECTION 21.     WAIVER OF JURY TRIAL.

          THE AGENT, THE LENDERS, THE BORROWER, AND THE PARENT GUARANTOR AGREE
THAT NEITHER OF THEM NOR ANY ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL
IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER ACTION BASED UPON, OR
ARISING OUT OF, THIS AGREEMENT, ANY LOAN DOCUMENT, ANY COLLATERAL OR THE
DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG ANY OF THEM, OR (B) SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY
DISCUSSED BY THE AGENT, THE LENDERS, THE BORROWER, AND THE PARENT GUARANTOR, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NEITHER THE AGENT, ANY
LENDER, THE BORROWER, NOR THE PARENT GUARANTOR HAS AGREED WITH OR REPRESENTED TO
ANY OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED
IN ALL INSTANCES.

SECTION 22.      SUBMISSION TO JURISDICTION; WAIVERS.

           THE BORROWER AND THE PARENT GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

                     (a)      SUBMIT FOR THEMSELVES AND THEIR PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITUATED IN NEW YORK COUNTY, THE COURTS OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

                     (b)      CONSENT THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS, AND WAIVE ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND AGREE NOT TO
PLEAD OR CLAIM THE SAME;

                     (c)      WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
EACH OF THEM AND AGREE THAT ALL SUCH SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE
BORROWER OR THE PARENT GUARANTOR AT THEIR ADDRESSES SET FORTH IN SECTION 17 OR
AT SUCH OTHER ADDRESS OF WHICH THE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT
THERETO AND THAT SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE
EARLIER OF ACTUAL RECEIPT OR THREE BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN
POSTED TO THE BORROWER'S AND THE PARENT GUARANTOR'S ADDRESS AS SET FORTH IN
SECTION 17;

                     (d)      WAIVE ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED
BY ANY COURT PRIOR TO ALLOWING THE AGENT TO EXERCISE ANY REMEDIES SET FORTH
HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS;

                     (e)      AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHT
TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
OR OTHERWISE AFFECT THE RIGHT OF THE AGENT TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER OR THE PARENT GUARANTOR OR THEIR PROPERTY IN THE COURTS OF
OTHER JURISDICTIONS;

                     (f)      THE BORROWER APPOINTS AND DESIGNATES INTERPOOL,
INC., HAVING AN ADDRESS AT 633 THIRD AVENUE, 27TH FLOOR, NEW YORK, NEW YORK
10017, ITS TRUE AND LAWFUL ATTORNEY-IN-FACT AND DULY AUTHORIZED AGENT FOR THE
LIMITED PURPOSE OF ACCEPTING SERVICING OF LEGAL PROCESS AND THE BORROWER AGREES
THAT SERVICE OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF
SUCH PROCESS ON THE BORROWER.

SECTION 23.     ACKNOWLEDGEMENTS.

          The Borrower and the Parent Guarantor hereby acknowledges that:

                     (a)      it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents;

                     (b)      no Lender has any fiduciary relationship with or
fiduciary duty to the Borrower and/or the Parent Guarantor arising out of or in
connection with this Agreement or any of the other documents, and the
relationship between the Lender, the Borrower, and the Parent Guarantor in
connection herewith or therewith is solely that of debtor and creditor; and

                     (c)      no joint venture is created hereby or by any other
documents or otherwise exists by virtue of the transactions contemplated hereby
between the Borrower, the Parent Guarantor, and the Lender.

SECTION 24.     CONFIDENTIALITY.

          The confidentiality provisions of Section 16 of the Parent Guaranty
are hereby incorporated by reference mutatis mutandis.

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duty authorized officers as of the day and year first written
above.

Borrower:
INTERPOOL CONTAINER FUNDING, SRL


By: __________________________________
       Name:
       Title



Agent:
FORTIS BANK (NEDERLAND) N.V., as
Administrative Agent


By: __________________________________
       Name:
       Title



Parent Guarantor:
INTERPOOL, INC.


By: __________________________________
       Name:
       Title: Executive Vice President and
                  Chief Financial Officer



Lenders:
FORTIS BANK (NEDERLAND) N.V.


By: __________________________________
       Name:
       Title:

       Address: ______________________
                        ______________________

       Attention: _________________________
       Telephone: _________________________
       Facsimile: _________________________
